Approval of the Minutes of the previous sitting
The Minutes of yesterday's sitting have been distributed.
Are there any comments?
Mr President, the Minutes are correct but I should like to make a comment. Yesterday I was present in Strasbourg, and from the moment I arrived I had meetings through till after 9 p.m. I did not, therefore, sign the register in the plenary chamber, so when we look at the Minutes my name is not there.
Some organisations publish details of Members' attendances; however this is a classic example of how sometimes when they say that Members have not attended the plenary part-sessions it is simply that they have not signed in in the Chamber on that day. I should like this put on record. Members should bear this in mind when those records are published and it appears that the record of attendance does not correspond to the reality of the situation.
Thank you, Mr Wynn. Your comment will, of course, be included in the Minutes.
Madam President, on a point of order, I should like to ask you to ask the President of Parliament to register our complaint to the French Government, to the Mayor of Strasbourg and indeed to Air France: some of us were unable to get to the start of the plenary session yesterday because Air France cancelled one of the only direct flights from the UK to Strasbourg. That meant a lot of us had to fly via Nantes and did not arrive until 9 p.m. We were the lucky ones. I understand the President of Parliament was also affected. If the French Government insists that we meet here for 12 sessions a year - and I have not been one of those complaining about it - please let us get to the plenary session and indeed get home from the plenary session after the votes at 6.30 on Thursday evening!
It is absolutely ridiculous that Members of the European Parliament cannot take part in debates. I was due to speak in one of those debates yesterday, as I know other people were. Would the President please contact the officials and ask them to do something about it?
Mrs Lynn, I will, of course, pass on your complaint. President Cox was also affected by this incident, as you know. We shall notify the French Government. Having said that, it appears that, rather than a single party being responsible for this problem, which we all condemn, several parties are to blame. We shall therefore pass on your complaint to all those responsible for this incident to prevent it from happening again.
(The Minutes were approved)
Madam President, we can agree to this request for urgent procedure if this is dealt with at the second April part-session, when we will also know how the Committee on Legal Affairs and the Internal Market interprets the law. Although we do not agree with changing the legal basis, we are prepared, subject to these conditions, to discuss this at the second April part-session.
Madam President, this proposal for a Regulation implements Resolution 1390, adopted on 16 January of this year by the United Nations Security Council, pursuant to Chapter VII of the Charter of the United Nations. With regard to the 30 days required for signatory States to adopt the measures that correspond to the implementation of the aforementioned United Nations Resolution, the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs yesterday voted in favour of the urgency procedure and for there to be a procedure without report, that is to say, that it should pass directly to plenary with time for amendments to be tabled by the political groups. I would ask the Presidency to set a long deadline for the tabling of amendments to take account of these circumstances.
I would like to make two further observations. The first is that, in order to implement Resolutions such as Resolution 1390, the European Union should take two different types of action: one which corresponds to the second pillar, common foreign and security policy, and another within the framework of the EC Treaty. Yesterday, the Commission almost unanimously came to the conclusion that Parliament should work on the development of instruments in the second pillar, in other words, the development of the common position that is being adopted at this time. And, if Parliament is not involved, it should at very least be kept informed, for what is laid down in the Treaty is one issue, and common sense and the idea that this House is the true representative of citizens' interests is quite another.
My second observation is that the Committee on Citizens' Freedoms and Rights has expressed a great deal of concern in this regard and will formally request that the Council and those Member States that form part of the United Nations Security Council make use of those procedural mechanisms needed to correct possible non-justified inclusions of names of natural or legal persons in these lists. This is currently the cause of much public concern in EU Member States.
Finally, we would ask the Commission not to force us to take this kind of action. Parliament cannot seriously be expected to support this decision with only five days notice, for it is not really a question of issuing an opinion, but of supporting this United Nations Resolution, when the Resolution was passed on 19 January. We would ask that in future we be more rapidly involved in the process of drawing up this type of Regulation in order that this Parliament can provide its support with full knowledge of the facts and not, as in this case, in a truly unbalanced effort.
Mrs Frahm, you asked to take the floor. Are you speaking for or against the request for urgent procedure?
Madam Palacio, I do not understand why you have let the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs accept this procedure. I do not understand why the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs is to deal with a list of names without knowing how this list has been drawn up and without knowing how it can be altered. If the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs had taken its tasks seriously, it would have refused to deal with such a matter until it knew how the list of names could be altered. To win the respect of the Commission, it is not enough simply to agree to work at the Commission's pace. This is something that should have been rejected.
Is there a Member to speak in favour of the request for urgent procedure?
Madam President, in support of the urgent procedure, and to specifically respond to this point, I would like to repeat that this is not a case of Parliament giving its opinion on a list. The matter in hand here is whether Parliament should support a decision made by the United Nations Security Council. This is an act adopted by the United Nations Security Council that the signatory States and the European Union - as representative regional power in some cases of signatory States - should support, but in which it cannot participate.
Chapter VII(40 and41) of the United Nations Charter makes reference to the fact that the Security Council can implement any measures it deems necessary and that the signatory States must - for this is a mandatory act - apply them. Therefore, any amendment of these lists falls to the Security Council. What the Committee on Legal Affairs and the Internal Market is asking - and we will implement it - is that the Council, as representative of the European Union, and the Member States that form part of the Security Council, keep an eye on the arbitration of procedures and mechanisms within the United Nations Security Council with the aim that, if there is any natural or legal person included in this list that should not be there, an exception can be made.
The next item is the joint debate on:
report (A5-0103/2002) by Mr McCartin, on behalf of the Committee on Budgetary Control, concerning discharge in respect of the implementation of the general budget of the European Union for the financial year 2000 (Commission) (SEC(2001) 528 - C5-0234/2001 -2001/2102(DEC));
report (A5-0088/2002) by Mr Blak, on behalf of the Committee on Budgetary Control, on the discharge to the Commission in respect of the implementation of the budget of the sixth, seventh and eighth European Development Funds for the 2000 financial year (COM(2001) 233 - C5-0209/2001 - 2001/2096(DEC));
report (A5-0079/2002) by Mr Seppänen, on behalf of the Committee on Budgetary Control, concerning discharge in respect of the implementation of the budget of the European Coal and Steel Community (ECSC) for the 2000 financial year (C5-0043/2002 - 2001/2101(DEC));
report (A5-0098/2002) by Mr Virrankoski, on behalf of the Committee on Budgetary Control, concerning discharge to the Commission on the general budget of the European Communities for the financial year 2000: (Section I - European Parliament (SEC(2001) 530 - C5-0238/2001 - 2001/2103(DEC))
report (A5-0094/2002) by Mrs Morgan, on behalf of the Committee on Budgetary Control,
1. concerning discharge in respect of the implementation of the general budget of the European Union for the 2000 financial year:
Section IV, Court of Justice
(SEC(2001) 530 - C5-0240/2001 - 2001/2105(DEC))
Section V, Court of Auditors
(SEC(2001) 530 - C5-0241/2001 - 2001/2106(DEC))
Section VI, Economic and Social Committee
(SEC(2001) 530 C5-0242/2001 - 2001/2107(DEC))
Section VII, Committee of the Regions
(SEC(2001) 530 -C5- 0243/2001 - 2001/2108(DEC))
Section VIII, Ombudsman
(SEC(2001) 530 - C5-0244/2001 -2001/2109(DEC))
and
concerning discharge in respect of the implementation of the general budget of the European Union for the 1996-1999 financial years:
Section VI, Economic and Social Committee
(SEC(1997) 402 - C4-0197/1997 - 1997/2076(DEC)
SEC(1998) 521 - C4-0353/1998 -1998/2011(DEC)
SEC(1999) 414 - C5-0008/1999 - 1999/2166 (DEC)
SEC(2000) 539 - C5-312/2000 - 2000/2156 (DEC))
2. on postponement of the decision concerning discharge in respect of the implementation of the general budget of the European Union for the 2000 financial year:
Section II, Council
(SEC(2001) 530 - C5-0239/2001 - 2001/2104(DEC)); and
report (A5-0101) by Mr Staes, on behalf of the Committee on Budgetary Control,
1. concerning discharge to the European Foundation for the Improvement of Living and Working Conditions for the 2000 financial year (C5-0126/2002 - 2001/2111(DEC)),
2. concerning discharge for the European Centre for the Development of Vocational Training for the 2000 financial year (C5-0127/2002 - 2001/2111(DEC)), and
3. concerning discharge to the European Agency for Reconstruction for the 2000 financial year (C5-0673/2001 - 2001/2238(DEC))
2000 Discharge: Section III of the General Budget
Madam President, I wish to begin by thanking the members of Committee on Budgetary Control for their kind cooperation with me in preparation of this report, both individually and by group. I want also to thank Commissioner Schreyer for her regular attendance at our meetings and for the help and expertise that her staff provided. I especially want to thank the staff of our own Committee on Budgetary Control who were most diligent and expert and generous with their time, despite being moved around a lot recently, which is not very helpful. Nevertheless, I could not be more full of praise for them. I also want to thank Mr Bourlanges, who laid out the strategy for this report.
We started out with 65 paragraphs and ended up with 95. I am not going to try to summarise the report because it would take far too long. I am going to mention its principal features. The main feature of this report on the budget for the financial year 2000 was the surplus of EUR 11 billion (or 14%). That figure requires some explanation. Firstly, more than EUR 2 billion came from revenue. I do not think that any national government would apologise for having taken in too much revenue. Another factor is the reserve of EUR 800 million. Again, the reserve is there not to be spent if possible. It should not be included in the surplus. When other details are taken into consideration, we had a real surplus of around 9%. Of that 7.2% could be said to come from the Structural Funds. If the Structural Funds are taken out of the calculation, there was no problem with the rest of the budget.
On the Structural Funds, the regulations were completed in mid-1999. The new Commission came in at that time. It was never a possibility, considering the detail and the complications of this regulation, that our objectives for spending in the year 2000 could be achieved.
This brings us to the point of the difficulty of these regulations. Most member governments did not submit their framework plans until the year 2000 itself. Some of them were not admissible at that time because of the difficulty of understanding the regulations. So, there was a problem.
I would like to underline the fact that a German official told me that in the six-year programme ending in 1999, there were 60 000 projects in Objective 1 areas of Germany alone. That gives us some idea of the extent of the problem of administering these funds, and there are about 500 staff members in the relevant Commission Directorate-General.
The question of the Structural Funds has to be looked at in depth. All the institutions of the Union have to apply themselves to simplifying the regulations by which we implement European regional policy before the new programme comes in and before enlargement in four years' time.
My next point is the topical question of fraud and irregularity. It is the duty of the Committee on Budgetary Control to identify failure in administration and propose solutions. That is why the message from the Committee on Budgetary Control must always be critical and risk sounding rather negative. The final responsibility for failure always rests with the European Commission, but the national governments spend most of the money. When we talk about the failure of the Commission, we are talking about its failure to control the national governments and the regional authorities, which is not always an easy task.
The EU at all levels is a partnership with the national governments. If the Commission can be blamed for anything it is for failing to do its own public relations work, to stand up for itself and to stand up to the national governments when they are in breach of the regulations.
In the discharge procedure we expect to make a political decision on the performance of the Commission. We in the Committee on Budgetary Control do that on the basis of a report from the Court of Auditors and the Commission's annual financial statement.
The Committee on Budgetary Control passed the discharge by a vote of something like 17 to 4. That is a resounding vote of confidence in the work that the Commission has done in the year 2000. However, we have not overlooked the weaknesses in the system and our motion for a resolution proposes changes and improvements both in planning and administration. We are looking for better cooperation between the Court of Auditors, Parliament and the Commission in the implementation of European policies and more efficient spending of European money.
The last point I want to address is the failure of the Court of Auditors to give a statement of assurance. We should point out that it gave a statement of assurance in relation to revenue and administration. We have set out our solutions in paragraph 44. We would like to see figures for the rate of error. We would like to see figures which would enable us to compare one year with another. But we would like the statement of assurance of the Court of Auditors in relation to the revenue side of the budget and administration to be clearer.
The only information we have about the rate of fraud and error comes from the Commission's statement for the year 2000. It would appear that the rate of fraud and error is about EUR 2 billion, or about 2.5% of the entire budget. Of this, about 10% of traditional own resources seems to involve a serious problem. If that is taken out of the calculation, the rate of fraud and error, as best we can make it out, is about 1%. I tried to establish how other States deal with this problem and I find the only comparable systems are in the United States and the Netherlands. By the standards that they apply, I want to state categorically that the Commission would pass with first-class honours: our rate of fraud and error is below what is acceptable in those countries. So while we have readjustments to make and recommendations for improvements, at the same time we do not want to overemphasise the negative aspects of our report.
Finally, I would like to see us aim for a situation where the Court of Auditors would present us with a statement which could be read in reasonable time by members of the Committee on Budgetary Control. We could then prepare a statement that could be read and understood by Members of this Parliament, by members of national parliaments and students of European politics. We have failed to do that so far. I hope that my successors will achieve something that can be understood by European citizens.
Madam President, I should like to recommend that we give the Commission discharge for the Development Fund, and I should like to ask Mrs Schreyer to communicate this to Mr Nielson, as I can see that he is not here today during this important debate. I threatened along the way to have the discharge decision postponed if the Commission could not supply any results. In fact, it has done so. There are still a few problems, but we shall have to look at those in a follow-up report. I have focused in particular upon quality in the form of the number of follow-ups of audit results this year. What concerns me is that the Commission has no overview of how many audits have been carried out, where and by whom. One of my first questions to the Commission was: 'How many audits did you carry out in the year 2000?'. The first answer was twelve, and that - I think - was extremely few, considering that there are 70 ACP countries. The Commission then found a few more reports. The thought occurred to them that a number of reports had no doubt been produced out in the delegations, and Mr Nielson assured the committee that 73 audits had been carried out in 2000. I then asked for a list of these audits. It proved to be a list containing very sparse information, which did not leave me much the wiser. However, it provoked a lot of amusement - especially in the Court of Auditors - when it was seen what was being presented as audits. Moreover, almost half of them were from Malawi, and it turned out that these were to be deducted from the number of audits, leaving 52 and not, as Mr Nielson had promised us in the committee, 73. It may well be that 52 audits are enough, but it is worrying that the Commission does not have a better overview of how many audits are carried out and by whom. There are no central records, and there is no general view of the activities 'out in the field'. The Commission has nonetheless convinced me that it is not necessary for the audits to be carried out from the headquarters in Brussels. I have therefore withdrawn my original demand for at least 50 audits. However, the more financial responsibility that is farmed out to the delegations, the greater the demands that are made in terms of oversight and coordination to be exercised by headquarters.
I have also asked the Commission to give me a better explanation of why the remaining millions of euros mentioned in the Court of Auditors' annual report have still not been claimed back. It is two years since this was noted, and still nothing has happened. I asked DG AIDCO's director-general if, on the basis of the auditing system and the information received from the delegations, he could issue a statement to the effect that the EDF funds are used in accordance with the principles of 'sound management'. I have still not had an answer to this question. I could have put the question to Commissioner Nielson if he had been here today. However, it may of course be that Mrs Schreyer can help me. There has been a lot of criticism of the way in which the ACP's secretariat has operated. Extremely critical audit reports have been prepared, and there have unfortunately also been some court cases in Belgium leading to convictions for not complying with legislation. That is not, I think, something that we can live with in the EU. New management is now in place, with which I have had some incredibly productive meetings. I hope that matters are improving, which is why I have said that we are now waiting to see what the outcome of the Court of Auditors' decisions will be, whereupon we shall have to address the issue again.
I also wish to make a couple of observations about Mr McCartin's report on behalf of the Confederal Group of the European United Left/Nordic Green Left. I think it is a splendid result, and I should like to commend him for having listened to my many amendments and for the fact that they have been incorporated. That is one of the ways in which we can persist in following up the previous discharge decisions, and that is something extremely important to do. There are, however, two important matters I have been left in ignorance of. When will the disciplinary proceedings taking place at the Stockholm office be concluded, including on the part of OLAF? And the same question applies to the IRELA case from Spain, which we have talked at such length about.
I should also like to say a couple of words about the discharge decision where Parliament is concerned. Mr Virrankoski has carried out an outstanding piece of work that is both incisive and well balanced. In connection with the discharge decision where Parliament is concerned, it is not easy to understand our asking for transparency. Everyone here is on the ball, especially when it comes to their own money. I should like to say that I am deeply disappointed at the secretary-general of the Group of the European People's Party (Christian Democrats) and European Democrats who has written round to all the other groups, saying that it would be a disaster if there were to be transparency in connection with our accounts. We criticise the Commission for not being open but, when it comes to ourselves, we close our eyes. I really do think that the PPE-DE Group's Secretary-General should be deeply ashamed of ringing round and asking for there to be total secrecy concerning taxpayers' money. That is something we cannot live with.
I should also like to say that one of the things that strikes me is the desire to close down the Finance Inspectorate. When the figures for 2000 are examined, it can be seen that there were errors in seven per cent of the documents. I think this shows that it must be possible for the impending internal audit to be independent. However, I would still say, forget about closing down the Finance Inspectorate.
With regard to the discharge decision where the Council is concerned, I should like to say that we stand by the committee's observations and decision. I cannot countenance some members of a group being made to toe the line, with the result that we have to change the decision we voted in favour of in the Committee on Budgetary Control. All things considered, I am going to recommend, however, that we give discharge in all the areas. Things are going well, in fact much better, and that is something we can only be pleased about.
Madam President, the work of the European Coal and Steel Community in recent years has been guided by the knowledge that it would cease functioning this summer. It has been decided that the work of the ECSC should be discontinued: half a century is enough.
In its final years of operation the ECSC functioned like a bank. It borrowed and lent money. The Commission was responsible for administering its finances, and it is now the Commission's task to discontinue the bank's work, call in its loans and pay off its debts. Its credit balance exceeds its debts. It would appear that there will be a surplus of approximately 1.1 billion euros after the ECSC has been wound up. In accordance with decisions taken earlier on, this surplus is to be invested profitably in the financial markets. Some of the assets are to be used to set up a separate Coal and Steel Fund, out of which money will be allocated for research in these areas, in accordance with the principles proposed by the Commission and approved by the Council.
The yield from assets is intended to benefit the coal and steel sectors, which had to pay levies to the ECSC to fund its work. That is only reasonable. In this connection we have to remember that the money in the research fund was collected from the old Member States, and that it must first and foremost be used for research in these countries' coal and steel sectors. However, if we consider how very important these sectors are in the economies of many of the applicant countries, it is only reasonable to call on the Commission to initiate talks with the old Member States in order that the new members might also share in the information obtained from research in this way.
The Commission must invest the assets left over after the ECSC ceases to function to ensure it obtains the greatest possible return. If choices have to be made between safe investments and taking risks, then risks should be avoided. It is important to be able to predict what sort of return the Commission can expect on its investments. For the first time, in connection with this year's accounts, we can have information on yield from the investment of the ECSC's assets. In 2000 the average rate of yield was 4.72%. This sort of information is an important step in the right direction, but further steps have yet to be taken. With regard to subsequent years there is every good reason to state a benchmark target rate of return, on the basis of which the auditors can assess how successfully the target has been achieved.
Similarly it will be important in the years to come to assess whether the ECSC's old activities are being wound down in the way that was planned. The Commission intends to keep on more than thirty officials to be specifically employed in the distribution of the ECSC's estate. That would seem to be a large number. In the years to come Parliament must monitor the situation to ensure that the assets left over from the European Coal and Steel Community are not used to maintain needless bureaucracy on the part of the Commission.
The Court of Auditors has submitted a statement of assurance in which it recommends the granting of discharge. Parliament can endorse their opinion.
Madam President, there was a very high level of implementation of the European Parliament's budget for the financial year 2000. The utilisation rate was 99.28%, and the ratio of payment appropriations to all commitments was 91.05%. The high degree of implementation was partly the result of the end-of-year mopping-up transfers, where funds were transferred to pay for Parliament's buildings. In this way we were able to reduce the future costs of renting. In the future this sort of practice should be done away with and we should budget strictly for actual estimated expenditure.
Parliament's accounts are abstruse, however. For that reason, the report proposes that the way they are presented should be clarified and that, more specifically, there should be a clear breakdown of capital investment with regard to buildings.
The main points of focus in the budget for 2000 were the promotion of activity based management and better allocation of human resources.
Activity based budgeting and management has begun to improve, but, as the report states, the results are still modest. Power of decision and responsibility must be delegated further downwards, and each member of staff's personal responsibilities must be clarified. We furthermore have to change to a form of administration in which it is the results of actions that are assessed and not so much the way the administration is organised. Only in this way can we make the administration more efficient and make savings.
In this respect the recommendations of the Rome-PE report should be implemented and internal financial control improved. We must be able to redeploy human resources more flexibly and put an end to functions that are unnecessary. The current system is too rigid and set in its ways.
This is also linked to the question of inequality between women and men. The European Parliament is still a very old-fashioned place to work in. In the last eighteen months eighteen people have been appointed to posts in categories A1 - A3. Of them, just one was a woman and seventeen were men. The report criticises this and calls for the introduction of quota arrangements until a normal state of affairs is reached.
Political groups are also connected with the matter of administration. It is in accordance with the principles of activity based management that the groups' internal autonomy should be developed. For that reason the report requests that this special feature should be taken into account in one way or another when the Financial Regulation is amended. The report insists that the groups should present their balance sheets and financial statements more clearly and that they should be published. Furthermore, there must be improvements made to asset management and inventories. In addition, the responsibility of the group as party to agreements in general and as employer in particular must be legally clarified so that the European Parliament is not always ultimately accountable.
Regarding Parliament's two places of assembly we state that just the variable costs of meetings alone at Strasbourg are 33% more than in Brussels. In addition there are considerably higher costs mainly due to the fact that there is double the number of buildings in Strasbourg. Shortening the length of a part-session produces savings of just 1%. This matter would perhaps be worth looking into by the Convention dealing with Treaty reform.
The biggest single problem is the cost of the Louise Weiss building in Strasbourg. No agreement has been reached concerning the final investment costs with the project's promoter, SERS. The dispute concerns the completion date and that is to be decided by the Court of Justice of the European Communities. In addition there are disputes over work, additional work and unnecessary work. There are also disputes between the promoter and the subcontractors. It may take as long as ten years to resolve the argument completely.
Considering that Parliament did not want two meeting places, but agrees to meet in Strasbourg under great pressure from France in particular, we must insist that the dispute over the construction costs of the Parliament are resolved immediately. The city of Strasbourg and the Alsace Region have the controlling interest in SERS, owning 60% of the shares in all. They must therefore wield their power. Furthermore, France must take responsibility for seeing to it that the European Parliament does not need to be party to the disputes and can pay for its work premises immediately and acquire title accordingly. It is unfair that Parliament should continually have to remain vigilant to ensure that it is not being billed for costs that are unjustified.
With these observations the report proposes granting discharge to the Secretary-General in respect of the implementation of the 2000 budget and to the Accounting Officer in respect of the accounts for 2000.
. Madam President, with that long list you make it sound as though I have been extremely busy. I would like to concentrate on those institutions that you have just mentioned. The exercise, of course, considers the expenditure, and assesses the effective use of European taxpayers' money relating to those institutions. There is also reference in this report to the Council, which I will touch on later.
Generally speaking there were no great concerns relating to the Court of Justice although we will clearly be following up some of the requests we have made to it on more detailed issues. We grant discharge to the Court of Justice.
The Court of Auditors seems still reluctant to name Member States found wanting, and I warn the Court again that we will not rest until this request is complied with. More consumer-friendly reports would be welcome, as would a declaration of interests by the Court on the Internet, as is currently carried out by most of the other institutions. The Court must never feel itself to be too grand to conform to the standards we have learned to expect from other high-profile public servants. We grant discharge to the Court of Auditors, however.
The new Ombudsman budget is very small, so any money not spent will perhaps be disproportionally reflected in percentage figures, but it is something that the Budget Committee needs to keep an eye on when they are setting the Ombudsman's budget. We grant discharge to the Ombudsman.
The Committee of the Regions is also a relative newcomer to the European scene. It is good to see some shared expenditure with the Economic and Social Committee although at times this does not go far enough. A future report by the Committee on Budgetary Control may perhaps examine the value for money and impact assessment of this institution.
Both the Economic and Social Committee and the Committee of the Regions performed quite well in relation to the Belliard and Montoyer buildings and played quite a good game with the poor set of cards that were dealt to them unfairly by Parliament. We grant discharge to the Committee of the Regions.
I turn now to the area where the report's focus lies, and that is on the Economic and Social Committee: a committee which has been in existence since the beginning of this great project. Whilst the report recognises the Economic and Social Committee can act as a forum for interest groups which would otherwise not be able to make their voices heard in the EU context, developments over recent years - including, for example, the social protocol - must now be considered. Do we see some duplication here for example? We have concerns that the information does not filter down to the grass roots.
The massive costs of financing this institution, which will reach almost EUR 100 million after enlargement, also gives us great concerns. Even amongst some trade unions, which are recognised by and which use the Institution, there is criticism. One prominent British trade union was prepared to say 'that the Economic and Social Committee appears to be redundant; we would be content for it to be abolished'. Another worrying aspect of the ESC came in their reaction to this report which claimed that the concept of value for money of a body established by the European Treaties is highly questionable and politically unjustifiable. Try telling that to the taxpayers of Europe! I think it is pretty obvious, when you see reactions like that, there is not much accountability going on within the Economic and Social Committee.
The Budgetary Control Committee is recommending that discharge be refused to the Economic and Social Committee for the years 1996 and 1997. This is a historic move and it is not taken lightly. Only on two occasions before has the discharge been refused; once of course which led to the forced resignation of the Commission in 1999.
It may perhaps seem strange that we have waited until now to assess the accounts and expenditure for 1996. However, it has taken until now to receive objective clarification on irregularities relating to payments of members' travel allowances. The whole sequence of events from the fraud itself involving 59 members of the Economic and Social Committee amounting to over EUR 1 million, to the scandalously relaxed attitude of Economic and Social Committee managers and their efforts to cover up the problem, to the botched and unprofessional approach of OLAF, the European Fraud Office, all reeks of incompetence, procrastination and amateurism.
It has taken six years to get to the bottom of this fraud that occurred in 1996. This situation is a disgrace. It has meant that there has been no chance of prosecuting those involved, as the Courts have said that too much time has elapsed. There have been improvements since then however, which is why we do grant discharge to the Economic and Social Committee for 1998, 1999 and 2000. It is important that the Convention on the Future of Europe should take heed of the message in this report.
I turn finally very briefly to the Council. Traditionally we have lumped this together with the Commission expenditure. This year, however, the Court of Auditors has prepared a critical report on the workings of the common foreign and security policy. This again is a fairly new area for the Council. The Committee on Budgetary Control has asked for answers and clarification on some of the issues on which the Court of Auditors has concerns. The Council is discussing that this morning, so we are waiting for the results from the Council before we take a vote on this.
I hope you will bear that in mind when it comes to the vote. I hope that the Economic and Social Committee will deal with the fact that we have not given them discharge with the gravity that this issue deserves.
Madam President, I should first of all like to echo the words of thanks to the members of the Committee on Budgetary Control and to Mrs Schreyer. In my view, cooperation has been excellent this year. I should also like to thank the two draftsmen of opinion of the Committee on Employment and Social Affairs and the Committee on Foreign Affairs, Human Rights, common security and defence policy, for their very pleasant and smooth cooperation. Finally, of course, I should also like to extend a word of thanks to the representatives of the decentralised bodies to whom we can grant discharge today.
This discharge does in fact concern three bodies: the European Foundation for the Improvement of Living and Working Conditions in Dublin, the European Centre for the Development of Vocational Training (CEDEFOP) in Thessaloniki and the European Agency for Reconstruction in Kosovo, based in Thessalonica and Pristina. The Court of Auditors has closely examined the financial accounts of these three bodies, and in all three cases it has reached the conclusion that the annual accounts for the financial year 2000 are reliable and that the underlying transactions are legal and regular.
As your rapporteur, I have been looking into what we said in the discharge report for 1999. In the first two cases, we recommended that an external evaluation be implemented and an Action Plan be submitted. As far as the Foundation in Dublin is concerned, we enquired last year whether it would not be preferable to work more closely with the European Agency for Safety and Health at Work. We asked CEDEFOP for verification of how cooperation with the European Training Foundation in Turin could be improved.
Now I have to inform you that the Foundation in Dublin has faced some delays in implementing this request. The external evaluation has just been completed, the Action Plan has only recently been discussed, but the request has now been complied with, it has been presented for discussion and I, as rapporteur, will naturally remain in contact with the representatives of the Foundation in Dublin to ensure that the discharge report for 1999 is carefully observed.
As far as CEDEFOP is concerned, this exercise has been fully completed and I have good news on this front. It is nice to have some good news on a discharge for a change. CEDEFOP has indeed fully complied with our request and a cooperation agreement has now also been concluded with the Foundation in Turin. In my view, it is partly thanks to the pressure exerted by our institution, the European Parliament, that considerable progress has also been made on behalf of the European taxpayer in this area.
Finally, I also have positive news about the European Agency for Reconstruction in Kosovo. We must remind ourselves of what the situation was like. The challenge in Kosovo after the war was enormous. Not only due to the trail of material damage and human suffering left by the war in Kosovo, but mainly due to the damage which the Milosevic regime caused in Kosovo for more than a decade, which was typified by a chronic under-investment in resources and permanent violations of human rights. And I should like to emphatically praise our people in the field, the people of the European Agency for Reconstruction, but also the people of the Kosovo task force who went out there immediately after the war. The work they did there, sometimes under very difficult circumstances, was incredible.
The Court of Auditors and everyone who reads the annual reports and the three-monthly reports can see for themselves how incredibly efficient our management has been over there. We have learnt from our mistakes in Bosnia-Herzegovina, of course, and this too is a positive message. I was your rapporteur for a special Court of Auditors report about the actions taken by the EU in Bosnia-Herzegovina. We made mistakes there, we learnt from these, and this is how we managed to take effective action in Kosovo.
I should like to finish off with a remark about the situation in Kosovo. The energy sector is the most important area in which we are investing, yet it is also typified by an inherent paradox. An incredible amount of money is being poured into the supply of energy, and yet electricity failures occur almost on a daily basis. This is a paradox for the population, and in my report, I urge for more efforts to be made in order to make it clear to the people in Kosovo that energy-saving measures will need to be stepped up, and that energy will also need to be paid for in order to achieve a more sustainable policy.
Finally, I have received reports about misappropriations at the Kosovo Electricity company, but it is too early to draw any conclusions. I have asked UNMIK to draft a report on this, as it is UNMIK that is ultimately responsible, and I think that we will have to incorporate the results of this report in our discharge report for 2001.
Madam President, ladies and gentlemen, in the year 2000, EUR 82 billion was spent via the European Budget, made up of hundreds of thousands of different cash movements - payments to researchers and research institutes, grants to students, premiums to farmers for cattle or for set-aside, food aid for refugees, payments for the provision of building materials in Kosovo or for the fight against Aids in Africa, subsidies for the extension of rail networks in the EU, for the building of business parks and so on. I could keep on adding to the list for a long time.
This shows the heterogeneous and multifarious nature of the European Union's tasks to which these financial resources go. It shows, too, what varied demands are made on good budget management and proper monitoring. One might add what Mr McCartin has emphatically underlined, namely that the Commission has central administrative responsibilities only for a small part of this and that in other respects, in the Member States, thousands of payment offices for agricultural expenditure, as well as hundreds of ministries and agencies, are responsible for implementation, that is, for receiving applications for funding, examining them and granting them.
Mr McCartin, your report on discharge in respect of the implementation of the Budget for the financial year 2000 reflects the wide range of the Commission's activities, the risks and sources of error specific to each of them, the measures that need to be taken and also, of course, the deficiencies in the way the Budget was managed. It is indeed very comprehensive, and the Commission is very grateful to you for the great balance that this report demonstrates. Let me, too, thank you for your speech and for your committed involvement in the Committee on Budgetary Control.
The Commission welcomes the Committee on Budgetary Control's recommendation, by such a large majority, that the Commission should be given discharge in respect of the 2000 Budget. Notwithstanding that, the report and the resolution, indeed, do anything but quiet the Commission's conscience. The report makes 144 demands of the Commission, ranging from the demand that it should submit reports on administrative measures it has taken, to the demand that it should amend laws. I cannot, of course, discuss all these demands now, but I would like to pick out a few of them.
I would like to start by thanking you, Mr Blak, on behalf of the Commission, for your work on the Development Fund and for the recommendation of discharge, which, in accordance with your own tradition - one that I greatly value - comes with numerous demands attached. You, Mr Seppänen, have played a positively historic role as rapporteur for the European Coal and Steel Community budget, and I will also thank Mrs Morgan and Mr Virrankoski. Even though your reports deal with the ways the other institutions implement their budgets, they are elements of the general European Budget.
Mr Staes, your report, which the Commission warmly welcomes, is one that I should like to return to later. The Commission wishes to express its thanks to the Chairman of the Committee on Budgetary Control, Mrs Theato, for managing the whole discussion of the discharge so well, and, of course, the secretariat and the whole committee for their hard work.
One of the 2000 Budget year's results that got a very critical reception from the Committee on Budgetary Control was the large Budget surplus of EUR 11.6 billion, which, however, was welcomed by the Finance Ministers of the Member States. I have, in fact, nothing to add to Mr McCartin's description of the positive development on the revenue side. One should naturally welcome a situation in which growth rates are higher than first expected. What should, in fact, be seen in a more critical light is the issue of how outgoings were less than estimated in the Budget. We are not talking here about agricultural or administrative expenditure, where expenditure being lower than estimated really does mean that savings have been made. In the case of the Structural Funds, though, outgoings have been deferred for a period of time.
Not all the regulations that were required could in fact be adopted in time, because it was so late in 1999 that decisions were taken on the agenda, as also described by Mr McCartin. Even today, though, in 2002, we have to record that the programme has been poorly implemented. Conclusions must, then, be drawn from this for the next aid period, and even the present aid period cannot be untouched by change.
Mr Blak has drawn attention to the fact that the European Development Fund had, in real terms, a substantially greater turnover of resources in 2000 than in the preceding year, so this represents a positive development. It is also clear, in view of the immense need in many ACP States that the underutilisation of resources is not about there being any lack of need, but often about a lack of definite projects.
The Commission has, then, in part, gone over to subsidising these countries' budgets to a greater extent. On the one hand, this is right and proper, but, on the other, it does require new approaches to monitoring.
Let me again point out, with reference to the forwarding of information in the discharge procedure, that the Commission always immediately posts on the Internet evaluation reports on the various programmes and the different Budget items, and that the figures on the implementation of the current Budget are sent by electronic means to the Committee on Budgetary Control on a weekly basis. The Commission is convinced that the agreement with Parliament on the forwarding of confidential information has proved its value. I must reiterate, though, that both the Commission's and OLAF's reports are covered by the rules on data protection and the protection of the confidentiality of investigations.
The Commission has also, in response to a query from the Committee on Budgetary Control, produced a further breakdown of the reports from the Member States on errors and demands for repayment in connection with the Structural Funds. Tighter controls have meant that these have been notified in greater numbers, although the Member States are often not yet monitoring to the extent prescribed. Mr McCartin, you have made critical comments on this in your report. Your criticism is one that I share. It is though, very doubtful that those Member States with federal structures will be happy to be told, as is proposed in the report, that they must change the way their competences are allocated as regards the monitoring of European funds, as this is often enshrined in their constitutions. This really does raise some very serious issues.
One significant topic in discussions during this discharge procedure has been - and still is - the methodology on the basis of which the European Court of Auditors decides whether or not to grant a Statement of Assurance. The Commission welcomes the Court of Auditors' willingness to discuss proposals for a changed approach to the creation of indicators for financial management that are capable of being checked and compared over a period of time.
Both the report on the Commission's budget and Mrs Morgan's report demand that enquiries be made into the incidence of errors in each Directorate-General. The Court of Auditors has already made it clear that this is not in accordance with its present method of sampling, as it would require substantially more random samples than the Court of Auditors is able to carry out. I would, though, point out that the reform of the Commission saw the introduction of new monitoring standards and that the annual reports on the activities of the Directorates-General have to contain details of which standards have been complied with and how this has been done. We will be checking with the Court of Auditors what amounts can be derived from these reports and from the Directorate-General's statements for the purpose of establishing indicators that can then be compared over time.
Mr Staes, in your report on the discharge of the Director of the European Agency for the Reconstruction of Kosovo, you express your agreement with the Court of Auditors' favourable judgment. I have several reasons for picking up on this. One is that experience with the reconstruction agency has shown that decentralised responsibility, meaning more on-the-spot decisions, is the right way to go. Another is because press reports have, in part, given the impression that accusations of mismanagement in energy supply had already been substantiated. You have again made clear that this is not the case, but that the situation continues to be unsatisfactory, and have also shown how things stood in the year 2000, when they were absolutely desolate with regard both to this power station and also to the fact that - like everywhere else in the former Eastern bloc - electricity bills were not being paid. It is also of significance that the position with regard to ownership of the power station was unclear, which meant that it could not be privatised, and that it was of enormous importance in terms of safeguarding jobs. That, too, had to be taken into account in a very thorny and politically unstable situation, in which there will, of course, have to be further developments.
I am very glad that the Court of Auditors has thoroughly audited the Agency for the Reconstruction of Kosovo, and done so at a very early juncture. They were on the spot themselves. The overall result of the audit by the Court is a very positive one, which is significant in so far as this work in the Balkans, and the work in Kosovo, will, in the years to come, be of great importance for policy not only on foreign affairs, but also specifically on the Budget.
I would like to touch briefly on the observation and demand you made concerning the agricultural sector, especially on agricultural export refunds. Even while the discharge procedure was running its course, it was possible for some understanding on several points to be reached between the committee and my fellow-Commissioner Mr Fischler, something that also shows that the atmosphere between the Committee on Budgetary Control and the Commission has undergone positive change in the direction of directly critical, but constructive cooperation. It is not only I, myself, but also, no doubt, most of our citizens, who welcome the way that Parliament is now demanding decisions on the reduction of live animal transports, which are indeed often carried on only to get export refunds.
I hope that this plenary sitting will see the completion of the discharge procedure for the 2000 Budget. Work is simultaneously in progress on drawing up the 2003 Budget, which is expected to be the last Budget for an EU of fifteen Member States. When the EU is enlarged, the Budget will once again become more complex and more multifaceted. Until then, the Commission will use the time available to support the candidate states in their preparations for enlargement and for participation in the European funds, monitoring the introduction of the necessary measures, and itself further reforming its administrative procedures. That will call for a degree of impetus from Parliament, but especially for cooperation between Parliament and the Commission.
I would like, on behalf of the Commission, to thank you for your cooperation in the past months and will conclude by alluding to an old saying from the world of football, to the effect that the Commission is very well aware that one discharge being over always means that you have another one to face.
Madam President, for the Committee on Foreign Affairs there are two key issues in this discharge: transparency and implementation.
On transparency, I had an interesting time when I asked Parliament's officials if they could let me have a list of what the Commission had done on the 2000 budget in relation to those items to which Parliament had adopted amendments to the budget, in terms of both amounts of money and also remarks. I was told that, even if it were possible, it would take several months to find this information. That is totally ridiculous because, if Parliament adopts amendments to the budget, it is elementary that there should be a mechanism to follow up on those amendments to know exactly what has happened.
The fault lies in part with Parliament, because we do not scrutinise and follow up the budget as we should. I do not blame the Committee on Budgetary Control but the individual committees which do not often take that responsibility. The fault also lies with the Commission because we need greater clarity of information in order to analyse budget implementation. There should be much better dialogue between Parliament and the Commission to identify very clearly what action has been taken on European Parliament priorities. I suspect the Commission far too often simply ignores what Parliament amends in the budget. We need to be able to indicate that.
On the common foreign and security policy, we need greater clarity: we are not clear on who does what. That is why I support the idea of an interinstitutional agreement setting out exactly the Commission's role in the CFSP.
On implementation, there was for the 2000 budget again a very high concentration of commitments at the end of the year for Latin America, Asia and so on. The imbalance between commitments and payments continues to give cause for concern, as indeed do the remarks of the Court of the Auditors in relation to the TACIS programme. I recognise the improvements the Commission has made - in particular the use of the website to provide information - but we have to focus on transparency and implementation.
Madam President, ladies and gentlemen, the report that I presented to the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs and which it unanimously adopted, begins by calling on the Court of Auditors to make specific mention of Title B5-8 on the area of freedom, security and justice in its annual report and to devote to this area a minimum of attention, which it has so far failed to do.
As far as the implementation of the 2000 Budget is concerned, we note that although the implementation rate is incredibly low - 50% for commitment appropriations and 70% for payment appropriations - this cannot be attributed to poor management or a lack of will on the part of the Commission. It is essentially due to the fact that the Council of Ministers adopted the legal bases too late, which means that a number of items given budgetary appropriations had to be postponed.
We noted with satisfaction that, during 2000, the Justice and Home Affairs Directorate-General increased the number of audits completed on its services. Sixty-four were performed in 2000 compared to 44 in 1999. We also noted that the amounts recoverable or reduced payments as a result of the audits has increased more than 10% of the total value of contracts. Which means that we believe that the Commission should step up its efforts, if necessary using contractual penalties to combat the improper use of subsidies or the overstatement of actual costs.
Lastly, we noted with satisfaction that the Court of Auditors stated in the report that the management of the European Monitoring Centre for Drugs and Drug Addiction (EMCDDA) and the European Monitoring Centre on Racism and Xenophobia has improved. There are, however, some anomalies, particularly as regards, for example, the appropriations granted for staff recruitment. The average cost of recruiting a member of staff at the Lisbon monitoring centre is EUR 2 780 compared with EUR 6 610 for the Vienna monitoring centre. Having said this and all things considered, the Committee on Citizens' Freedoms and Rights has no objection to granting discharge in the sector for which it is responsible.
Madam President, our committee covers 120 budget lines, some very large indeed, including the research programmes Tacis, Phare and Meda. The implementation of those lines has been heavily criticised in the past.
My first point is about the expenditure in 2000 of the Synergy programme, which is a programme to further international cooperation in the energy sector, and one strongly supported by the European Parliament. I am sure you can imagine, Commissioner, our astonishment and dismay when the Commission abandoned this programme in the year 2000, cancelled a call for tenders already published, causing huge inconvenience, and proceeded to spend no money at all throughout the year 2000. I cannot emphasise strongly enough that this is unacceptable behaviour and that the relevant Commissioner is well aware of our views. I am pleased to say that remedial action has been taken and we look forward to an enhanced programme in this very important sector.
I turn now to the Tacis programme on nuclear safety in the former Soviet Union. This has regularly been severely - and rightly - criticised in the past. It is work which is carried out in difficult conditions, in an area where slackness and inefficiency in the implementation of budgets was traditional. We note with pleasure a marked improvement and look forward to reassurance about the safety of nuclear installations in the former Soviet Union.
I would like to thank colleagues from the Committee on Budgetary Control for their cooperation in helping us to undertake the very important work of scrutiny on which our committee, could spend all its time on if we wished to.
Madam President, ladies and gentlemen, as rapporteur for the Committee on Employment and Social Affairs, I would like to focus my attention on the agencies. It is there that we urgently need more efficient and transparent monitoring and controls. I say that not only because the Committee on Employment and Social Affairs has responsibility for four of the agencies, but also in view of the fact that the number of agencies is constantly increasing. Today there are eleven agencies, but there will soon be 14 of them, for, as you will be aware, we will also have agencies for the safety of food, and for safety in travel by air and sea, once the issue is resolved of where they are to be based.
As already mentioned, our committee is responsible for four agencies, in Dublin, Bilbao, Thessaloniki and Turin, and we have, in principle, no problems with them, but this does not alter the fact that there is a fundamental problem with Parliament having only one discharge procedure for four agencies. Yes, the agencies do now have their own rapporteur on the Committee on Budgets, and Mr Kuckelkorn has already achieved a great deal. Nonetheless, though, we do need all the agencies to be treated on an equal basis, and so, today, I call on the Commission to draw up proposals to put all the agencies on an equal footing in the discharge procedure.
To do this we must, above all, make appropriate changes to their legal basis, without which the future will find us still incapable of auditing the agencies satisfactorily when the Budget comes round, and that cannot be in anybody's interest. Cooperation between the committees of this House also needs to be improved.
The guidelines for the agencies drawn up in 1998 should therefore be examined from four angles: with a view to ensuring appropriate control machinery in the specialised committees and transparency in the Budget procedure, reinforcing the requirement for mutual information and clear demarcation of competences between the committees involved. Our committee will be drawing up proposals in relation to this. Let me, in conclusion, again warmly thank Mr McCartin and Mr Staes for their support so far in this regard.
Madam President, first of all could I put on record my thanks to Mr Bowe who was the budget rapporteur for the Committee on the Environment for the first half of the mandate.
The general approach to the discharge procedure is to look at the percentage of the budget line that is spent. If 95% or more is spent then a tick is put beside that item. If less than 80% is spent there is a black mark. But if we have the information at our disposal we should look more carefully at the achievement of goals with this money, rather than purely the fact that the money has been spent. For example, on the fifth environment action plan only 70% of the budget was spent. The reason for this is that there were not sufficient good projects; in fact some calls had no response at all. We should not give money to bad projects. However, there is one slight caveat to that: I hope our bidding systems are not becoming so bureaucratic that some potential bidders with good projects are put off from bidding at all.
I will mention public health budget line B3-4301 on combating cancer. In 1999 there was a substantial under-spend on that and I am pleased to see that in 2000 it was almost fully committed including the overhang from 1999. It would be verging on the criminal not to deploy resources allocated for combating diseases such as cancer.
It is true that the environment budget of EUR 200 million - that is GBP 125 million - was only half spent in the year 2000. The reason for this was the Life projects, which make up half this budget, and which could not be spent in 2000 because the legal basis was not determined in conciliation until July 2000. I am pleased to see that the five-year project has been telescoped into a four-year project instead.
Despite the substantial under spending in the budget that is largely due to the Life III lines, and bearing in mind that the Court of Auditors have not voiced concerns, the Committee on the Environment, Public Health and Consumer Policy recommends that discharge be granted in respect of the 2000 budget for the budget lines within its competence.
Madam President, on behalf of the Committee on Regional Policy, Transport and Tourism, I thank the rapporteur, Mr McCartin for his report and efforts and, in particular, for the way in which he highlighted the major concern of my committee, namely the slow rate of implementation of the Community's structural funds.
As he so rightly highlighted, that is the bulk of the problem in terms of the surplus that this Parliament is addressing. The question to which my committee failed to receive a satisfactory answer from the Commission, was why do we allow such a situation to develop in the first place? It was predictable that in the first year of the structural fund programmes rates of implementation would be very low. Yet we were faced with wholly unrealistic budget forecast expectations and scenarios which, by definition, could not be fulfilled. So we are dealing with a situation where, in many areas, there has been almost no expenditure whatsoever under certain budget lines for the Community's structural funds. We believe this makes it much more difficult for this Parliament and my committee to scrutinise the budget adequately and rigorously.
As a regular item on our committee agenda, we have now decided to focus on budget scrutiny and, at each discussion, we invite the Commission and the Council to participate with us in a thorough review of expenditure within the structural fund area. But that job is made very difficult by these wholly unrealistic budgets. The Commissioner must explain how we are expected properly to evaluate a budget which is in itself extremely questionable.
Our second concern really relates to the second point the rapporteur made in his opening remarks - the way in which the structural funds are currently managed. We share his concern that the regulations are overly complex and make our job, as a Parliament, of scrutinising the budget very difficult. So we have a double problem there. Many organisations, individuals, groups, associations and communities that are eligible for structural funds fail to receive their fair share because of the over-complexity of the application process. We, as a Parliament - and the other authorities charged with monitoring budgetary expenditure - have a problem in that we cannot adequately monitor expenditure to ensure value for money.
My final point concerns the trans-European networks. We reiterate our view that the Commission is right to focus on fewer projects but we oppose the fact that the Commission is now planning to make a EUR 60 billion addition to the trans-European network transport budget line. We invite the Commission to comment on how they can ensure value for money when they are planning such a massive increase in expenditure.
Madam President, I would firstly like to congratulate Mr Blak on having finally taken the decision to propose, in his report, the discharge to the Commission in respect of the implementation of the budget of the sixth, seventh and eighth European Development Funds for the 2000 financial year.
The Commission, and particularly Commissioner Nielson, have made a great effort to keep Parliament informed on expenditure from these funds. Developing countries that are beneficiaries of these funds deserve the adoption by Parliament of the discharge already approved by the Court of Auditors.
For this reason, the Socialist Group and the Committee on Development, for which I am rapporteur, support this discharge. However, we would ask the Commission that in future more funds be earmarked for social development and that these be more clearly reflected, as proposed by the Committee on Development, in both the budget and the EDF.
We hope that next year we will be able to analyse the figures for EU aid in accordance with the OECD's Development Aid Committee system, which will allow us to measure the impact of Community funds on the promotion of social development more accurately.
With regard to the amendments tabled by Mr Blak himself, we have to reject those which refer to access to documents and the revision of the interinstitutional framework agreement, not because of substantive issues, for the agreement is not actually proving to be very effective, but because we cannot question, in each report by the Committee on Budgetary Control, the validity of an agreement that has been negotiated, signed and voted on by this Parliament with the participation, let us not forget, of members from that very committee. The Courts have also stated their opinion in this regard.
We therefore understand that that matter of access to documents should not be raised in a report. On the other hand, we support the other amendments regarding audits and the management of the business development centre.
This exercise in the discharge of the EDF, which we ritually tackle each year, should serve as an illustration, once again, of the ridiculous situation where Parliament inspects the discharge of funds that do not figure in the Community budget, the amounts of which we are not consulted on and on whose expenditure we are only informed of a posteriori.
The EDF, implemented by the Commission and theoretically controlled by Parliament, should be included within the Community budget as a fundamental quantitative and qualitative element of development policy.
We believe that at this time of reform of the European Union, we have the perfect opportunity to remind ourselves of this fact and I would encourage all political groups to communicate this proposal, which Parliament has supported for many years, to the Convention.
Madam President, Commissioner, ladies and gentlemen, it is one of Parliament's prime functions to scrutinise and control the EU's Budget, and, in doing this, greater attention urgently needs to be given to how the equal opportunities policy is to be financed in the European Social Fund's 2000-2006 programming period. The Spanish President of the Council, in his presentation to the committee, expressed the intention of giving equal opportunities policy a fixed place as a mainstream function in the complex of employment and social affairs. That has also become a necessity, as the figures show that only 6% of the resources in the European Social Fund are allocated to special measures relating to equal opportunities, whereas Parliament had asked for 15%.
The underutilisation of resources and the great extent to which resources have been transferred is a consequence of the problems accompanying the Structural Funds' initial operations in the programming period 2000-2006. Procedures for structural measures had to be rationalised and simplified, as they are too complex at both Community and national level, and we must now work on preventing the recurrence of such difficulties when the new programmes are to be set up in the future.
The evaluation report on the Daphne programme became available only yesterday. What particularly interests me in it is the reasons for the low take-up of the payment authorisations in the Budget year 2000. What is most important is that women play an important role in sustainable development, and gender issues should therefore be taken into account at every stage of planning, implementing and evaluating development cooperation. I therefore request clarification as to how it is that payments for this accounted for only 59% of resources.
The Committee on Women's Rights and Equal Opportunities focuses on just a few Budget items, but they are all the more important for enabling the objectives of equal opportunities policy to continue to be pursued in the EU.
Madam President, ladies and gentlemen, the report Mr Blak has presented on discharge for the European Development Funds clearly shows the particular problems faced by European development policy.
There are manifest problems originating in the Commission's system and in the way it works. Hence it cannot be acceptable that there should be, at the end of 2000, a sum of EUR 6 billion available and yet unused. It cannot be the case, in view of the increasing destitution in many ACP countries, that the Commission is unable to manage to get the funds made available to those who are in need of them. The Commission has made a start on changing the system in these areas. It has, since the Cotonou agreement, been going further down the road of giving aid in the form of sectoral budget support programmes. Put in simple terms, that means that the Commission has more faith in the recipient countries' responsibility. That is, in itself, a way of going about things that should be welcomed. The only thing is that this trust must, of necessity, be counterbalanced, in the event of misuse, by a consistent demand for the money to be returned.
It is such consistency that is evidently lacking, as the Court of Auditors noted that, whilst the Commission carries out audits, and also spots abuses, not one cent of the EUR 14 million referred to by the Court of Auditors had been reclaimed or retrieved. Here, the Commission must summon up the courage to state the reasons for this. Either this is the fault of its own incompetent administration, or there are general political reasons for refraining from demanding the money back.
I take the view that this will prove to be the scratch test for the new system of finance. If greater trust is placed in the recipient states, that presupposes that the recipients are fully answerable for any misuses. Everything else strikes me as inconsequential and as not in the long-term interests of the recipients. Here, the Commission must come to a definite decision and must not go down the road of least resistance, more comfortable though that would no doubt be.
We are left with criticism of a few of this EDF process's anachronisms, with which we have long been acquainted and which ought to be done away with as quickly as possible. If Parliament is to give discharge, then it is Parliament to which budgetary and legislative power over the EDF's resources should be conceded. The Statement of Assurance, too, which is given by the Court of Auditors in its report on the EDF, must, like the Statement of Assurance on the General Budget, involve a complete audit and must not stop at the point where the funds leave the Commission level. Here, too, is the explanation of why there is a favourable Statement of Assurance relating to the EDF. The existence of two different Statements of Assurance is not only confusing, but also deceptive.
I turn now to the discharge for Parliament's budget, where Parliament must be especially careful to avoid the least whiff of the suggestion that it might treat its own funds with less rigour than it treats those of others. I wish to expressly emphasise the demand in the chapter on personnel policy in Mr Virrankoski's report that the meagre representation of women in positions of leadership should at last be ended and that there be a serious attempt at an equal opportunities policy.
Parliament's Secretary-General bears personal responsibility for this. Parliament must set an example if it does not want to lose its credibility. It is something more than sad that the Secretary-General has not seized these opportunities throughout the long years he has been in office. I also think that Parliament must play an exemplary role in creating an independent internal audit department, meaning that the auditors would not be subject to directions of any kind from the Directors-General and the Secretary-General. We also welcome the right to make reports directly to the President of Parliament. The report on the discharge of the Parliamentary Budget must neither cover up omissions and deficiencies, nor should it be misused in order to have internal problems dealt with elsewhere, which is what seems to be the objective of several amendments that have been reintroduced in the meantime.
In particular, the Financial Regulation is not suited to solving problems within Parliament. These we have to sort out ourselves. Transparency, regularity and responsibility for one's colleagues are principles which, as Mr Blak said, are self-evident in the Parliamentary context. They are not suited to the settlement of party-political disputes, and there should not, therefore, be constant and self-tormenting calls for them.
I will conclude by asking you to support my Amendment No 8 to Mr McCartin's report. It instructs the President of Parliament even now to defend Parliament's rights under Article 276 of the Treaty establishing the European Community before the European Court of Justice in the event of the Council again proceeding to restrict them.
Mr President, my predecessors on the floor having almost all exceeded their speaking time by at least a minute, I crave your indulgence if I have to do the same.
When this discharge procedure began last December with the Court of Auditors' report, I pointed out that we were now entering a stage in which we are talking about the systematic problem of the European Union's Budget policy and are less concerned with chasing after every potential or actual scandal. Two aspects indicate this, namely the comparatively small number of amendments before us to all the reports and the broad majorities by which they have been adopted, likewise the way that the prospect of this debate on the discharge has made comparatively few waves in the press.
I would, though, like to say something very definite on the subject of Parliament. I want to pick up a point mentioned by Mrs Stauner, who spoke immediately before me. It is indeed true that it would be desirable for Parliament to be able to settle legally and entirely autonomously all the matters concerning the way it manages its budget. It would be marvellous, and I would support it, but the one problem with it is that no separation of Parliament's financial policies and the groups represented in Parliament is provided for in the European Union's Financial Regulation. It is, though, such a separation that we need.
I would remind you that, two years ago, on the occasion of the Court of Auditors' report on the groups' financial policies, we had a great debate in this House, in which certain dubious financial practices on the part of individual groups reflected on the institution of Parliament as a whole and all Members of this House were seen by those in the galleries and by the press as having to answer for things which were in fact the responsibility only of individual groups. I would not wish to be made answerable for certain questionable financial practices that might well go on in other groups, and I likewise assume that, if something goes wrong in my group, Members belonging to other groups are not made answerable for them either.
Mr Virrankoski's report now gives us the opportunity to take a significant step towards separating the responsibilities of Parliament's authorities and of the groups. It is a step that we must take. I warn against standing up and saying: How did we come to this pass, where we let the Commission, in a legislative proposal on the rules for implementing the Financial Regulation, prescribe what we should and should not do? We would then be creating a tremendous sham conflict with the Commission, in which we would show off our wondrous strength, and one side-effect would be that the separation of the responsibilities of the House authorities and the groups would be deferred for ever and a day; another side-effect - perhaps an agreeable one - would be that certain things that were done in the past, could be carried on with.
For example, if a group dismisses a member of its staff, he or she protests his or her innocence to the House authorities and takes Parliament to an industrial tribunal. Or when accumulated and transferred leave entitlements of group staff amounting to astronomical sums have to be paid out of Parliament's budget, whilst it is actually the groups who should accept responsibility for it. So I warn against using sham conflicts to bring about such a situation in this House. If this situation is to be avoided, we can provide a draft solution by tomorrow. If, though, the situation really does arise at the end of the day in which the present state of affairs perpetuates itself, then we will call those who are responsible by the names they deserve.
Mr President, for the first time in many years, it looks as if this Parliament will once again be granting discharge to the Commission by 30 April, as prescribed. This is to be welcomed, in my view, and this is why I should like to congratulate Mr McCartin - and the other rapporteurs too, in fact. As far as the Commission's attitude is concerned, I have the impression that the Commission has made every effort to accommodate the many questions asked by Parliament within a very short space of time. What is most striking about this budget is that once again there is no positive statement of assurance. And this is the first budget for which the new Commission is responsible. We, the Liberal Group, as well as others, have said time and again that we need indicators to establish whether the situation has improved or not. If we keep hearing every year that there is no positive statement of assurance, how should we explain this to the public if we subsequently keep on granting discharge? I should once again like to draw the Commission's attention to this problem, and ask the Commission, if the Court of Auditors refuses to develop an indicator, which is what now seems to be the case, to come up with an indicator of its own which, for example, highlights the fact that a margin of error prevails in a Directorate-General, the extent of this margin, and the extent of this in other sectors. The Court of Auditors can then verify subsequently whether the technique is sound. This will give Parliament a tool to assess whether or not a situation is improving. This seems to me to be a priority for the year to come.
Another point already mentioned by Mrs Jöns is that we have noticed a steady increase in the number of agencies. Virtually every agency has its own financial rules accompanied by a complex discharge procedure. This is difficult for the many agencies. Would it not be possible for the Commission to develop a uniform model for all the agencies? This too would simplify inspection by Parliament.
Another point concerns the clearance of accounts. We, as the Liberal Group, have tabled an amendment which extends the period which lapses before it becomes final from 24 to 36 months. This allows us as Parliament to challenge the decisions by the Commission for a slightly longer period. And in our view, it is perhaps necessary to increase the financial corrections once again. The maximum is 100%, but what is stopping us from applying more gradations, which would provide us with another way of measuring upward or downward trends? In addition, we take the view that the computerisation of customs offices in Europe should be prioritised, especially in the new countries. What specific action is the Commission taking to reinforce Europe's future external borders, and what can we as Parliament do to improve the situation on this score?
Finally, I should like to bring up a topic which has already been mentioned by various speakers, namely the European Union's new foreign and security policy. Indeed, it looks as if an entirely new policy is being developed which could well escape Parliament's attention. This is unjustified in the opinion of the Liberal Group. We think that an agreement must be concluded between the Commission, Parliament and the Council about a new interinstitutional accord, thus allowing the expenses made by the Council in this respect to be better monitored.
Mr President, I too would like, on behalf of my group, to thank all the rapporteurs for their good work on the discharge of the General Budget this year, and make just a few comments. We greatly welcome, for example, the way that Mr McCartin's report addressed the issue of export subsidies. We will be giving that more of a cutting edge by means of an amendment, as it is our opinion that the subsidy of live animal transports still leaves too many openings for fraud involving subsidies that make no sense whatever to the EU's taxpayers. We consider this issue to be extremely important, and one where things need to be further tightened up.
We will be supporting Mrs Morgan in giving the Committee on Economic and Monetary Affairs discharge for the last few years but still not for 1996 and 1997. We consider it extremely important that our committee should strongly reiterate that these years saw mismanagement of travel expenses and, even more important, that the Committee on Economic and Monetary Affairs dragged its feet in clearing up this fraud, and that not enough was done to prepare the case for OLAF. This must continue to receive critical attention, and we must strongly reiterate that rather than cloaking the issue in silence.
I would also like to express support for Mrs Morgan's demand that the Council be given discharge in the area of foreign and security policy, and also in internal affairs policy, all of which increasingly result in operational expenditure. I am, though, far from satisfied with the way in which the Council has dealt with these matters in the past, and I fear that it will still not give us a satisfactory answer.
We must, then, again press home our view that this discharge must be for real. The 'gentlemen's agreement' no longer applies. On this point, a definite decision has to be taken.
In conclusion, I wish to express my agreement with Mr Kuhne, who spoke before me. If we are to criticise the Council in the course of the discharge procedure, we in this House must handle our own discharge very carefully. The administrative and group budgets should have been separated a long time ago.
I wish, though, to urge the Council to at last come to some decisions on the parties, where we in Parliament are not competent to act. We need the Council to at last decide on a party statute, which would be a practical response to public criticism on this point.
Mr President, I should like to begin by commending my colleagues in the Committee on Budgetary Control, together with the committee's chairman, and also thanking those who participated in the committee and in the groups and who have carried out a very notable and thorough piece of work. This splendid work has led the majority to recommend giving discharge. Because of the little time available, I am unable to go into details concerning these many matters, just as others cannot either, but I would refer you to the excellent observations made by my colleagues, Mr Virrankoski, Mr Blak and Mrs Morgan. I shall concentrate on Mr McCartin's report on discharge to the Commission. I should like to quote from two recitals. Recital L reads: 'whereas 2000 was marked by a significant increase in the volume of fraud and irregularities identified by Member States and OLAF?. Recital P reads: 'whereas, in considering budget implementation in 2000, the fundamental question is to establish, firstly, the Community management features which should be the basis for effectiveness but are deficient, and, secondly, the components within the system which are conducive to fraud and irregularity?. There then follows a long list of incisive observations which, on being read, give the impression of our being concerned here with a South American banana republic. The EU was not established just a couple of years ago. This system has been in place since 1957, and it is wholly unsatisfactory that, year after year, we should write these reports, clearly and emphatically pointing out the errors, but that nothing improves. Next year, we shall write something which, for a change, resembles what we are writing this year, and then still give discharge. It should be noted that the criticism in Mr McCartin's report is just as severe as that in the report on the 1996 accounts, which brought the previous Commission down. Financial management and the legislation itself are unacceptably bad. In my country, a government characterised by management of this kind would be overturned, and the officials responsible fired. It is not good enough for so much of European taxpayers' money to disappear due to fraud and irregularities. People will simply not put up with it. This cannot be the price of cooperation in Europe. The only logical conclusion is, of course, to vote against giving discharge to the Commission.
Mr President, the enormous budget surplus in 2000 to the tune of EUR 11.6 billion illustrates that budgetary management still leaves something to be desired. In the Structural Funds, under spending is even starting to have structural implications. In our view, unspent amounts should be returned to the Member States, at least after two years. This could help these Member States reduce their national debt, for example. We therefore support Amendment No 9 tabled by Mr Heaton-Harris.
The management of the Structural Funds requires substantial improvement. The complex Community regulations must be simplified. Coordination between the Commission and the Member States is well below par. Financial inspection is riddled with loopholes, both ex-ante and ex-post. The current financial correction system must also be changed as a matter of urgency, because it encourages Member States to cover up irregularities and fraud instead of reporting dirty tricks. We have known this for years, but the Commission and the Member States are still doing much too little to improve the situation.
We are disappointed that the pre-accession aid programmes are not achieving their objectives by a long chalk. The findings in the special report drawn up by the Court of Auditors are disturbing. The fact that it is unlikely that the candidate countries will be able to implement the various aid programmes during this calendar year is unacceptable to us. I would ask the Commission to inform us of the present state of affairs.
The reform of the European Commission which was initiated in 1999 is still not evident in terms of specific results in 2000. I trust that the Commissioner will now have some insight into the results achieved over the course of 2001. We would be interested to find out whether she would be prepared to share some of the information.
There is also considerable under spending in aid programmes for development cooperation. Duplication with Member States' policies may be partly to blame for this. Would the Commission map this out for us soon? In our view, the subsidiarity principle should be taken seriously in EU development policy.
Finally, I have made the shocking discovery that each part-session in Strasbourg costs approximately EUR 11.5 million extra per week, quite apart from the environmental pollution they cause. This Parliament is forced into this situation solely in order to honour the wish of one Member State. It would therefore be fair if this Member State were to reimburse this House to the amount of the total estimated annual additional costs of EUR 138 million.
Mr President, Commissioner, ladies and gentlemen, it is customary for a speaker to congratulate the rapporteurs and this is something that I am very happy to do. I would like to congratulate them all, with one exception. I shall not name the person, since we are all friends and acquaintances here, but I cannot congratulate one rapporteur who has had his report adopted unanimously and who is tabling four amendments on behalf of his group. I do not think that this is acceptable behaviour - and I shall say no more - because, when they see the name of the rapporteur, Members will think that he has made technical amendments to a text that received a unanimous vote. I believe that a rapporteur should be honest with his fellow Members and with himself.
He drafts a report, which is unanimously adopted by the members of his committee - of which I am one - and then I notice that he has tabled, on behalf of his colleagues, some amendments that have a different aim. I think that this behaviour is totally unacceptable and I now urge my fellow Members and the political groups to reject these amendments. A Member cannot be both rapporteur and the author of amendments - he is either one or the other. I agree with tabling amendments to other reports, but not to one's own report. That is why I regret that I am not able to congratulate this Member on his work.
With regard to the other reports, I would like to raise two further points.
The first point is to Mrs Eluned Morgan, a dear friend. This is 2002, the third millennium: the world is making progress, facts of law are often set in stone, so why persist in refusing the 1996-97 discharge to the smallest institution in the European Union? What will our citizens think when they find out that we have granted discharge to all the institutions, but we are delaying discharge from seven or eight years ago to the Economic and Social Committee? We have blamed and accused ECOSOC for the facts that came to light and enough is enough. For goodness' sake, spare us the embarrassment of being haunted by this scandal, because if we must be haunted by a scandal - I assure you, Eluned - we can all drag up past scandals all over again. This is not the right approach.
Lastly, regarding the report by Mr McCartin - whom I would like to congratulate in particular - I want to stress that we can, of course, go over all the cases in all the Member States and highlight them, but we must not get hung up on specific cases. I therefore call for paragraph 60 to be deleted immediately and I strongly urge the Members to amend the words in paragraph 60 which relate to a Member State that I hold in great esteem.
Mr President, I too should like to congratulate all the rapporteurs, especially Mr McCartin, who has taken a reasonable amount of flak from me.
I should also like to congratulate Mrs Morgan on her discharge report. I was not in the Chamber when she made her comments about ECOSOC, but I am sure she is now with me in calling for this organisation not only not to get discharge but actually to be disbanded because it is a waste of money.
My primary job here on behalf of my group is to talk about the Staes and Seppänen discharges. This is very easy because they are two very good reports written by two very good parliamentarians.
Regarding the McCartin report, I want to put on record, especially for people in the public gallery, some of the simple facts which we should be talking about. There is still no positive statement of assurance from the Court of Auditors. This is the seventh year running. There probably never will be one because they have got themselves into a very tight corner now. How can they give discharge to an organisation where 5% or more of the budget is lost through fraud, mismanagement or waste and 14% of the budget, at least, is running as a surplus? Nearly 20% of the budget is not spent correctly, as we would like it to be. This is not a record to be proud of.
The discharge report by Mr McCartin contains a number of quite scathing points and highlights ongoing problems within the Commission. And yet Mr McCartin comes to the conclusion that he should recommend discharge. Quite correctly, he notes that the majority of the EU's budget is administered in the Member States. However this does not absolve the Commission of final responsibility and accountability. The buck stops with the Commission. It is its responsibility, as stated in Article 274, to implement and oversee the Community's budget. Once again this is a year in which it has failed to manage and control the Community's budget properly.
My party's representatives in this House were elected on a whole host of pledges, the main one being to sort out the accounts of the European Commission and other European institutions and make sure that the reform process that most people in this House are pleased to see going forward is actually driven through and achieves results.
As much money is now being lost through fraud and mismanagement of funds in the 2000 budget as when we made the pledge in 1999 to try and sort this out. John Wiggins, a former member of the European Court of Auditors, is quoted in a British newspaper saying that the situation in the Commission is unchanged. Things have got to change.
The European Parliament's legal services wrote a note to the Budgetary Control Committee on 5 November 2001 giving an opinion on whether not granting discharge should lead to the fall of the Commission. It states that undoubtedly refusal to grant discharge is the expression of serious political sanctioning of the Commission. Its legal effect, however, is not such as to compel the Commission to resign. That is covered by a special procedure laid down in Article 141 of the EC Treaty.
In voting not to give discharge to the Commission, we are actually making sure that the Commission knows firstly, that we do not want it to resign and, secondly, that we want it to sort the problems out. If nothing has changed by this time next year, if there is still no positive statement of assurance, if there is still 5% and more waste, mismanagement, fraud and disappearing money, and if there is still a huge budget surplus, then we will be getting to the stage where we will have to say to the people in the public gallery and the people who put us here that nothing has changed in the European Commission, the reform process is still ongoing - and is the slowest process ever - and we have failed in one of our core tasks which was to sort these problems out in the first place. That is not a record to be proud of and not something I am prepared to stand before my constituents and say.
Mr President, I am sure it is no reflection on the quality of Mr Heaton-Harris' speech that the public gallery emptied while he was speaking.
Mr President, ladies and gentlemen, I would like to start by congratulating all the rapporteurs involved for their work on this vast subject.
In my opinion, the discharge procedure is a fundamental part of our work and is one of the distinguishing powers of our institution: the power by virtue of which we verify, year after year, that the good intentions and resolves, and also the expectations of the citizens who elected us and for whom we are responsible first and foremost, are fulfilled.
This subject is both extremely technical and extremely political, and the consequences for both sectors of decisions taken in haste or under emotional stress can be - and, unfortunately, do often turn out to be - disastrous. That is why I feel that we should ask ourselves before the vote, each year, not so much whether everything has been done perfectly but rather whether we are going in the right direction, whether we are setting ourselves the right priorities, whether, in the executive action of the Commission and - to a much lesser extent - all the other institutions, there is evidence of the intention to implement the will of the two arms of the budgetary authority as well as possible.
Concentrating especially on Mr McCartin's report and, therefore, on the Commission's budget, I feel that three points warrant particular emphasis; indeed, the rapporteur himself has already stressed them. Firstly, the financial year 2000 has been characterised by an exceptional level of overspending with regard to the budget, which shows that the budgetary forecasts were severely short of the mark. Secondly, although 2000 marked the start of a new programming period for the Structural Funds and preacession aid which stretches until 2006, this cannot have been very successful given that so many difficulties were encountered in implementation. Lastly - and this point may well be more important than the previous two - the rapporteur was right to point out the need to establish, on the one hand, the features of Community management which should be the basis for effectiveness but are deficient, and, on the other, the components within the system which are conducive to fraud and irregularity
These are, in my opinion, the areas we must address if we are to achieve proper, sound implementation of the budget in the coming years.
Mr President, the EU's institutions continue to provide opportunities for major irregularities in the conduct of financial affairs. The reason for these is still the weak points in the legislation, cooperation between national authorities that is poor or utterly lacking in coordination, and excessive laxity in monitoring and in imposing penalties. This is again confirmed in the reports before us on the discharge procedure for 2000. The Court, for example, did not name Member States that were negligent. These Member States, whose lax monitoring undermines the combating of fraud, should not only be shown up, but should also make good the damage their laxity causes to the EU.
OLAF's work in connection with the travel expenses affair was equally inadequate. In order to stem fraud, though, we also need radical reform of Europe's VAT system, for example, by abolishing the deduction of tax within the enterprise chain at national level as well, as it at present strongly favours VAT fraud.
Mr President, I would like to start my speech by thanking and congratulating the rapporteurs for the work they have carried out, with a particular mention to Mr McCartin, who has done some magnificent work in a very short time, the result of which is a good definition of the form the discharge in respect of the implementation of the general budget of the European Union for the financial year 2000 should take.
There are still some problems, however. Generally speaking, there is a unanimous call for the modernisation of public authorities and for the process to be further simplified, which would give rise to greater transparency and better public understanding as a whole, whilst bringing this important process closer to the EU citizens.
Whilst we gave our support to the rest of the reports, I would like to make a particular reference to a report on which our group, the Group of the Europe People's Party (Christian Democrats) and European Democrats, abstained - the Morgan report. With regard to this report, we do not agree with the rapporteur or with the committee outcome in several regards.
We understand all that has been said in this House with regard to the irregularities of the Economic and Social Committee in 1996 and 1997. This period, when there were some administrators who did not do their job properly, when many investigations were carried out, when documentary proof was requested and that which was available was surrendered seems like a long time ago. It is true to say that today there are new administrators and new procedures; there is now no problem, as demonstrated by the 1998, 1999 and 2000 discharge.
We do not believe that we can accept this slur on an organisation which cooperates with the other institutions, such as the European Parliament, particularly when the current administrators have done all they can to clear up all of these irregularities. We believe, however, that the best thing that we can do is to draw a line under this whole affair, put this case of poor administration behind us and to give the Economic and Social Committee a new opportunity to maintain a good relationship with Parliament in the future, a good relationship with Parliament and to properly represent all social administration - as it has up until now - and for it to be one of the most effective bodies in the European Union - one of the oldest, if not the oldest - of all those we are analysing today in this report.
This is a discrepancy that we therefore hope will be cleared up when we vote in plenary.
We also disagree with the rapporteur's proposals with regard to the Council. We believe that the Council discharge should be approved. Foreign and defence policy are recent issues. We have to look at things from a different perspective. I believe that the rapporteur could take steps to facilitate a more appropriate solution by taking the opinions of the Group of the Europe People's Party into account. If this is not the case, we will have to vote against the report. We hope that this matter is cleared up and that, if this is not the case, this part of the report can be sent back to the committee, in order to facilitate the development of the aforementioned foreign and defence policy for, as I say, we should not continue with the current approach, given that we have to achieve a better understanding and a better clarification of procedures carried out to date.
Mr President, Commissioner, I wish to congratulate all our rapporteurs on their excellent work and to offer my sincere thanks to the Commission for its cooperation. I should like to emphasise the constructive and genuinely European attitude demonstrated by our fellow Member, Mr McCartin, and the support given by the staff of the Commission's Directorate-General for Agriculture.
The McCartin report is an important part of the process of reforming the common policy. I hope that the remaining European institutions take due account of this, preparing the necessary measures for the phasing out of refunds for farm exports and ensuring that these refunds are used instead for the purpose laid down by the Treaty, which is to ensure a reasonable standard of living for the rural population.
I should like to say, however, that where fraud in the food industry is concerned, we need to go considerably further. Speaking of dairy products - a sector that is quite crucial to the Azores - I cannot accept a situation in which farmers live in a state of constant fear of being fined for overproduction while European criminal organisations are falsifying tens of thousands of tons of butter with the complicity of the major European dairy product groups and while the dairy industry is receiving subsidies for powdered milk, which is basically whey, while major dairy produce companies are selling the equivalent of hundreds of millions of litres of what purport to be dairy products, but are, in fact, counterfeit products that are not made from milk. Nor can I accept that the Commission has had very little or nothing to say on this issue!
In addition, if we look at other fields, such as oil, wine, or even meat, the picture is not very different. Fraud in the food industry, which is often perpetrated in order to obtain export or disposal refunds, is now one of the greatest problems facing the budgetary control of agriculture. We therefore urge the Commission to rapidly establish an initiative in this field that will enable this state of affairs to be brought to an end.
Mr President, at the outset I feel I should refer to the news of further decommissioning of arms in Ireland. I welcome this news, particularly in the present climate of political hostilities in various parts of the world. It is a clear demonstration that the political process and the peace process are well under way.
Why do I link that with the budget debate? Well, in discussing the budget, it is important to note the important role that the European Union and the European Parliament have played in this peace process through the International Fund for Ireland, the establishment of the Peace and Reconciliation Fund, INTERREG and the removal, through the Single Act, of the economic border which affected the border region for many years. So it is relevant to refer to this.
I would like in particular to commend my colleague, Mr McCartin, for his thorough and comprehensive work on the very important matter before us. The power that we have in Parliament, which we share as the Union's budgetary authority, is perhaps the greatest responsibility that we have. We are talking of EUR 100 billion of public money. We have a duty to subject this expenditure to the highest standards of scrutiny. Parliament may have the final say in signing off the accounts, but it is important to recall that 84% of the Community budget is managed within the Member States. It is also important that a strong culture of openness and cooperation exists between the Commission, the national, regional and local authorities.
Of course, the largest part of the budget goes to the common agricultural policy, one of only a few truly common policies in the Union. It has served us well and must be maintained and defended. I am concerned at some suggestions that export refunds should be ended and I reject any notion that export refunds are somewhat inherently conducive to fraud. I remain convinced that refunds constitute a fundamental element of the policy; they play an important role in the management of agricultural markets and must be defended at WTO level.
Mr President, Commissioner, ladies and gentlemen, I wish to start with the observation that we have six reports, all of which recommend discharge - with the exception of one part in Mrs Morgan's report, which we have already discussed. I think that is something we have not seen for a long time.
I want to congratulate the rapporteurs most warmly, but would also like to mention that the highest levels of the Commission were represented in many of our meetings, and this made management easier - something mentioned by you, Mrs Schreyer.
To give or withhold discharge is actually the greatest power Parliament possesses, in which Parliament is superior to the Council, and that is why it is a highly political instrument. Let me emphasise that again. This time, the judgment on the way that the Budget was managed in 2000 was indeed lenient, especially, too, in the report on the Commission.
So I would just like to mention three points, and briefly. One is the issue of the large surplus that remains. I am less concerned about whether this money reverts to the Member States or is set off, than that it should not be used to achieve political objectives, especially in the areas of structural policy and enlargement, and that makes me very vigilant. There is room for improvement here, and another surplus of this sort for 2001 will not be acceptable.
The second point is the Statement of Assurance that the Court of Auditors did not grant. This instrument is evidently not that fully applicable. It is very difficult for us, in the absence of percentages of errors, to judge whether errors have been committed, and how many.
The third issue I wish to address is that of monitoring, in which field the Commission, being responsible for the Member States and also, already now, for the candidate countries - one can take Chapter 28 as an example - must take great care that the European Union's financial interests are effectively safeguarded. I therefore see the Green Paper on the creation of a European public prosecutor as showing the way ahead.
Mr President, considering this first discharge procedure for the new Commission somewhat dispassionately, we observe two explosive things: firstly, a gigantic Budget surplus, a massive underutilisation that actually shakes budgetary truth to its very foundations. One cannot but wonder for a moment why we spend months here on the Budget process if 14% of a Budget is not utilised. I know, as we all do, that the underutilisation in 2001 was even greater than it was in 2000.
If, against that, we set the fact that the same year, 2000, also saw a doubling of the irregularities and frauds that were recorded in this Budget, then, in Budget matters, the first year of Mr Prodi's Commission seems not to have been much of a success. But, Mr McCartin, this does not mean assigning the debt to the Member States! Commissioner Schreyer has already referred to the desire to make use of the time for enlargement, in order to prepare these countries for it. So I ask the same Commission what is happening about the implementation of pre-accession aid in the context of agricultural policy, which was demonstrably not implemented at all in 2000 and 2001. The same Commission proposes to the European Union that enlargement should take place in 2004. How, then, is that to be done? Either the countries desirous of joining are - to put it in plain language - too stupid to collect money they have been given, or the Commission is not in a position to devise pre-accession programmes that are, at the end of the day, capable of being implemented!
Today already, Commissioner, we can take it for granted, for example, that a programme such as IACS, that is, all the agricultural monitoring systems about which we have had so much to say, cannot be implemented for years on end if these countries are onboard, one of many reasons being that the Commission has overslept and missed the pre-accession programmes.
I think it highly important, Commissioner, that we should, in the years to come, not spend all our time speculating about who should hand over which documents to whom - if any at all - and estimates differ as to how great this agreement between Parliament and the Commission is. What this is about is that you at last grasp that you are accountable to the European public for all of what you have utilised - or, in this instance, not utilised - right down to the last cent. Then, it is to be hoped, we will enter the new culture of political management in Brussels that Mr Prodi has, admittedly, promised us, but which has not, to date, been discernible.
Mr President, I would like in the first instance to commend the rapporteur for his work. His years of experience and expertise in this field make him eminently qualified to deal with such an important matter.
The largest part of the budget, of course, goes to fund the common agricultural policy, and this is an important community measure which must not be undermined. This summer the Commission is due to publish its proposals for the mid-term review of the common agricultural policy. This was agreed in Berlin.
It is very important that this review is not used in any way as a means of reforming the policy at this particular time. This must be deferred until agreement is reached on agriculture at the world trade talks. Suggestions, for example, that export refunds should be ended, would have disastrous consequences, particularly for Ireland where we export up to 90 percent of our entire agricultural production.
Mr President, the report on the implementation of Parliament's budget is highly controversial. Although I cannot deal with all its contradictions, I cannot but denounce the truly futile calculations it contains with reference to personnel and other costs at our various places of work. All of these are intended to run Luxembourg and Strasbourg down as places of work, to glorify an unhealthy emphasis on the centrality of Brussels and to undermine the decisions under the Treaty which laid down Strasbourg and Luxembourg as places of work. These were enshrined in the Treaty and cannot therefore be altered by Parliament, thank God! Nor should they, of course, be eroded without further ado, be it by the administration, by the bureau, or by a small majority in Parliament using devious means and our calendar of part-sessions.
It strikes me as positively perverse for this report to welcome a reduction in the number of journeys on official business that our officials take from Luxembourg to Brussels and back, and for it to be boasted that, in 2000, EUR 2.8 million was saved in this way, ignoring the fact that these figures conceal enforced transfers of lower and middle-stream officials from Luxembourg to Brussels, which their families find traumatic and socially and financially intolerable. Someone has also forgotten to state what additional costs are incurred through sending hundreds of officials to Strasbourg from Brussels every month, instead of from Luxembourg, thus, of course, resulting in greater expense. The intention which comes to light is a disconcerting one.
In the report, Strasbourg gets more of the same treatment when it is mentioned that the variable costs of the five-day part-sessions in Strasbourg are 33% higher than for those in Brussels. I would like to propose that creative accountant for the Guinness Book of Records! What is certain is that Parliament's nonsensical decision to cut the Strasbourg part-sessions down to four days led to the costs per day of the part-sessions now being substantially higher, quite apart from this plenary not having the time to deal properly with business, especially with legislative texts! What is praised for being good value turns out, in the final analysis, to be substantially more expensive. The ratio of price to quality is quite simply wrong, and that is what I wanted to take this opportunity to say loudly and clearly!
Mr President, first of all, I would like to echo my fellow Members' comments and thank and congratulate Mr McCartin on his report. Mr McCartin took on this report at short notice, as I myself was due to draft it, and he has worked on this task in a very able and rigorous manner. His report is a balanced, reasonable and positive piece of work. I would personally like to praise him and I sincerely hope that the report is adopted. Mr McCartin is right to recommend the discharge. The problems raised are not so much problems regarding the timing in the implementation as problems related to an increasing lack of realism, as has been said, between, on the one hand, the financial perspectives that were set in Berlin and the budgetary forecasts that the Commission sets on an annual basis, and, on the other hand, the genuine needs arising from the implementation of the budgets. We must take steps to correct this imbalance.
As regards the Morgan report, I support Mrs Avilés Perea's comments on the fact that we cannot support the refusal to discharge the Economic and Social Affairs Committee's budget for the two consecutive financial years since this body made a considerable effort to improve the situation and because it is never a good idea to respond to the positive reform which has got underway by maintaining sanctions. I therefore believe that the committee's positive efforts call for a positive response on our behalf.
As regards the Virrankoski report, I support the comments Mrs Lulling made earlier on the problems raised by paragraphs 25 and 33 of the resolution. We may well agree to have a single place of work for Parliament in Brussels, but, until the Treaty specifies otherwise, if the Treaty provides for several places of work, it is our duty to ensure that this work can be carried out in the appropriate conditions. Paragraphs 25 and 33, however, seem to insidiously call into question the provisions of the Treaty. Mr Van Hulten told us that the Treaty was desired by one single Member State, so I leave you to draw your own conclusions from this. The Treaty is the expression of a collective will, the expression of political balance and we must all respect this.
Mr President, ladies and gentlemen, I would like, on behalf of the Commission, to thank you very briefly for your many contributions, observations and suggestions during this discussion. I would like to suggest that the specific questions raised by the rapporteurs of the individual committees should also be discussed in those committees with my colleagues. We have agreed a new procedure for working together on setting priorities for next year, in which context, during April and May, there are to be many bilateral discussions between the relevant committees and the Commissioners.
When talking about the priorities for the forthcoming year, one must also, of course, draw on the experience of past years. The Commission will of course, in the coming months, be working on the other issues and demands raised in the reports and will give an account of this work in the follow-up report.
We have indeed seen that these discussions have, much more than in the past, focused on structural issues in budget management and implementation, and also on reliability testing. These issues will no doubt leave their mark on joint discussions in the coming months. As regards the methods used by the Court of Auditors to produce a Statement of Assurance, it goes without saying that we are prepared to look deeper into this concept and the idea of a single audit, in order to enhance and improve the coordination between the Court of Auditors and the checks carried out on the spot by the Internal Audit Service on behalf of the Commission.
Turning to enlargement, the admittedly great delay in the agricultural programme has shown that it is sometimes necessary to give priority to the requirements of monitoring. This has necessitated great restructuring on the part of the candidate countries in which the individual paying agencies are now gradually being accredited. We hope that this year will then see the start of disbursements to the farmers.
Let me again thank the rapporteur, Mr McCartin, the other rapporteurs, and the whole Committee on Budgetary Control for their work and for their recommendation that discharge be given.
Thank you, Commissioner.
The debate is closed.
The vote will take place tomorrow at 12 noon.
The next item is the debate on the recommendation for second reading (?5-0093/2002) by Mr Schmitt, on behalf of the Committee on Regional Policy, Transport and Tourism, on the Council common position for adopting a European Parliament and Council regulation on common rules in the field of civil aviation and establishing a European Aviation Safety Agency [13382/1/2001 - C5-0696/2001 - 2000/0246(COD)].
Mr President, ladies and gentlemen, we find ourselves today at the second reading stage of a draft Regulation that I regard as being of great significance and which in particular makes one thing clear, namely that, particularly through the committed involvement of the responsible Commissioner, the lack of what should long ago have been a matter of fact in the field of air travel has, in recent months, at length been successfully made good. I refer to the fact that air travel should know no frontiers and regulations and safety measures affecting air travel should naturally, therefore, also be without borders, meaning, in this instance, that they should be organised, as is appropriate, on a uniform basis across Europe or at least throughout the Member States.
The regulation we are reading for the second time establishes an agency for aviation safety and ensures that assessments will in future be made uniformly as to which aircraft are to be built in accordance with which criteria before being licensed to enter service.
It is obvious that the uniform assessment of designs makes this step significant in terms of air safety, but it is in my view also self-evidently essential to the aircraft industry, which has hitherto had to apply for authorisation in each individual Member State, but will in future be in a position to sort these problems out with one authority and with one agency, and get the relevant certification from them.
The task of the Aviation Safety Agency will be to approve aircraft, certify them and oversee their operation. At the same time, supervision of the flight crew, as also maintenance and other measures, all of which are factors in aviation safety, are in future to be regulated by law, something for which we clearly expressed a desire during discussions in committee and during preparations for second reading.
Let me repeat the clear message that this regulation's principal objective is the creation of a uniformly high standard for aviation safety in Europe. There are of course further objectives or knock-on effects associated with this, which can be described quite briefly. These are, on the one hand, greater cost-effectiveness for the aircraft industry, and on the other, which I consider equally important, the fact that it will be guaranteed that relevant standards will be interpreted in a uniform way, thus promoting and enhancing the Community's position in the world, that is, with especial reference to the American situation.
The committee's concern was that the Aviation Safety Agency's general political independence, for the issues involved are exclusively of a technical nature, in which decisions are to be taken by authoritative experts and specialists rather than by politicians in Parliament or the Council. It was also important to guarantee the Agency's autonomy, meaning that the Executive Director really is the head of the authority and, at the same time, that the Management Board is in a position to lay down appropriate guidelines for the Agency and influence the way in which it works.
I know that this puts us into a conflict situation with the Council and the Commission, but I believe that our numerous discussions have brought solutions which of course ensure that the Commission's responsibility is made clear, that it will continue, so to speak, to supervise the Aviation Safety Agency, but that it is clear at the same time that the Aviation Safety Agency must also take responsibility for itself in its area of expertise.
I am confident that a conciliation procedure will be avoided, that we will be able to activate this regulation with the Council's agreement, and that the Agency will indeed be able to start work twelve months after that. We have, in my judgment, taken a great step forward in the area of aviation safety. I will take this opportunity to thank all of those who set this legislative project in motion and supported it, especially my colleagues in the Committee on Regional Transport and Tourism. I also thank the Commission and the Council for their willingness to seek compromises, and now hope that today's vote will enable us to complete this report, and that we will then begin a new chapter in the history of aviation safety in Europe.
Mr President, I would like to begin by congratulating our rapporteur, Mr Schmitt, on his report which now brings a sensible compromise to the original Commission proposal.
It is fair to say that all of us in this House would have fully supported the creation of a pan-European body dealing specifically with the certification of aeronautical products, which is eminently sensible and which I fully support. However, my own view was that the scope of the original Commission proposal was too broad and there were a considerable number of concerns regarding the issues of sovereignty, the regulatory framework and in particular the autonomy of the proposed agency.
It must be emphasised that, as with national civil aviation authorities which quite clearly deal solely with safety matters, this agency should not be drawn into dealing with other aspects, such as environmental and competition issues. In addition, I would expect it to work along similar lines to those of national civil aviation authorities whose responsibilities are as independent regulators.
Although I received a comprehensive response from the Commission regarding the future of the national CAAs, their role still needs to be further clarified in terms of their future scope and remit. It should also be emphasised that efforts should continue to be concentrated on achieving uniform applicability of ICAO, JAA and Eurocontrol standards that are already in existence. The safety agency should not seek to parallel and create unwilling distortions of the current ICAO-based safety framework.
Finally, as we would expect independent experts to run this agency, it would not be in anyone's interests should there be undue political or Commission interference, thereby potentially rendering the issue of safety a secondary factor.
My group believes that guaranteeing a high and uniform level of safety and environmental protection in civil aviation is the key objective in setting up the European Aviation Safety Agency and drafting attendant legislation. This is a major and logical step on the way to a comprehensive European aviation policy. Common rules create clarity and predictability, but can, at the same time, prevent duplication and thus save money.
Uniform European rules are in the interest of industry, but they must also enhance consumer safety, of course. As far as we are concerned, the scope of the Agency may be broad, starting with certifying aircraft types, then extending the scope to include other elements, such as training. Needless to say, we must make effective use of existing national capacities and build in a transitional period to move towards a fully-fledged Agency, although this period should remain limited. We are not keen on a dual-track policy involving competing bodies. So-called third countries must be persuaded to participate in improving safety agreements. For this purpose, the European Union must develop a pro-active policy. It should be reasonable, yet unyielding. We must avoid leaks in the safety system due to a lack of sound agreements with countries that fall outside the scope of the proposed legislation and of the Agency.
In the Committee on Regional Policy, Transport and Tourism, we adopted the rapporteur's compromise amendments. We too would like to see this matter brought to a prompt conclusion. So we are calling on the Council and the Commission to respond in the same cooperative spirit.
The PSE Group praises the rapporteur's determination where the Agency's independence is concerned. This is a key point for us too. Safety, not the request for competences, must be top of the list. Independence does not mean that the Agency is not accountable for its actions, and the European Parliament wants to take an explicit part in this. We will assume our responsibility, even today, in setting up the Agency, but we should also be allowed to carry out our task as the European Parliament in a well-informed manner.
Mr President, on behalf of my group, I would like to thank Mr Schmitt for the excellent work he has done in preparing this report. The formulation of common rules for civil aviation traffic and the establishment of an Aviation Safety Agency are important steps forward in the area of improved air safety. Other important goals are improved levels of environmental protection, and the promotion of fair competition and proper certification processes.
To achieve these goals the Aviation Safety Agency must function as independently as possible. The necessary acts must be applied uniformly at both national and Agency level. Commonly applied rules will lead to greater cost-effectiveness and a reduction in superfluous administration. The longer transitional period contained in the common position is necessary to allow time for the Member States to replace the current complicated regulatory and certification procedures with certificates.
Most air traffic accidents are due to human factors. As aviation becomes ever more technically complex the compilation of data and information exchange are of paramount importance in the improvement of civil aviation safety. Although air traffic has always been a relatively safe form of transport, its growth, as well as airport and airspace congestion have increased the risk of accident. Close cooperation between Member States for the purpose of raising levels of civil aviation safety will be an important precaution as air traffic grows.
The safety of European airspace is in the interests of everybody. In my opinion we should move towards a compromise as quickly as possible and avoid conciliation.
Mr President, Commissioner, with the creation of the European Air Safety Agency, the European Union is proposing to achieve and maintain a high level of safety and environmental protection, which are of genuine importance to European society and also to European integration. We do, of course, support this idea.
I should like, in any event, to say that safety and the protection of the environment are closely connected to the distribution of airports, which is suffering, in practical and serious ways, as a result of the trend to centralise airports that is prevailing in most European States and which is being promoted by central governments, which, for political reasons and reasons of power, are concentrating investment in capital cities, and by the so-called flagship companies, which, for the same reasons are centralising their flights and sending them into the same airports.
Consequently, most of Europe, just like my own country, Galicia, is suffering considerable hardship through being deprived of decent lines of air communication, traffic is becoming concentrated to an extraordinary degree in the air corridors that link the capitals, and the communities that live near to these central airports suffer the consequences of the noise and the bottlenecks. All of this militates against the sustainable development that we must try to achieve from the points of view of both safety and economics and from the social and environmental angles. I would say that we are, therefore, facing a serious problem, which we must start to resolve.
Mr President, Mrs de Palacio, ladies and gentlemen, transport safety is an area in which combined efforts on the part of the EU countries can save thousands of lives. We in Europe enjoy high levels of air safety but the growth in traffic continually obliges us to take more effective action. I would however say, regarding this, that it is incomprehensible and even disgraceful that this proposal has not been made until now and was not put forward ten years ago. In fact nations have been going their own way and politicising at the expense of human life. National pride must make way for rational cooperation.
An Aviation Safety Agency could also be an example of EU integration at its best, provided that the pitfalls of bureaucracy are avoided. In this we should learn from the United States of America, where they trust in people. The concentration of information and harmonisation of standards are essential for the prevention of accidents, but regulations should not normally be tightened up only after accidents have occurred; instead, there should be a systematic analysis of present and future risks. That, again, will not succeed unless all the Member States have the same tools at their disposal. Our world is expanding at an ever-increasing rate, although this Chamber might not always be willing to admit it. The Aviation Safety Agency should make decisions that apply to the world as a whole, whenever that is possible. We should also support Article 2E proposed by the Council, as nothing good ever comes from enforced decisions.
Incidentally, I think that Parma would be a suitable location for the Aviation Safety Agency. Parma's excellent food, such as its ham, would guarantee the contentment of the authorities working there and, hopefully, some equally mature decisions for air safety and the private individual in Europe.
Mr President, Commissioner, ladies and gentlemen, today's resolution on the Aviation Safety Agency is one of the first of many decisions that we have to take in the area of air transport. A lot is moving in the skies above Europe. The crisis in air transport following 11 September appears in the meantime to have been almost overcome. Movements of aircraft are expected to double again by 2015. The restructuring of air transport is in full swing.
The political response to these challenges is represented primarily by the Single European Sky and the optimisation of capacities at airports. The present time demands continuity in the midst of change. Safety in the air must be the highest priority in air transport. Previous strategies to harmonise technical regulations have not been able to keep up with the breakneck pace of developments in the air transport sector. This is another reason why we need the European Aviation Safety Agency, which is to be the heart of a future unitary safety framework. I am glad that we have found a European response in this sensitive area.
We can chalk it up as a success in our negotiations with the Council and the Commission that it will be only a year after the Regulation enters into force that requirements for the operation of aircraft and for the approval of aircrew are timetabled to be drawn up, and that these measures are also to be applied to aircraft from third countries. Safety aspects of airports are also to be included.
Turning to the agency's accountability, Parliament has succeeded in giving it greater independence, including from the Commission. It has also been laid down that Member States are to make an appropriate contribution when external delegations of the Agency are set up on their territory - a contribution which I think Parliament will take to be financial in nature.
As a whole, discussion of the EASA shows that what we actually needed from the Commission is a framework directive on European agencies that would respond to the horizontal issues concerning a unitary structure for agencies. It is still unsatisfactory that the problem of budgeting for agencies' income could not be resolved as the Committee on Budgetary Control would wish. The Aviation Safety Agency will be followed by others, dealing for example with the safety of railways and ships. I consider this overall strategy to be suited to advance the integration of European transport markets.
Mr President, Madam Vice-President, ladies and gentlemen, Mr Schmitt's excellent draft report puts us on the right track, but we are still not quite at our destination. There must be safer air travel, at least within the EU, and its safety must know no frontiers. That is our objective.
One of the key elements in achieving this objective is an Aviation Safety Agency that is capable of guaranteeing a uniform and high level of safety in the air on its own responsibility and with good organisation. Well-organised, sole responsibility is the key word. Parliament must continue to insist, whatever the Commission's supervisory responsibilities might be, that they remain of a supervisory nature and that the Commission and others do not make themselves out to be co-designers of all the details. It is not only in the well-known proverb, but also in this present instance, that too many cooks spoil the broth.
We MEPs must therefore continue to insist, and do so over and over again, on the agencies being as independent as possible, and, for example, on the Agency's Executive Director having an important role internally and not just externally. So we want other directors of the Agency to be appointed on the proposal of the Executive Director and hence on his responsibility.
There is something else that we want and need - legislation in force as soon as possible, so that the agency can take up its role in the service of greater safety in the skies of Europe with the minimum of delay. We therefore hope that we will quickly agree on a common document with the Commission, but above all with the Council as well.
In its amendments, then, Parliament has been quite deliberately restrained where we believed that this common ground might be endangered, and we hope that the others will now join in too in search of this unity.
Mr President, Commissioner, ladies and gentlemen, first of all, I shall, like most of my fellow Members, praise the efficient work of the rapporteur, Mr Ingo Schmitt, who has worked in a constructive manner with the Council and the Commission. As a result, we have a balanced compromise text and one which gives us every opportunity to avoid conciliation. I would like to stress the quality of the amendments tabled by the rapporteur and the need to make up for lost time. We have already waited too long.
In the area of transport, as in many other areas as well, it is our duty to ensure that a similar, high level of security is provided in the Member States. It is also high time that the aeronautics industry benefited from a single certification for placing its products onto the market.
I hope that the European Aviation Safety Agency will be able to start work in the very near future and it must be able to provide a single certification for the Airbus A 380. This will represent the completion of many years of work by engineers, staff and employees and it is evidence of what Europeans can do, what they can achieve when they work together. It is a powerful symbol. The first test flight of the A 380 is planned for 2004, the first commercial flight for 2006 - just around the corner, in other words.
In order to fulfil its tasks, the European Aviation Safety Agency must be independent and rely on skills and qualifications that can be found in the Member States. As we know, the European Agency must not be used to coordinate the work of the existing national agencies. We must firstly strive to be efficient, and, in this respect, it is easy to understand that for certification work, the European Agency must work in conjunction with the major European design and manufacturing companies. I think that the regional agencies would be a good way to enable this to happen.
Ladies and gentlemen, Europe must offer practical advantages to its citizens. To do this, we must provide the same level of security, for a single sky, and a single certification in a single market. The text before us today is an important step in this direction.
Mr President, ladies and gentlemen, I would firstly also like to thank the rapporteur, Mr Schmitt, on his work in full cooperation with the Commission and the Council. This cooperation will allow us - we hope - to approve this text for the establishment of the Agency, foregoing the need to go to conciliation.
The main objective of the common rules in the field of civil aviation and the establishment of a European Aviation Safety Agency is to maintain a uniformly high level of safety throughout the European Union, and to better protect the environment, as mentioned by the last speaker a few moments ago. Using this system, we will also be able to simplify the current procedures for aircraft certification, which will stimulate the internal market and the competitiveness of European products, as several speakers have pointed out.
The main instrument of the new system will be a common European certificate that will provide access to the whole European market and serve as a basis for recognition agreements. As you are well aware, as this point has been highlighted throughout this debate, European industry is hoping that this Agency will be able to issue a certificate for its next star product: the Airbus 380. The proposal therefore constitutes a considerable step forward, given the objectives it pursues. Furthermore, this is also a true innovation in the field of Community integration, if we take into account the fact that up until now the civil aviation sector has been principally characterised by State sovereignty and intergovernmental cooperation.
Ladies and gentlemen, you approved the Commission proposal at first reading with several amendments. Many of these amendments have been accepted by the Commission and integrated into the Council's common position. At this second reading, the rapporteur, Mr Schmitt, wanted to insist on certain issues that had not been included in the common position. The contacts established between the three institutions, which all want the European Aviation Safety Agency to be successfully established as soon as possible, mean that we have now reached a solution which is acceptable to all. Therefore, I hope that today Parliament as a whole will be able to confirm its support for this text so that the approval of the Regulation can take place next June, with the establishment of the Agency from Summer 2003.
With regard to the amendments, I would like to point out that the new amendment, Amendment No 29, could compromise the fragile balance we have been able to achieve, as well as the expected timetable. Consequently, the Commission cannot accept this amendment.
I would like to point out that Amendments Nos 1 and 4 have caused us many problems. These amendments are proof of the European Parliament's will to rapidly extend the Agency's areas of responsibility to all sectors relating to safety, particularly with regard to licences for personnel and air operations. With regard to the fundamental issue at hand, the Commission is of the same opinion as Parliament, but, on behalf of the College of Commissioners, I would like to say for the record that the Commission has several reservations with regard to any wording that could interfere with its right of initiative, as set out in the Treaty. Therefore, the acceptance of Amendment Nos 1 and 4 can in no event be taken to imply any restriction of this right of initiative, inasmuch as these measures were already set out in our own work programme. In the specific context of this issue, the Commission therefore accepts the amendments and confirms its will to put forward these proposals, whilst underlining the fact that this was already set out in our own timetable and pointing out that in no way can this be considered as any kind of restriction of our right of initiative, as set out in the Treaties.
The Commission can fully support the other amendments. Many of these improve the text of the common position or clarify its content. The Commission can also unreservedly support those amendments which increase the powers of the executive director and the provisions that aim to facilitate his or her appointment.
We can accept the amendments that aim to strengthen the Agency's autonomy, specifically Amendments Nos 9 and 11, and it seems completely reasonable that the Commission, not having the necessary technical knowledge, should not change the content of technical standards without the prior cooperation of the Agency. These amendments have been written in such a way that Commission's right of initiative is preserved, for which I would like to thank Parliament.
Parliament, exercising its role as the budgetary authority, wanted to introduce an amendment, No 2, in which it calls for the establishment of common rules with regard to financial or other contributions that States often contribute in order that agencies may be set up in their own territories. The Commission does not object to this.
Finally, Parliament also wanted to send a clear political signal by means of Amendment No 16, whose objective is to limit the period during which both Community and National certification systems can function. The Commission considers that Parliament's arguments are justified, and for this reason, we can accept this amendment.
Lastly, with regard to Amendment No 15, Recital D, the Commission, like the Council and the rapporteur, understands - and I would like to stress this issue - that access to these locations must be strictly necessary and not indiscriminate. I believe that with this in mind this issue can be settled.
Developments on this issue mean that we can expect the Regulation to be quickly approved and I would once again like to congratulate the rapporteur on his excellent work and Parliament as a whole for its approval, like the Council, foregoing the need to resort to conciliation.
Thank you, Commissioner.
The debate is closed.
The vote will take place in a few minutes, at 12 noon.
The sitting is adjourned until Question Time.
This morning in London the funeral takes place of Queen Elizabeth, the Queen Mother, a woman whose century of service to Britain during Europe's most turbulent century has won for her a very special affection in the hearts of the British people. I ask you, colleagues, as a mark of respect for the deceased Queen Mother, to observe one minute's silence.
(Members rose and observed one minute's silence)
Mr President, ladies and gentlemen, I take the floor only in order to point out a small textual error that has crept in during the proceedings. It is in Amendment No 15(1)(d). The word 'relevant' needs to be inserted before the word 'premises'. There are different versions of the text; in some of them the word is completely absent, whilst in others it has become 'any'. I therefore ask for it to be corrected to read: 'relevant premises, land, or means of transport.'
Would the linguistic services please correct the text as requested by the rapporteur.
I now call upon the Commission to inform us of its position on the amendments.
Mr President, I thank the rapporteur for his clarification, which I had also indicated in my speech. In other words, we accept all of the amendments except for No 29. In this way we hope to maintain the interinstitutional agreement, which will therefore allow us to approve the European Aviation Safety Agency.
Mr President, before we vote on this particular report, I think that it is important that Members are aware of the legal advice given by our own legal services, which was not available when we voted in committee. This makes it quite clear that certain aspects of this report fall outside the scope of the Community's responsibilities referred to in Article 175. The good news is that voting for Amendment 28 will solve all those problems.
Mr President, I should like to draw your attention to the following. In the Committee on the Environment, Public Health and Consumer Policy, the amendments adopted today - with thanks to the plenary - have been adopted by the European Commission. Yesterday, at the end of the debate, the European Commission said that it refused to be responsible for five or six amendments. The way in which this was done at the end of yesterday's debate is objectionable in my view. Why? Because only the rapporteur is informed about the reasons why legally correct amendments are not adopted after all.
I therefore take the view that the Commission should justify its behaviour. We cannot tolerate things being done one way one day and a different way the next for no apparent reason. Additionally, the Commission should, in my view, reconsider the amendments that have now been adopted in a letter, and all my fellow MEPs should receive a copy of what should actually have been said in the debate. Thank you very much.
A representative of the Commission is here and has heard your speech, Mrs Oomen-Ruijten. I hope she will be able to respond to your comments.
Report (A5-0047/2002) by Mr Deprez, on behalf of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, on the d raft Council decision concerning security in connection with football matches with an international dimension [12175/1/2001 - C5-0067/2002 - 2001/0824(CNS)]
(Parliament adopted the legislative resolution)
Report (A5-0036/2002) by Mr Kirkhope, on behalf of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, on the i nitiative of the Kingdom of the Netherlands with a view to the adoption of a Council decision setting up a European network of contact points in respect of persons responsible for genocide, crimes against humanity and war crimes [11658/2001 - C5-0499/2001 - 2001/0826(CNS)]
(Parliament adopted the legislative resolution)
Report (A5-0082/2002) by Mr Coelho, on behalf of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, on the p roposal for a Council decision establishing a framework programme on the basis of Title VI of the Treaty on European Union - Police and judicial cooperation in criminal matters [COM(2001) 646 - C5-0694/2001 - 2001/0262(CNS)]
(Parliament adopted the legislative resolution)
Report (A5-0080/2002) by Mr Di Lello Finuoli, on behalf of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, on the d raft Framework decision on the protection of the environment through criminal law [15525/2001 - C5-0022/2002 - 2000/0801(CNS)]
(Parliament adopted the legislative resolution)
Report (A5-0085/2002) by Mr Oostlander, on behalf of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, on the p roposal for a Council decision adopting an action programme for administrative cooperation in the fields of external borders, visas, asylum and immigration (ARGO) [COM(2001) 567 - C5-0553/2001 - 2001/0230(CNS)]
(Parliament adopted the legislative resolution)
Report (A5-0081/2002) by Mr Marinho, on behalf of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, on the p roposal for a Council regulation establishing the criteria and mechanisms for determining the Member State responsible for examining an asylum application lodged in one of the Member States by a third-country national [COM(2001) 447 - C5-0403/2001 - 2001/0182(CNS)]
(Parliament adopted the legislative resolution)
Report (A5-0078/2002) by Mr von Boetticher, on behalf of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, on the initiative of the Kingdom of Belgium, the Kingdom of Spain and the French Republic with a view to the adoption by the Council of a Decision amending Article 40(1) and (7) of the Convention implementing the Schengen Agreement of 14 June 1985 on the gradual abolition of checks at the common borders [11896/2001 - C5-0563/2001 - 2001/0828(CNS)]
(Parliament adopted the legislative resolution)
EXPLANATIONS OF VOTE
Schmitt report (A5-0093/2002)
Ebner (PPE-DE). (IT) Mr President, I voted for the Schmitt report because I consider it to be an extremely important report. Indeed, both security and environmental protection are issues which should be taken even more seriously and supported for they are of paramount importance.
I have, on many occasions in the past, asked questions and spoken about both imposing a tax on kerosene and a single air space control system. I hope that these initiatives, supported by other Members too, will have more impact on the Commission's work and the contribution made by the Members of Parliament and the responsible committees. I hope that this road we have taken will be pursued with all speed.
Mr President, last night I was in Strasbourg, as many of us were. I was with a Member of Parliament, whom I will not mention by name - it starts with an S - and two beautiful European Parliament officials, whom I will not name either - V and T - one blond and the other brunette, and we gazed at the starry sky of Strasbourg and tried to pick out the constellations.
You will not believe this, Mr President, but at one point, the Member who was with me said: 'What a beautiful starry sky! How can we bear not to protect the environment through criminal law too and preserve the beauty of nature for ever? Tomorrow, therefore, we must vote for this document.'
President. Thank you, Mr Fatuzzo, for your indirect quotation of the great Kant.
Mr President, I voted in favour of Mrs Oomen-Ruijten's report, although Austria was originally opposed to a directive. I really would like to thank the rapporteur. I welcome her work, by means of which a most effective option has been put in our hands, partly through Article 2's listing of all offences. Another reason for me to vote in favour of it was that the Commission had declared in its document, albeit without binding itself, that it would consider preparing legislation that provided for sanctions under criminal law on illicit activities in connection with nuclear materials.
If there is any real threat not only to the environment but also to human beings, it is that posed by atomic waste. I think it simply ridiculous that we have a whole list of offences without a single sanction being provided under criminal law for deliberate or even negligent acts and damage in the nuclear domain.
I strongly urge the Commission, which is now no longer present, to submit a directive on this as soon as possible, and I will be repeating this call in a question.
Mr President, dear friends, I believe that Mrs Oomen-Ruijten's thoughts about the directive are correct, but I must vote against certain points in the report because they deal far too carelessly with the principle of subsidiarity.
The most serious objection is to Amendments Nos 19 and 27, which the Commission too is unable to accept. I believe that all actions which are to be criminalised should be mentioned specifically. To approve the directive without stating explicitly which actions are to be punishable is incompatible with the principle of legality to which my political group and myself subscribe.
We must be more careful with the principle of legality where this matter is concerned. Not even the environment can justify carelessness in deciding what is or is not criminal behaviour. Otherwise, the report is excellent.
We Swedish Social Democrats abstained in the vote on the modified proposal and the legislative resolution.
We believe there is a need to create a common penal platform when it comes to the fight against environmental crime, and we are sympathetic to framework decisions in this area.
However, we have doubts about issuing a directive in this area, for there is no legal basis for imposing upon the Member States an obligation, within the framework of the first pillar, to introduce penal sanctions for breaches of environmental legislation. As matters stand, there are no provisions in the Treaty establishing the European Community which confer such powers upon the Community.
I voted against the Oomen-Ruijten report which supports the Commission's ambition to include, in the list of Community responsibilities in the area of environmental protection, the definition of the principle of criminal sanctions against offenders. As I said in yesterday's debate, we must instead support the Danish Presidency's wise initiative which urges Member States to impose stiffer penalties in this area. The initiative allows us to remain within an intergovernmental framework and this aspect of criminal law will remain one of the national responsibilities.
In fact, the Oomen-Ruitjen report and the Commission's proposal that it supports demonstrate how, through a short-sighted approach, where each stage seems to be the natural consequence of the previous one, but where the whole picture is not taken into account, Europe is gradually sliding towards a model that seeks to make everything increasingly uniform.
In reality, no one desires the ultimate consequences of this model, in which the nations would cease to exist. In each specific matter and in each small step that we must take, however, the solution advocating uniformity is always put forward as the most rational. This is how practical Europe is gradually diverging from the Europe of intentions, making people more uneasy.
- (DA) It is a sad fact that, to the detriment of the environment, environmental legislation is not satisfactorily complied with in the Member States. The sanctions applied at present are inadequate and should therefore be extended.
If we have nonetheless voted today against the two reports on protection of the environment through criminal law, it is because we want this extension of sanctions and environmental protection to take place through an approximation of the penal regulations under the third pillar. We wish to support the Danish initiative in the Council and to reject the Commission's proposal for a directive, together with the 'unionisation' of criminal law under the first pillar.
. I fully support the move to deal more effectively with the outstanding problem of pollution. Indeed, calls to allow Member States to equate breaches of EU environmental law with a criminal offence will give a strong and positive signal that the EU is a serious player in the environmental domain. By listing environmental crimes and a corresponding list of sanctions, the Commission draft directive provides a concrete means by which Member States will be able to enforce environmental law in symmetry, since at present, EU environmental policy is implemented in an ad hoc and asymmetric fashion. Lastly, by adopting this directive, the EU will reinforce and bolster the explicit signal that it gave when signing up to the Kyoto protocol: that it is a responsible and key world player in the environmental domain.
Security in connection with football matches with an international dimension: my support for this report is so great - and how could it be otherwise - that, to promote it, I am organising a football match between unmarried Members of the European Parliament and married Members; the referee will, of course, be Mr Gérard Deprez. Moreover, in the interests of male-female equality, I am also going to organise a football match between female married and single Members of the European Parliament. I propose that Mrs Lulling should be the referee and that you, Mr President, should kick off. All those who wish to participate, please contact me at this email address: CFatuzzo@europarl.eu.int.
If you give me the ball to kick off, I am sure I will not stop until I score a goal!
Mr President, I proposed two amendments to this report. One - Amendment No 20 - unfortunately failed to get through. I am pleased that Amendment No 21 did. The first amendment was to make sure that national information centres or relevant authorities or police forces, if offered information, would agree to their use in legal proceedings in the Member State where the football fan was arrested.
I tabled this because Mark Forrester, my constituent, was convicted in Belgium after the Euro 2000 match, even though the British Intelligence Service offered video evidence to the Belgian authorities showing him walking away from the problems and the violence. That is why I tabled this amendment and indeed voted for it. Unfortunately the Belgian authorities refused to use that. I was hoping that this report would lay down a marker to say that the authorities ought to be able to use information given by national information centres to other Member States. That would allow us to clamp down on real football hooligans; football fans who are innocent would not be caught in a trap.
. Due to the incompetence of Air France, I did not arrive in Strasbourg in time to speak as scheduled in the debate on international football issues last night and am grateful to my colleague Neil MacCormick for stepping in at short notice.
The scourge of violence - often organised violence - has plagued international football for years. Initiatives aimed at increasing cooperation between authorities in different Member States are to be welcomed as a vital tool in the battle against hooliganism.
I voted for amendments initiated by the European Free Alliance Members, drawing attention to the fact that in at least one Member State there exists more than one national football team.
My own country, for example, is represented by an international team despite the fact that Scotland is not yet an independent Member State, and Scotland's supporters have for years had an unparalleled reputation for their good behaviour and good humour.
My Group's amendments give recognition to the distinctive footballing histories of Scotland, Wales, Northern Ireland and England, and simply recognise the reality that the UK has no single 'national' team.
The Deprez report is supposedly intended to deal with the problem of violence at international football matches. And we say supposedly because the only proposal which either the report or the European Union Council has to make is that the Member States should be required to set up national football information points, that is, 'information points of a police nature', responsible for collecting, storing, processing, analysing and exchanging information on types of fans, both dangerous fans and fans in general.
This attempt to deal with the problem by using the police to suppress violence at football matches is merely an excuse for trampling the personal and democratic rights and freedoms of the citizens of the ?U underfoot.
The increase in violent clashes at national and international sporting events is not due to a lack of information networks or adequate suppression mechanisms; it is due to the commercialisation of sport, the huge financial interests tied up in it, the misleading fanatical 'sports' culture being fostered (hooliganism) and the increase in violent behaviour, especially among the young. In other words, it is caused by situations which derive from the very nature of the capitalist system and neither the Council nor the European Parliament texts under debate makes any reference whatsoever to these serious issues.
That is why the MEPs of the Communist Party of Greece voted against the report.
. I fully support the move to create a European network of permanent national football information points. Such a common-sense and workable solution to the problems of football crime and disorder is long overdue. Until recently, Member States have had to contend with and fight against such problems in virtual isolation. Co-operation in this domain is a positive way to limit the negative effects that a few hooligans have on the game. In order that co-operation is as close as possible, there must be an exchange of personal data of those few who pose a threat to security. This does not pose a threat to individual privacy, but it does represent a boost to enhanced security at football matches.
We are discussing the report on the European network of contact points in respect of persons responsible for genocide, crimes against humanity and war crimes.
On Friday afternoon and Saturday morning last, I was invited to take part, and duly did so, in the Congress of the Transnational Radical Party in Geneva. Moreover, I have also applied to join this party and been accepted as a member.
Since the principal, most important aim of this inter-party organisation is to combat all forms of violence in the style of Ghandi, in a non-violent manner, I thought it advisable to ask Mr Cappato, Mr Dupuis and Mr Dell'Alba, who were also at the Congress as leaders of this Transnational Radical Party, for advice on how to vote regarding this directive combating violence. They assured me that I should vote for the motion, and I have therefore done so with pleasure.
Mr President, this speech is very revealing: it indicates, first and foremost, the Transnational Radical Party's capacity for expansion, its strength in being able to make its voice heard in plenary too at a time when, as you know, we are fighting for the rights of the Unattached Members. Well then, it is good to hear a voice raised in the explanations of vote on behalf of the Radical Party too.
Secondly, to mark the entrance of Mr Fatuzzo into the party, he and I agreed during a meeting in which various different subjects were covered, although no recommendations were made regarding votes - for each person has the right to vote as he thinks best, of course - to vote for this resolution. This was done in a totally democratic way and no attempt was made to bind Mr Fatuzzo to voting recommendations made by the party.
Of our own free will, therefore, we all voted for this major text which represents a step forward towards the impending creation of the International Criminal Court, to be announced in two days' time by the UN Secretary General, Mr Kofi Annan, in Rome itself.
Mr President, Mr Coelho's report seeks to increase police and judicial cooperation in criminal matters. The Pensioners' Party, represented by myself, voted for this report. Why is that? Because I feel that one of the points contained in the report is extremely important: the fight against corruption, which is particularly important at a time when the candidate countries are preparing to become European Union States. I regret to say that communism, which ruled in these States with an undemocratic authoritative system for 50 years, led to a considerable increase in corruption, which the European Union, with its democracy, must help to reduce to as low a level as possible
. Within the 15 Member States of the EU a new framework has been put in place to fight organised crime following the entry into force of the Treaty of Amsterdam. This provides a mechanism for developing closer co-operation in the fields of police and judicial activities in the areas of criminal law. Equally, it remains the preserve of the 15 Member States of the EU to maintain law and order within their own countries while safeguarding their internal security.
Parallel to the endorsement of the Amsterdam Treaty, the European Council has also launched two individual programmes to combat organised crime aimed at overcoming disparities in national procedures and establishing more efficient judicial co-operation. The conclusions of the Tampere European Council certainly present strong political support for reaffirming the Union's wish to overcome difficulties with regard to prosecuting all forms of cross-border crime.
I fully support the prosecution of such crime while ensuring that the freedoms and legal rights of individuals are protected.
Certainly one of the key results of this new broader EU policy has been the broadening of powers to Europol.
Europol has become fully operational since July 1999, and since 1 January 2002 Europol can deal now with combating broad-ranging types of serious international crime. This includes areas such as drug-trafficking, crimes involving illegal immigration networks, illicit vehicle trafficking, the traffic in human beings, forgery of monies, the illicit trafficking in radioactive nuclear substances, anti-terrorism measures and illegal money laundering activities.
(Abbreviated pursuant to Rule 137 of the Rules of Procedure)
I congratulate Mr Di Lello Finuoli on his report, which he has infused with his expertise as a leading lawyer to provide useful recommendations regarding the Council framework decision, which, once again, is on the protection of the environment through criminal law. Although I voted for the motion, I do personally feel that more tangible results might be achieved in the fight against environmental crime and against the harm done to the environment by fining those huge industrial companies which do so much damage to our environment in many parts of the European Union thousands or many millions of euro rather than imposing short jail sentences - which might even be quite happy, pleasant experiences.
The conflict between the Commission's directive and the Council's framework decision over 'penalising' Article 174 of the Treaty gives rise to the question: who does what in Europe? While the Convention is examining the division of competences between the EU and the Member States, this draft text requires Community law to be extended beyond the letter of the Treaties. Until 2004, we should apply a precautionary principle in institutional matters.
Do we need to make environmental crime part of the Community acquis, declaring that we have a better chance of achieving this objective at Union level? Within the framework of the Treaty of Amsterdam, this issue falls under the third pillar (judicial cooperation in criminal matters).
To aim to punish all violations of environmental legislation is an unrealistic objective intended to meet the demands expressed by a few ecological lobbies which are powerful but are not representative.
Furthermore, I do not support the option advocated in the report by Mr Di Lello Finuoli, when he urges the Council to refrain from taking any action on environmental criminal law before the draft Directive on the protection of the environment is adopted.
Each Member State must be able, under its domestic legislation, to define those violations that are set out in the framework decision as criminal violations. It is appropriate to punish some violations, provided that only the most serious are punished and that they are cross-border in nature. This battle must, in the main, be fought at international level.
(Explanation of vote cut short pursuant to Rule 137(1) of the Rules of Procedure)
- (DA) It is a sad fact that, to the detriment of the environment, environmental legislation is not satisfactorily complied with in the Member States. The sanctions at present applied are inadequate and should therefore be extended.
If we have nonetheless voted today against the two reports on protection of the environment through criminal law, it is because we want this extension of sanctions and environmental protection to take place through an approximation of the penal regulations under the third pillar. We wish to support the Danish initiative in the Council and to reject the Commission's proposal for a directive, together with the 'unionisation' of criminal law under the first pillar.
In her minority opinion, Mrs Ilka Schröder exclaims: 'Tear down the barricades at the frontiers! Support refugees! Support total freedom of movement for all!', calling, in essence, for borders to be opened to all. I do not agree with this, Mr President, and I have to say that, while I was thinking about this report last night, I dreamt of Mrs Schröder: her father would leave the house after drawing his salary and, meeting many poor people who certainly needed his help, would give to one, then to another and then to a third, all the salary he had earned through a month's work. However, when he got home, his family had absolutely nothing to eat and nothing to live on for a whole week. Then, still in my dream, Mrs Schröder - like Mrs Roth-Behrendt in another famous dream of mine - said to me: 'Vote against my recommendations; in other words, vote for this report. It is certainly right to think of others, but the others include ourselves!'
The ARGO programme is a good programme, which is designed to promote cooperation between the national administrations in the implementation of common regulations in monitoring external borders, visas, asylum and immigration. It does not focus on the definition of this policy - a subject on which we could voice a great deal of criticism - but instead focuses solely on training the national administrations to carry out efficient, objective and, of course, entirely desirable work.
We have two reservations, however, which led us to vote against the Oostlander report.
The ARGO programme is organised by means of a partnership between the Commission and the Member States, but this partnership does not seem to be balanced. For example, although the actions to be taken are proposed by the national administrations, the Commission alone has the right to choose which actions are retained, after having simply consulted a committee made up of national representatives. The European Parliament's amendments have further strengthened the prerogatives of the Commission, more than the Commission itself wanted.
An amendment was adopted which calls for refugee status to be granted to people who have been subject to 'both state and non-state persecution'. This extremely vague wording would open the asylum door to a whole crowd of new immigrants. We must, of course, reject this type of irresponsible measure, which, moreover, bears no relation to the original subject of the report.
- (DA) I have today in the European Parliament voted in favour of the European Parliament's report on an action programme for administrative cooperation in the fields of external borders, visas, asylum and immigration.
I am nonetheless aware of the fact that the proposal concerns an area covered by Title IV of the Treaty establishing the European Community and does not apply to Denmark, cf. the Protocol on Denmark's position.
Mr Marinho has drawn up a report on a regulation on the examination of asylum applications lodged in a Member State by a citizen of a third country. This report is extremely important - and I support it, for this is Europe - but I would like these documents to be examined more carefully and the reasons why so many third-country citizens want to enter the European Union to be ascertained too, for it can happen that some of them are not, so to speak, quite appropriate. For example, I seem to remember that, in African countries, in developing countries of the Far East and also in countries near to us, preparations are being made to send elderly people to apply to enter Italy because there they will receive a million lire per month, providing they are over 65 years old, once their asylum application has been accepted. I am certainly in favour of helping all citizens throughout the world, but I do feel that we need to examine the reasons motivating people to come to our States, in other words to ascertain whether they come to exploit laws which are particularly favourable to them or to seek work, thereby increasing our States' production.
When it came to Mr Marinho's report on rules for determining the Member State responsible for examining an asylum application, we Swedish Social Democrats voted against Amendment No 13 and abstained from voting where Amendments Nos 14, 15 and 24 were concerned.
Amendment No 13 from the Group of the European Liberal, Democrat and Reform Party proposes that asylum seekers should have their applications examined in those countries in which their family members have already sought asylum or been granted residence permits. We wish to state that we advocate family reunification and believe that asylum seekers from the same family should be allowed to come to the same Member State.
However, to extend this principle - as in Amendment No 13, as we understand it - to include family members who are already in the country for other reasons could have far-reaching consequences, for it could cover all kinds of lawful reasons for having been granted a residence permit, for example in connection with studying. Such a system would also militate against harmonisation of the ways in which refugees are received.
Contrary to the proposals by the Commission and by the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, Amendments Nos 14, 15 and 24 propose that appeals against decisions concerning which country should examine an asylum application should have a suspensive effect on the transfer of refugees from one Member State to another. We believe that a suspensive effect is only acceptable in special cases. We therefore abstained from voting where these amendments were concerned.
We are today examining a proposal for a Council regulation establishing the criteria and mechanisms for determining the Member State responsible for examining an asylum application. The regulation takes over the existing provisions of the Dublin Convention and improves upon them. This receives our approval, because it is the result of a rigorous approach, where the Commission worked in close collaboration with national experts.
The fundamental principle has been maintained, whereby the Member State of first entry is responsible for processing the asylum application, but an additional principle has been added: each Member State is answerable to all the others for its actions concerning the entry and residence of third-country nationals and should, in a spirit of solidarity and responsibility, assume the consequences thereof. For example, when illegal immigrants apply for asylum in a Member State although they have previously stayed illegally in another, the latter must process the asylum application and it cannot shirk from this responsibility. These provisions will obviously be applied in the case of France, which is allowing illegal immigrants to gather in Sangatte and the surrounding area, immigrants who then attempt to apply for asylum in Great Britain.
Several amendments to this proposal for a regulation were tabled by the highly active group of pro-immigration MEPs of the extreme Left. The majority was fortunately rejected. Some questionable amendments were adopted however, which explains why we had reservations with regard to the Marinho report.
. My Labour colleagues and I have voted for Amendments Nos 13 and 24 to Article 20 and Amendment No 15 to Article 21 of the Marinho report. These amendments ensure that decisions on transfers of asylum seekers will have suspensive effect. Without this right, asylum seekers could be shuffled between Member States whilst the outcome of their appeal is pending.
. Earlier today I voted against Mr Marinho's report on the proposal for a Council regulation to determine which Member State will be responsible for processing asylum applications lodged by third-country nationals.
I believe strongly that the UK, as an island, occupies a unique position within the EU. We have always been responsible for our own policy decision-making on asylum applications and illegal immigrants and we should continue to do so. Flaunting of the Geneva Convention, as we see on a daily basis at present, is shameful. As and when this Council regulation is imposed, will it improve the situation or will France continue to play wing three-quarters with its illegal immigrants?
- (DA) I have today in the European Parliament voted in favour of the European Parliament's report on examining an asylum application.
I am nonetheless aware of the fact that the proposal concerns an area covered by Title IV of the Treaty establishing the European Community and does not apply to Denmark, cf. the Protocol on Denmark's position.
We have abstained from voting on Amendment No 16 in order to support Amendment No 12 from our own group instead. We support the idea that registered partners should also be counted as family members but believe that this is provided for within the concept of 'unmarried partners'. We should also like to see more Member States change their legislation so that it recognises registered partnerships for homosexuals and the circumstances in which they cohabit.
In applying the definition of family members, it is important however that the principle of subsidiarity should prevail. It is not appropriate for the European Parliament and the Council to change the Member States' family legislation by means of a directive concerning asylum policy.
In Amendment No 12, we have therefore proposed that partners of the same sex should be recognised as family members if legislation or practice in the Member State that receives them entails unmarried couples, same-sex couples and married couples being treated in the same way.
The proposal for a regulation will suffer from the same weaknesses as the Dublin Convention since the basic principles are, fundamentally, identical.
The greatest burden is now placed upon the countries of the east and south, which must receive the highest numbers of people applying for asylum.
The report makes some progress, however, and puts forward some positive points that must not be dismissed and that is why we voted in its favour. A single Member State is responsible for the asylum application, the concern for family unity is given greater importance, and the personal details of asylum applicants and the members of their families are still relatively protected.
Replacing the Convention with a regulation is therefore subject to interpretation by the Court of Justice and monitoring by the Court and by the Commission, is a further step towards achieving an area of freedom, security and justice.
Mr President, with the phasing-out of controls at common borders, this report includes provisions which will make it easier for citizens to be followed by the police when they cross the Union's internal borders. I therefore intended to vote for the motion but I was assailed by a doubt. Still last night, I dreamt that I was in Paris at the Lido, having dinner with a beautiful women, the woman of my dreams, and while I was watching the Bluebells dance, I saw two strangely hairy legs waving about: they were so hairy - they belonged to Mr von Boetticher - that I had quite a shock and I realised that he was a policeman following me, hired by my wife to find out whether I was here at the European Parliament or in Paris at the Lido watching the Folies Bergères or the Bluebells dance. Well then, in the end, Mr President, I decided to abstain in the vote, to avoid such situations, which are probably beyond the objectives of the report.
We abstained from voting on the von Boetticher report on the changes to the cross-border surveillance procedure (Article 40 of the Convention implementing the Schengen Agreement of 14 June 1985) as it has a tendency, as I said in yesterday's debate, to transform the right of pursuit in the area of surveillance into a more extensive right to intervene, which may mean that responsibilities become more confused in a Europe that has no internal borders.
Furthermore, the text also has a tendency to transform cross-border surveillance into a sort of isolated stopgap measure to compensate for the shortcomings of the police in some Member States, on whose territory their neighbours could intervene more easily. The European Parliament's explanatory statement contains some surprising comments published by the German Ministry of the Interior and I quote, word for word: 'One neighbouring Member State continues frequently to insist on the handover of surveillance at the border. Problems arise because, by virtue of restrictive national provisions on working hours, after a certain period of surveillance the surveillance units halt the surveillance and/or do not resume it the following day because of manpower shortages'.
I hope that the name of this mysterious Member State neighbouring Germany does not begin with the letter 'F'. Whatever the case, the problem cannot be resolved by greater police intervention in the Member States.
- (SV) We have voted in favour of the report on checks at the common borders but have certain reservations concerning Amendment No 4 through which the police would, in certain circumstances, be given the ability to carry out identity checks and provisionally arrest people in the territory of another Member State.
We also wish to highlight Amendment No 1, which would give the police from another Member State the right to continue surveillance if the receiving Member State were not in a position to do the same.
The national police force's monopoly on the use of force is a basic rule in a democratic society. As is also stated in the Schengen Convention, police should only have the power to take action in another Member State in very special circumstances. Giving foreign police the right to take over surveillance or make arrests in another Member State obviously means that the work concerned can be done more efficiently.
At the same time, it is important to point out that, when it comes to action taken by foreign police, the legislation of the receiving Member State reigns supreme. The regulations and traditions of the Member States vary, especially where procedures for identity checks and arrests are concerned, and they should not be subject to harmonisation.
It must be ensured that the right of the police to carry out surveillance of suspected criminals outside the police's own Member State is not abused and that local legislation and regulations are fully complied with. There must also be guarantees that all the requirements of the Schengen Convention are observed in their entirety before foreign police take action in another Member State.
That concludes voting time.
Mr President, this House has this morning approved the Minutes of yesterday's sitting. There is a contradiction between what was approved this morning and the verbatim report of proceedings for yesterday.
In the Minutes we approved this morning, in the part concerning my words yesterday, at the end of the paragraph it says that "the President cut him off, pointing out that this matter had already been raised". In the first place, what I mentioned was not raised by the President. But in the verbatim report there is no mention of how I was interrupted. I would like the verbatim report to include the words: "The President cut him off". This is not a minor point. The President stopped me exercising my right of free speech. He was nervous when I mentioned that one man was killed by the Guardia Civil. I was trying to explain what had happened. I was not able to do that.
For the future, I expect and hope that this House will respect the right of every MEP to free speech and that situations such as yesterday's will never happen again. I would ask Vice-President Dimitrakopoulos to accept that he acts in an indelicate and partisan manner as a Member of the PPE Group of this Parliament.
Mr Gorostiaga Atxalandabaso, I have just two things to say. Firstly, I consider that my fellow Member, Mr Dimitrakopoulos behaved entirely correctly, clearly respecting all the Rules of Procedure. Secondly, we will, of course, endeavour to make the text of the Minutes consistent with the verbatim report so that both say exactly the same thing.
(The sitting was suspended at 1 p.m. and resumed at 3.05 p.m.)
The next item is the joint debate on the Council statement on defence policy, including EU/NATO relations and the following two oral questions:
O-0089/01 - B5-0012/02 to the Council by Elmar Brok, on behalf of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, on European armaments policy;
O-0090/01 - B5-0013/02 to the Commission by Elmar Brok, on behalf of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, on European defence-related industry.
I am very pleased this afternoon that we are joined by a Defence Minister from the presidency. In plenary session that represents a precedent. This is the first time in the European Parliament that the emerging policy and politics of European security and defence has had a debate led by a Defence Minister. That is an important contribution. I want to thank the Minister of the Council.
Mr President, ladies and gentlemen, I would like firstly to express my enormous personal satisfaction and that of the Spanish Government at this first appearance, as has been highlighted by the President, which, furthermore, if you will allow me, is for me a re-acquaintance with the parliamentary world. I had the honour of presiding over the Spanish Parliament - the Spanish Cortes Generales - during the last legislature as President of Congress and my true and definitive political vocation is a parliamentary one.
Consequently, it has also been an honour for me to have the opportunity to receive the Chairmen of the Defence Committees of the Parliaments of the fifteen countries of Europe, together with the representatives of the European Parliament and the Parliamentary Assembly of the WEU, in order to deal, quite rightly, with the objectives of the Spanish Presidency of the Union during this six-month period, which I also explained in this Parliament's Committee on External Affairs, Human Rights, Common Security and Defence Policy on 18 February.
I would like to start by describing the form my speech will take: I would firstly like to briefly point out the precedents and principles which inspire the European security and defence policy and then move on to an analysis of the objectives of the Spanish Presidency in the three areas into which these objectives have been grouped. The operational dimension, the institutional dimension, and equally importantly, the dimension relating to all the issues of concern to public opinion, both national and European.
To start with the precedents, I must point out that our real mandate, following the Saint-Malo meeting, started in December 1999 in Helsinki when it was decided to create a European rapid reaction force, which would consist of at least 60 000 troops deployable within two months and for at least one year and including logistical support and air, sea and land resources for carrying out the missions we have christened 'Petersberg tasks', in a reference to the famous palace near Bonn where they were analysed, and which are basically the maintenance or enforcement of peace and rescue and humanitarian missions, which will have to be created by 2003.
Therefore, since the beginning of 2000, in just two years, we have largely been able to implement this main objective in such a way that, following the Portuguese and French Presidencies, bodies were created which were initially transitional and which are now permanent, and a catalogue of military capabilities has been created, which has since been updated and to which the contributions of six aspiring countries have been incorporated and which was revised by the previous Belgian Presidency, whose work I am grateful for. The military objective slowed down somewhat during the Swedish Presidency, although that Presidency did make good use of its time to develop civil crisis procedures and management bodies.
As you know, the Laeken European Council declared this rapid reaction force operable, but I must say frankly that this operability is for the moment more virtual than real, and this means that the Spanish Presidency's mandate is even more urgent following the events of 11 September.
I would now like to briefly indicate the principles and firstly point out, as this House knows very well, the intergovernmental nature of the area we are dealing with from which, furthermore, stems the principle of voluntarism, the direct link to the European Council and the sui generis organisation of this area, which includes the High Commissioner and the Secretary-General, who will subsequently have the opportunity to speak to this House concerning another area, the PSC, the Military Committee and the European Military Staff.
The second principle is that of mission speciality. Ladies and gentlemen, I believe that this principle of speciality must be understood as a principle of evaluation, and I therefore repeat that we are talking exclusively about military missions for the carrying out of Petersberg tasks, humanitarian peace enforcement or peacekeeping missions, or rescue missions. Hence one of the difficulties, Mr President, in including the contribution of European military capabilities to defending against external terrorism, when necessary, which is connected to the main priority of the Spanish Presidency, which is the fight against terrorism and which, nevertheless, in the current state of development of our missions as a result of the principle of evaluation, we cannot undertake without a prior Council declaration which I will refer to later if there is time.
The third principle is that of subsidiarity, obviously not in the traditional sense understood by this House and by all European law, the former Community law, but simply in the sense that our tasks as Europeans in the Europe of the security and defence policy are subsidiary to national defence, which corresponds - since it still forms part of that core, previously a hard core, of sovereignty - to national governments. It is undoubtedly also subsidiary to collective defence, which for the majority of the countries of the Union is attributed to the Atlantic Alliance, so that our missions, in turn, are in this respect subsidiary to the collective defence which falls to the Atlantic Alliance, but are no less autonomous for that.
Therefore the fourth principle is the principle of complementarity, so that, by appropriately combining the structures of the Atlantic Alliance with those of the European Union, we can maintain those principles, which common sense suggests are absolutely essential in order that there be no duplication or redundancy of structures, planning or expenditure. At the end of the day investments in defence are like the two sides of the same coin, as in the case of our common currency.
Please allow me now to refer, before listing the objectives of the Spanish Presidency, to the slogan chosen by this Presidency for this six-month period: as you know, 'more Europe', which applies both internally and externally. More Europe internally means, in terms of the European security and defence policy, that the European citizens should acquire a greater awareness of the need for a common foreign and security policy. More Europe externally means no more and no less than confronting an essential need.
Ladies and gentlemen, please believe me that I am expressing not only a personal opinion but also that of the Spanish Government when I say that the European security and defence policy is an essential need for the European Union. If Europe wants to have a united presence in the world it is essential that it has a common security and defence policy. The European Union cannot have credibility in the world without having its own united voice in the field of security and without that voice being accompanied and supported by military capabilities. We have had the opportunity to witness this shortcoming. I also believe, ladies and gentlemen, that neither is it feasible in the long term to have a common monetary policy if there is no European common foreign and security policy to support that currency.
As I said earlier, Mr President, ladies and gentlemen, we can group the objectives for these six months of the Spanish Presidency into the following three areas: operative or operational objectives, institutional objectives and objectives relating to public opinion.
Beginning with the operative objectives, which are clearly the most technical, I must tell Parliament that they were the main focus of the informal meeting I held with the my colleagues, the Defence Ministers of the Union, on 22 and 23 March in Zaragoza. We have all decided to make the Headline Goal and its military capabilities our main priority. And in this respect I must firstly point out that we are working on determining the immediate response elements for the possible carrying out of the Petersberg tasks agreed in Helsinki. This need to determine the elements for immediate response also stems from the recently proven need to choose certain capabilities for the Headline Goal - its catalogue - so that there may be procedures to allow it to be mobilised immediately in the event of crisis. We have not simply tried to construct a mini Headline Goal, nor to create a parallel Headline Goal, but to determine the procedures for selecting capabilities that would be available in the initial moments in order to confront a crisis more rapidly.
Secondly, we are promoting progress in the designation of a general operational headquarters. To put it clearly, with the informality which is normal in a parliamentary debate, the Laeken Declaration on Operational Capability does not for the moment tell us where the general operational headquarters to lead a force commissioned to carry out a Petersberg task in a situation of crisis would be. We still do not know, but neither do we know what the elements of that force which would have to be deployed in the initial moments would be. Therefore, these two objectives are essential to making the Declaration on Operational Capability effective. There are sufficient offers of general headquarters to determine what the immediate future of those general headquarters may be. We need to ensure - and we have established the requirements - the corresponding multinationality of its structures and the harmonisation of its procedures and operation. The Presidency will continue to promote lines of action for the work on this issue: developing normalised operational procedures which will govern the operation of future general headquarters and, secondly, also participating in the general headquarters panel which has been created within the European Action Plan that I will now refer to.
In fact, Mr President, ladies and gentlemen, the Laeken Council approved a Belgian proposal, sponsored by the Netherlands, for an action plan for European military capabilities. It is simply the working method for indicating the shortcomings of our catalogue and for providing the means to resolve that lack of capability. By mobilising the Chiefs of Defence Staff of each of the Member States, the Spanish Presidency sought to determine what they saw as the most significant shortcomings in capability in the catalogue. An answer was given in record time and seventeen panels of experts have been created and are now operating, and they are working on analysing solutions for the twenty-three priorities or shortcomings considered the most important. For our part, we are making a cooperative effort to head four of these panels, which, by way of example, relate to attack helicopters, in-flight refuelling, air carrier capability and field hospitals. We are also participating in eight other panels. In Zaragoza, we held a preliminary exchange of views on the direction to take for the provision and funding of the new capabilities that are necessary as a result of the studies under way and original ideas for common funding have been put on the table, which we are studying and which perhaps I will also be able to explain in detail later on.
Furthermore, and in accordance with the permanent objective of transparency in our actions with regard to the Atlantic Alliance, the European Union group of experts known as the Headline Task Force is already operating and carrying out studies and is meeting frequently during our Presidency together with NATO experts, who will continue to support this process with full cooperation and transparency with the work of the Atlantic Alliance in order to develop its defence capability initiative.
In this field I must also mention the need for us to create a mechanism for developing capabilities which can clearly indicate at any time our situation in terms of European capabilities or lack thereof. It must naturally be an autonomous European Union mechanism but at the same time, for our own benefit, it must draw on the positive experiences of the Atlantic Alliance.
There is no doubt that the greatest difficulty lies in the relationship with planning procedures of the Alliance forces in aspects such as the appropriate form and the tasks of the group of capabilities.
That no doubt brings us to an important, if not decisive, aspect, not just of our Presidency, but of the development of the European security and defence policy, which is the relationship between the European Union and the Atlantic Alliance, the development of the so-called Berlin Plus agreement, particularly in the chapter relating to the permanent access of the European Union during crisis management processes to NATO's capabilities. The Barcelona European Council stressed the importance of reaching and concluding permanent agreements between the European Union and NATO as soon as possible and has charged the Presidency and the Secretary-General, the High Representative, with making the necessary high-level contacts in order to make the negotiations a success.
Our Heads of State and Government have simply stated that we cannot go on delaying the creation of a permanent framework for cooperation with NATO and that ad hoc or case-by-case solutions could lead to situations of stalemate similar to those we have already seen and would harm the Union at the least appropriate time, at the point of implementing, for the first time, a crisis management operation, seriously jeopardising its present and future prestige.
Mr President, I will leave, in case there is greater interest on the part of the honourable Members, the examination of the assumption by the European Union of the leadership of certain missions, both in relation to the Former Yugoslav Republic of Macedonia, the continuation of the Amber Fox operation, and the assumption of certain responsibilities in Bosnia and Herzegovina, and it remains for me in this field to mention the importance of the CME 02 exercise, which will test our capacity for organisation by means of crisis management procedures in May. It is going to take place during the Spanish Presidency and I can guarantee, ladies and gentlemen, that the difficulties which initially seemed insoluble are being overcome and also confirm to you that we will carry out this exercise not only on the date set but - I am sure - with success, giving an appropriate role to the various European Union institutions, such as the Military Committee, the Political and Security Committee, the Secretary-General, the High Representative, and the Chiefs of Staff.
I referred to a second area, Mr President, ladies and gentlemen, which is the institutional field. In this regard I must point out that Spain, together with certain other countries, has promoted the need to create and formalise a Council of Defence Ministers. Please understand, ladies and gentlemen, that this is not just a question of adding another Council to the European institutional galaxy; it is simply a question of those of us who hold this responsibility being able to fulfil it, being able to work. We neither want to replace nor interfere with the competences of the Foreign Ministers; we simply want to do our work, to be able to deal with the problems I have referred to: the effectiveness of the Headline Goal and the possible deployment of Petersberg tasks. To this end, the Council is of essential importance. We have taken a first big step, because it has enjoyed full consensus, which is the meeting, under the umbrella of the General Affairs Council, of the Council of Defence Ministers, consisting solely of Defence Ministers, during May in Brussels.
Secondly, and within the institutional objectives, I will move on to discussing the bases for a European arms policy, which will also provide an answer to the questions and concerns of Mr Brok. In reality, although very briefly mentioned in the Helsinki declaration, there had so far been no attempt to implement - or at least to establish the bases, to pave the way to - a European arms policy. And we wanted to take this step in a decisive manner. It is in no way a question of interfering with the European arms industry, which would not fall within our competence, but it is a question of setting the bases, the elemental principles, of a European arms policy.
Earlier I said that the European security and defence policy is absolutely essential to the Union, and an arms policy is also essential to any defence policy. We have therefore prepared a kind of decalogue - the number of principles is of minimal importance at the end of the day - which achieves consensus on the broad principles that would govern a European arms policy. This list is based on the notion that the European arms industry must be at the service of the CFSP and not the other way round - which may seem an obvious principle, but in reality quite the opposite is usually true - and that it must be based on the principles of voluntarism, transparency and coordination with other organisations. Amongst the concrete measures envisaged we also incorporate the harmonisation of operative requirements, the common use of capabilities, the possible acquisition of those capabilities via a European arms agency, which unifies or at least coordinates the existing ones, the study of an accounting system more suited to reality, which facilitates the long-term funding of certain systems and also the search - as I said before - for new common funding formulas.
The need to define a methodology to deal in the medium and long term with the lack of capability identified in the Helsinki catalogue brings us to these principles of a European arms policy, which will be examined by the national arms directors of the various countries at a meeting organised by the Presidency for 29 April.
Finally, Mr President, I am coming to the end of the time available to me and, in trying to sum up aspects which are no less important but which are clearly not the essential priority, the operational aspects, please allow me to refer, in the seconds remaining to me, to those aspects which relate to the creation of an awareness of European defence amongst public opinion and to aspects connected to that awareness. Ladies and gentlemen, we have witnessed events which require us to construct a legal acquis of humanitarian law for Petersberg tasks in the future. When Spain made this proposal the events of 11 September had not yet taken place. After 11 September, some months afterwards, certain events have demonstrated that it is absolutely essential for us to clarify the law applicable to crisis situations. I am clearly referring to the treatment given to prisoners, the treatment of the civil population, the treatment of private property and the relationship with civil authorities in the implementation of these tasks. We thought that this could be a road which starts in Salamanca, European Capital of Culture during these months, where many years ago, in the sixteenth century, the ius ad bellum and the ius in bello were born, and to that end we have also called a meeting in Salamanca in May, to which the representatives of all the countries of the Union and also third countries are of course invited, as well as the International Committee of the Red Cross.
Finally, Mr President, ladies and gentlemen, the Spanish Presidency could not ignore the Mediterranean dimension of the CFSP. As you know, a meeting has been scheduled for 22 and 23 April in Valencia, which is very timely. We did not want the CFSP to be left out of this Mediterranean dimension and, to that end, we have also scheduled a seminar in Barcelona for 20 and 21 April on the Mediterranean dimension within our common security and defence policy. It is simply a question of letting the southern Mediterranean countries know that the Headline Goal is not a threat, even less against them: it is a question of establishing stable contacts with their armed forces, with their governments, which enrich the Mediterranean as an area of security and prosperity. And finally, also with this objective, there will be a meeting in Cartagena, following a Belgian initiative, of the people responsible for public opinion within the various defence departments, together with specialists from various media, in order to give new impetus to the understanding and communication of our message to the European citizens.
If I may be allowed to abuse your patience, Mr President, I would like to make a final brief comment, which I believe to be important, on terrorism. Ladies and gentlemen, I have already pointed out that the Spanish Presidency - and President Aznar was able to say this in this House - treats the fight against terrorism as its main priority. In these circumstances, there is no need to stress why Spain is morally obliged to place the fight against terrorism at the forefront of its Presidency.
We have given the subject much consideration together with our defence colleagues in the European Union and we agree that the fight against terrorism should not fall within the Petersberg tasks, as I previously anticipated. We also agree that the fight against internal terrorism in the Union should correspond to the Rule of Law by means of its normal procedures, by means of courts of law and State security forces, but we could not remain passive in terms of the defence of our citizens in the face of possible terrorist attacks from outside the Union, which would undoubtedly require these common military capabilities we are trying to create. I am referring to our capabilities to tackle arms of mass destruction, NBC - nuclear, bacteriological or chemical - and also to our intelligence capabilities, the ability of our forces to protect themselves during missions and, finally, our capability to protect what has come to be known as the common space or European single sky. These capabilities, these tasks, make up the considerations and the basic approaches of a document being prepared by the Spanish Presidency to submit to the Seville European Council, where we hope it will be approved and for which we would also like the support, as for everything I have mentioned, of this Parliament.
Thank you very much, Mr President.
Mr President, Mr President-in-Office of the Council, Commissioners, I would like to express my heartfelt thanks for this debate, especially as we are also celebrating a premiere in the debate being opened by the Defence Minister of the Spanish Presidency. I think this is a positive message, one that we receive as such and for which we are grateful. Mr President-in-Office, I also think you were right in what you said at the end about terrorism and what Spain is quite rightly trying to do about it. Looking, though, at the post-11 September political landscape, I feel that here too we may have taken a lot of decisions and discussed a lot of things, but that a lot of momentum has been lost in the national ministerial machinery as regards the actual implementation of this campaign against terrorism and the clarification of the issues on the interface between external and internal security.
In this very week just past, the European Mission in the Middle East has shown us how little political influence we have. One reason for our lack of influence is that, alongside our great efforts on the foreign aid front - the European Union gives three times as much in overseas aid as the United States of America - and despite our growing involvement in the field of civil crisis management, we are still not in a position to give real security guarantees because our military capacity is still far from sufficiently developed.
The decisions we have made in recent years, ranging from the Treaty of Amsterdam by way of Cologne to the present day, were outstanding, but their implementation is still, in many areas, deplorable in the extreme. Following as I do the debates in some of our Member States on the A 400 M cargo aircraft, they indicate to me that the objective may well be in view and figures are perhaps provided, but the actual implementation and equipment are inadequate and too slow; hence we play a small role because we are not taken seriously, because we cannot really deliver, and because things are not being implemented as they should be.
This brings us, of necessity, to the institutional issues. Mr President-in-Office of the Council, I disagree with your statement that this is an exclusively intergovernmental function. Overseas aid and civil crisis management are to a large extent a matter for the first pillar and their financing should be handled via the Budget. It is not solely and exclusively an intergovernmental function, but a combined one, and, seeing that its weaknesses are on the intergovernmental side, we therefore think that the Convention must make improvements and come to final decisions notwithstanding the need to allow for issues of national sovereignty, which play a role in this issue. We cannot, with Brussels, come to majority decisions to the effect that the soldiers of every EU country are to go to war. The national parliaments have important things to say about this.
Yet we must, for example, get the idea of enhanced cooperation accepted, in order to bring into being a coalition of the willing. In Nice, we achieved this everywhere except in the area of defence policy, just where we needed it most. In Nice, this was, alas, prevented; we must make the decisive breakthrough now. We want, clearly, to do this jointly with our partners in NATO, which is indispensable to collective security. We also have to organise European security and defence policy in such a way that those NATO states that are not in the EU do not feel themselves excluded. An intensive dialogue must take place, and hence I also think it right that we should find a solution with Turkey so that there is a proper process of consultation if something happens in Turkey's vicinity. In this sense, it is to be hoped that the agreements, which we have unfortunately not had officially submitted to us, represent steps in the right direction. The Council, though, must take up a clear position, so that the European Union's autonomous right of decision as such is not thereby jeopardised. Perhaps this will be supplied in the course of this debate, and we will thereby become more secure in our position on this issue.
We must recognise that we agree on many things, but not on how they are to be implemented. This is true also of arms policy. We see how there is an ever-growing technological gap between Europeans and the USA, and that we are no longer able to really wage war together, because the technological differences have become so massive. This has catastrophic consequences, not only for our defence policy capacity, but also in terms of industrial policy, which makes it also an issue for Europe's internal market. I am glad to see Commissioner Liikanen here with Commissioner Patten. I can well imagine that this interface with industrial and arms policy will mean that the European Research Framework Programme for Joint Projects could increasingly be used in the field of military research. Perhaps consideration could be given to how this might be done and to how resources can be pooled in acquiring equipment. There are certain things that we can acquire jointly - transport capacity is one example - in order to synergise on that basis in maintenance, acquisitions and much else, thus achieving more reasonable costs. We spend 60% of what the United States does on military requirements, but with 10% of the outcome that they achieve. This obviously has to do with us being organised in the wrong way. This means, if our budget resources really are tight even at a European and national level, that it must surely be possible for us to organise ourselves in such a way - that is, on Community lines - as to do what has to be done and achieve the desired effects in our common interest.
This naturally involves the arms exports issue and the clarification of European competences in order to remove the lack of uniformity in the code of conduct. The European Union must get better at protecting its interests, including the military ones, and also in order to secure peace. Mr President-in-Office of the Council, I agree with you, and believe that the example you have given is a very good one, that a community with a common currency also has common interests in security policy. This is a reason why we must reach the point where, in a European Union with an internal common market, a common currency and a common legal system, we no longer have areas with a lower standard of security. We must enforce a common standard of security. I wish to express my gratitude for our being permitted to advance this in a cooperative process.
Mr President, Minister, let me first thank Parliament for giving the Commission this opportunity to debate the vital matters covered by these motions, and let me also thank the Council presidency for the contribution it has just made through the Spanish Minister of Defence, who made an extremely interesting and important speech. I particularly endorse all that he said in his closing remarks about terrorism and the importance of giving terrorism the priority which it deserves to be given by pluralist democracies. Some Member States have a particular concern about defeating terrorism in all its manifestations.
As you said, Mr President, my colleague Mr Liikanen will intervene in a moment on defence trade and production issues but let me say something about the Commission's overall approach to security and defence.
I start from the extremely strong conviction that it is not possible to divide foreign policy neatly into civil matters on the one hand, and military and defence issues on the other, as if they were unrelated and as if they could be handled without reference to one another. The European Security and Defence Policy is an integral part of the common foreign and security policy. The Treaty requires that the Commission should be fully associated with that policy. The Commission has no direct role in military aspects, which are themselves limited by the Treaty to the so-called Petersberg tasks. But in practice our full association with the common foreign and security policy means that we are closely involved in the policy as a whole.
That is as it should be - because a coherent overall European security, conflict prevention and crisis management policy is bound to embrace both civil and military matters, and this is a point to which I want to return at the end of my remarks.
The European Union has international relationships and programmes in many fields covering, for example, energy, environment, economic cooperation, human rights, justice and home affairs, external assistance programmes and so on. It may be that, in a crisis, initiatives are taken which also involve military deployments, or have other defence implications. But in that case the military element is one strand in what must be a seamless and integrated European policy towards the country or region in question.
Take the example of the Western Balkans which we have debated so often in this Chamber. After a long period of bloodshed and inter-ethnic strife culminating in the successful military campaign to halt ethnic cleansing in Kosovo, the European Union launched a concerted effort to restore stability and to bring about thoroughgoing political and economic reform in the region. We have created a framework of Stabilisation and Association Agreements to encourage regional integration and to give these countries a long-term political perspective of European Union membership. We are managing a key part of the UN Mission in Kosovo. We also took initiatives such as the Energy for Democracy programme in Serbia, which had explicitly political, as well as economic and humanitarian objectives.
All these have been elements - and important elements - of an integrated European security and conflict prevention policy in the region. The European Commission continues to play a central part in the conception and execution of that policy. But the EU's policy in the region has also involved military deployments - for example in the former Yugoslav Republic of Macedonia, where NATO deployed overwhelmingly European forces in support of a political settlement at a time of rising inter-ethnic tension and violence. The deployment had to be closely co-ordinated with what the European Union was already doing. Mr Solana and I were directly involved in mediation at the time the force went in, as Parliament knows. The Commission supported the political purposes of the military deployment through its Rapid Reaction Mechanism, helping to restore confidence in the region and to reduce inter-ethnic tension through an emergency house-reconstruction programme and through other measures.
Now, at the European Council in Barcelona, heads of government have expressed the European Union's availability to take responsibility for a follow-on military operation, if certain conditions can be fulfilled, including permanent arrangements on European Union-NATO cooperation. The Commission is not directly involved in that decision, which touches upon the physical security of national military personnel deployed in the region - nor do we seek direct involvement. But, again, we must be associated in so far as this will add value to the European Union's overall effort. We need to be able to make our voice heard because, as I have said, military decisions also have implications for the European Union's comprehensive security policy in the wider sense, as I have described it.
The linkages between defence and military aspects of CFSP, and the more traditional areas of Community concern, are complex and often politically sensitive. The European Commission stands ready to play its part in using the potential of the Treaty to help to develop a strong, efficient and viable European armaments industry. It is clear from the motions before us today that this is as the European Parliament would wish. Most Members of this House, for example, would support the Commission's initiative to launch the Advisory Group on Aerospace - or STAR 21 as it is known - to consider the strategic challenges faced by the European Union in that crucial sector. We welcome the participation in that Group of Carlos Westendorp, Chairman of the Committee on Industry, External Trade, Research and Energy, and of Karl von Wogau.
We are ready to play our part as I say. But we need to proceed in such matters in close cooperation with Member States who retain national responsibility for many of the policies involved.
The linkages between civil and military concerns, and between European Union and national responsibilities, in the conduct of an integrated security and crisis management policy are still being thought through. Yet the necessary institutional machinery is starting to take shape - in the Political and Security Committee, for example, and in the bodies that advise it, including the Military Committee, the Politico-Military Group and the Committee for Civilian Aspects of Crisis Management. I am working with Mr Solana to define the potential and the limits of our respective roles and responsibilities.
It is not always easy. There are unresolved questions, for example, about the financing of the common foreign and security policy, whether for actions funded out of the Community budget, or for expenditure with military or defence implications, which must always be charged to Member States. The European Union needs mechanisms that will give it greater budgetary flexibility in the conduct of foreign policy, and will enable it to deploy funds more quickly in times of crisis. We have put forward some Community budget proposals to that end. But in the search for greater flexibility we must not create parallel structures in the common foreign and security policy which escape proper parliamentary scrutiny and financial control through the Court of Auditors - or which encroach upon matters of Community competence.
These problems are not insoluble. We have agreed arrangements for the EU Policing Mission in Bosnia, for example, which tread a careful path between the competing concerns. But we must continue to proceed with sensitivity - and that applies as well in the area of defence-related industries which my colleague, Mr Liikanen, is about to address.
I should like to make one final point and I am provoked - or encouraged - to do so by the interesting remarks made by Mr Brok. Mr Brok quite understandably said that we needed to be able to demonstrate how serious we are about Europe's security. He spoke about expenditure on defence and expenditure on defence equipment. These are extremely dangerous waters - shark-filled waters - for a Commissioner to seek to swim in. The Commission is not a 16th Member State; it does not have its own taxpayers responsible for electing it or discharging it. I read about the important debate as to whether Europe should spend more on precision-guided missiles, on special forces, on air-lift capacity, on military telecommunications. It seems to me that a very strong intellectual and political case is made that unless we are prepared to spend more in these areas, the consequences on the trans-Atlantic alliance in terms of the difference in technological capacity are bound, in due course, to be destabilising. But I do not want to enter any further into that debate, I just want to make one very important, realistic point.
The President of the United States has just asked for a 14% increase in defence spending - an increase of USD 48 billion in the United States defence budget. I would like to know whether there is anybody in this Parliament who is a member of a political party which would be able to get elected, advocating in Europe a 14% increase in defence spending, while at the same time health and education spending are cut. Hands up!
I just want to make the point that we should be realistic. We should not allow the gap between our rhetoric and what we are actually prepared to argue for as politicians to open up too widely. And we should recognise the extremely important contribution we make to all those other aspects of security which, for example, we were talking about at Monterrey a few weeks ago under the aegis of the United Nations. It is not irrelevant to security to engage at the moment in what some people rather sneeringly call social work in Afghanistan. If social work in Afghanistan makes it unnecessary for us to be militarily involved in Afghanistan again in five or ten years' time, then that seems to be to be a very good investment in the security of the European Union and the region and the world.
I hope we can be realistic in our assessments of security and realistic about the best ways in which Europe can actually contribute to greater security around the world, with the wholehearted endorsement of those who vote for you, if not for me.
I have the impression, Commissioner, that you could swim well with sharks if you had to.
Mr President, as mentioned in the question put by Mr Brok, the Commission communication of December 1997, 'implementing the strategy of the Union's defence-related industries', regulated an ambitious overall approach. It contained a draft Council common position relating to the development of a European armaments policy and an action plan of 14 points for the defence-related industries. Among the 14 items of the action plan, some of these measures require legislation, while others can be carried out using instruments already available to the Union.
A good deal of progress has been made with regard to most of the actions, in fact with 11 out of a total of 14. However, until recently, Council discussions have generally been characterised by differences of opinion between the Member States preventing the adoption of a common position on the framing of a European armaments policy. This made progress especially difficult with regard to measures requiring legislative action such as the action plan items on customs duties and intra-Community transfers. I would like to underline today, however, that the Commission has begun infringement proceedings against 10 Member States on the question of the proper application of the Common Customs Tariff on military and non-military goods. This action may serve to reactivate discussions on the issue. Furthermore, as regards the intra-Community transfers of these goods, work on trying to find appropriate technical solutions continues and some progress has been made.
Despite the difficulties in moving forward on some of these critical issues as rapidly as we had hoped, I would like to stress that the analysis advocating a need for re-structuring the European defence industry and for creating a single market for defence products is as valid as ever. It is even more pertinent for at least two reasons. They are: firstly, the development of the European security policy and defence policy and secondly, the constitution of trans-national defence companies. The competitiveness of the European defence industry is vital to the credibility of the nascent European security and defence policy. Thus, the Commission expects that governments increasingly recognise the urgency for a change in attitudes in order to end policies and practices that prevent European defence companies from working together more efficiently.
Such a change in the position of the Member States might allow the Commission to contribute more effectively to the creation of the European defence equipment market through exercising its competence, and to Community policies such as the creation of the single market in defence, external trade etc. Thus, the Commission intends - and that was the question to which I replied positively, Mr Brok - to re-examine and update the action plan in order to take into account any new developments.
In addition the Commission is pursuing the objective of promoting the greater competitiveness of Europe's defence industry in close cooperation with national authorities and industry representatives.
Mr Brok also mentioned the question of standardisation. An important initiative in this context is our efforts aimed at promoting awareness of the importance of standardisation issues for the efficiency and the competitiveness of the European defence industries, and of investigating options and possible start-up actions for defence standards reform. On this occasion, the European standardisation organisation CEN was identified as the ideal forum to implement this effort in the form of a handbook of defence standards and procedures which, when in place, will offer more transparency, improving inter-operability, harmonisation requirements and cost-efficiency in procurement.
In the foreseeable future, two ongoing processes make us feel confident that efficient solutions may finally be within reach. They are: progress on ESDP paving the way for harmonising the demand in Europe for defence equipment and, in parallel, the gradual recognition of the need to harmonise the rules and regulations which affect the competitiveness of the industries once restructured.
As Commissioner Patten mentioned, these developments are acknowledged in the STAR 21 initiative: the strategic aerospace review for 21st century currently in progress. STAR 21 aims to broaden the understanding of aerospace-related issues in Europe and trigger the action which will ensure that Europe's aerospace industry can play a full part in Europe's future. This initiative brings together senior representatives from industry with the Commission, the Council and also with the European Parliament as was mentioned here today, with the participation of Mr von Wogau and of Mr Westendorp y Cabeza, Chairman of the Committee on Industry.
I hope that this report, which we will present in July, will give a further push to our efforts to have a strong competitive European defence industry.
Mr President, Mr President-in-Office of the Council, Commissioners, ladies and gentlemen, I believe that in the field of defence policy we have reasons to be satisfied: we have a catalogue of capabilities, a military committee, a Defence Staff and we are seeking complementarity with NATO. There are also grounds, however, to believe that much remains to be done.
In this respect, I believe the United States is enjoying an unprecedented political and military hegemony. If we consider that today the United States represents about 4% of the world's population - and I say this with admiration - and are capable of producing 30% of goods and services; that China, with five times the area and with a much larger population is only capable of producing 3%; if we consider that Russia's production levels have fallen below those of Switzerland and if we remember the military budget figures given here, we can see clearly that all this is highly disproportionate.
Mr President-in-Office of the Council, representatives of the Commission, I would like to ask a question which refers rather more to the future. I would like to know whether, if this Convention, which is working on the future of Europe, eventually creates a constitutional treaty, what place would defence policy have in that treaty and, Mr President-in-Office of the Council, whether it would be political fiction to imagine a security and defence policy - as Commissioner Patten said a moment ago - incorporated into the first pillar, which went further than conflict prevention and crisis management and could lead to Europe having more influence on the international stage in line with its economic, financial and industrial power.
The President-in-Office of the Council has referred to the fight against terrorism and it is clear that when freedom was attacked with the barbarity of 11 September it was perfectly demonstrated that in today's globalised landscape concepts of security, defence, diplomacy, trade, culture and religion are all interrelated and that this should be translated into a common awareness that, since the phenomenon of terrorism affects all of us equally, there must be a response that comes from all of us equally.
I therefore believe that it is essential that we accept the views expressed here on the normal elements of the Rule of Law in the fight against terrorism and the need to coordinate the information instruments we have as well as the instruments for fighting the threat of the NBC warfare.
A final word, Mr President-in-Office of the Council, with regard to the observations which have been made here and which have been brilliantly laid out by Mr Patten, because, when we move from the demands of humanism to figures, it is rather as if we were moving on from the Beatitudes to the accounts books. I believe we must realise that, if we want a defence policy, we have to pay for it and that it is important to reconcile, Mr President-in-Office of the Council, the desire of public opinion for the European Union to be present on the international stage with the need not to take on too much expenditure, which is apparently not very popular amongst our public opinion. It is therefore important - and I will end here, Mr President - not to confuse the adjective with the noun and the peripheral with the fundamental.
Mr President, the EU's common foreign and security policy is slowly starting to take shape. Good intentions are being translated into increasingly concrete activities, and the development of the rapid reaction force is progressing at a steady pace. Hopefully it will be possible to deploy this force for the first time in Macedonia. Despite everything, however, even the bringing together of a force of approximately 2 000 troops remains an arduous task which the European Union cannot yet achieve without NATO, something which brings with it the necessary problems. In itself, cooperation with NATO is to be welcomed, because it allows us to be operational more quickly, but it is also a complicating factor, as is evident from the talks with Turkey. In the longer term, the European Union must strive towards total autonomy where the deployment of the rapid reaction force is concerned. The so far non-existent military capacity must therefore be developed as a matter of urgency. The European Union is not NATO, and NATO is not the United Nations. We must not switch roles. It is not the EU's ambition to be a collective defence organisation. The EU is not a military superpower, and puts the emphasis first and foremost on a multilateral approach to international problems via the UN and other international organisations.
Recently, striking discrepancies between the European Union and the US have come to light. These are mainly due to differing views on security. The common foreign and security policy is, in fact, the manifestation of Europe's history over the past 100 years. The cooperation model is paramount. Far less emphasis is placed on the military instrument than is the case in the United States, and this is not simply due to the lack of military superpower status. We have recognised the relative value of the instrument, and are therefore placing far more emphasis on the use of civil means, including diplomacy and economic cooperation. Not for nothing have conflict prevention and conflict solution become mainstays of our policy. The enlargement of the European Union, but also the Balkans policy, are illustrations of this. However, it also explains the renewed focus on fighting poverty, and not simply as a result of 11 September. Such policy is inherently multilateral and also explains why we react to Sharon's military approach with such horror. We know from personal, painful experience that problems only escalate as a result.
The US sees things differently in many cases. Having military power and its possible use are paramount. If necessary, we will go it alone, we hear them say. This is illustrated by the US' views on arms control, or the threatening language in the direction of Iraq. Needless to say, we support the desire to stop the distribution of weapons of mass destruction, first of all in Iraq. This is what we have the United Nations for, and the EU must help make a policy possible. We should certainly not exclude force, but violence is not the obvious choice. A kind of artificial distribution of tasks has taken place between the European Union and the United States. They use their military power, and often determine policy in this way, while the European Union often ends up picking up the pieces; at least, this is often how it appears. This is untenable in the long run. To us, civil power is more important than military power, and this should become the core of the transatlantic dialogue.
Europe can only play a leading role on the world stage if it is prepared to pay a high price for doing so. Unfortunately, this is still not the case. Its own inability leads to frustration and even to open humiliation, as we have seen in the recent mission to Israel, for example. The political price that has to be paid for more effective policy is a reduction in the amount of say that individual nations have for the sake of greater European unity. Decisive foreign policy cannot only be based on economic clout and generosity with euros. The Middle East conflict proves how limited the influence of Israel's key trading partner and the largest provider of aid to the Palestinians actually is. Without the development of credible European defence, Europe remains a yapping puppy that is allowed to frolic alongside the American bulldog. In this context, the rapid reaction force is a necessary precondition, but it is not meeting the mark by a long shot with regard to all the Petersberg tasks and the fight against terrorism. Europe continues to lag behind in comparison with American military power, and we will not be able to catch up without a substantial increase in defence expenditure. And if we do not want this for political reasons, then fine, we should also accept the consequences. It is high time the rapid reaction force became operational. As it happens, a sound draft about cooperation between the European Union and NATO, which Turkey can endorse, is ready in Macedonia. Unfortunately, Greece continues to throw spanners in the works. In any event, Europe will remain autonomous in its decision-making. Unless we standardise and rationalise our resources, a European defence will never get off the ground. National egotism and commercial interests have for too long got in the way of creating a defence industry. If Europe is not prepared to pay the political and financial price for credible defence, it should stop complaining about its trivial role in the world, otherwise we will continue to yap without being heard.
Allow me to start by underscoring a remark made by Commissioner Patten when he alerted us to the crucial role of the civil dimension of security. We in Parliament have now got used to the presence of an ex-general, namely our fellow MEP Mr Morillon, but to my knowledge this is the first time that we in this House are addressing true generals - high-ranking military, I assume. Gentlemen, a warm welcome to you. However, I should like to emphasise that security for the European Union is not only - not even primarily - military security. The civil aspects of security - the Commissioner was right to make reference to this - have once again secured victory for the European Union in Macedonia. This had nothing to do with military strength - or even yapping, Mr Van den Bos. It was about a good mix of civil and military elements. This explains the European Union's success in Macedonia, and I should like to continue on that path.
Talking of Macedonia, we all know that the European Union would like to undertake its first major action in that country. This receives my unqualified support, but we also realise that there are still major problems with regard to the necessary cooperation, this time between the European Union and NATO. We know that a deal has been struck between the United Kingdom and Turkey, albeit not the most elegant of deals, while Greece is currently the only country to be obstructive. I should therefore like to make an urgent appeal to the Council, the President-in-Office of the Council, to make every effort in the foreseeable future to ensure that a first practice run does not end in a first major disaster. I repeat, the agreement that has been struck is not the most elegant of settlements, but the Greeks must be persuaded to sign up, because it would indeed be a disaster if internal division prevented us from taking our first action.
My final remark concerns the importance of common European plans where defence investments are concerned. At the moment, we in the Netherlands are facing the problems that arise when an individual Member State needs to make large investments in new military equipment. In the case of the Netherlands, these investments concern the successor of the F16. It is turning out to be almost impossible to make a well-considered decision in this area. And I am not referring to the American and European preference of aircraft. Cooperation is needed at European level, otherwise we will be investing in equipment which we have had for a long time, and when the chips are down we will have insufficient funding to invest in equipment that we really need. Thank you.
Mr President, I thank Mr Trillo and the Commissioners for their valuable contributions, which have been very illuminating.
I believe that, when building Europe as a hopeful and exciting project, it is essential to recognise the need for a security and defence dimension. However, there are three aspects which I do not agree with and which may be crucial:
Firstly, I believe we should move towards a concept of defence based on shared security: for example, it is true that we have to respond to terrorism, but a military response is not sufficient unless it is based on law - in this case, international law - and on the elimination of the causes of barbaric acts such as the events of 11 September. It is therefore essential that the concept of shared security is a fundamental element in this proposal.
Secondly, I believe it is a mistake to focus our attention on treating NATO as an umbrella to protect us, and also on the special cooperation with the United States. I believe that that approach hinders and slows down our ability to develop the autonomous, independent and effective security and defence policy that Europe needs.
There is a third aspect: the role to be played, now and in the future, by the European Union in terms of defence and security, which should be the promotion of peace, the promotion of different relations in the world, and therefore the consideration of the United Nations and international law as the only references for the actions of the European Union. In fact, this aspect has either been ignored or not taken sufficiently into account by the President-in-Office of the Council and I believe that it should be taken up, since I believe it would be a mistake for us not to base our actions on international law and legality. This is precisely one of the most necessary aspects at the current time in order to introduce sanity, rationality and a notion of solidarity into the situation in the Middle East.
In this respect, in view of the instruments we would need, the concept of the OSCE should be recovered in order to guarantee security in Europe and we should focus all our attention on what Commissioner Patten and other speakers have mentioned: the need to remove the current budgetary ceiling, because it is impossible to make sufficient progress in relation to the defence industry and coordination and cooperation with the miserly budgets laid down by the Union.
Finally, I would like to mention the importance of parliamentary democratic control, both by the European Parliament and by the various national parliaments.
. (PT) Mr President, in this debate, having heard the statements by the Council and the Commission, whom I thank for the quality and relevance of their contributions, it would seem appropriate to point out that the European Union's Treaties still contain neither a clause for mutual military assistance, similar to the clause that exists in NATO or in the WEU, nor specific provisions on cooperation in the field of arms.
Where Europe is concerned, these matters are, as we all know, regulated by the revised Treaty of Brussels under the so-called 'left-over' functions of the Western European Union. It should be added that, since 11 September, we have all been more keenly aware that a new definition of defence is needed, one which combines internal and external security. We must now find a way of dealing with enemies who, despite not having armies, manage to threaten the security of countries and of citizens and against the attacks of which traditional armies are insufficient defence.
Indeed, in the globalised world in which we live, politics, diplomacy, information, internal security and defence complement one another to respond to these new types of threat. Security has become a global and indivisible concept, quite different from traditional concepts. The obligation of the European Union and its Member States is, therefore, to rationalise their military and arms production capacities and to strengthen their resources for diplomatic cooperation, information services and also judicial and police cooperation in a genuine synergy of national and transnational policies. Where relations with the Atlantic alliance are concerned, we feel that efforts to develop a common security and defence policy must be viewed in terms of our partnership with NATO. The strength of European security and defence policy lies precisely in its cooperation with NATO and not in the dangerous and pointless temptation to compete with that organisation in any way.
Finally, a word on the parliamentary monitoring of the CFSP, which, as is well-known, is performed at two levels: the European level, which is overseen by the European Parliament, which deals with the prevention and civilian management of crises, and the national level, which deals with military crisis management. This type of monitoring is carried out by national parliaments. This issue was the subject of a recent debate and statement in this House. It is, therefore, entirely appropriate to call for the establishment of closer relations and for a greater exchange of information between the European Parliament and the national parliaments on issues involving the CFSP as a means of enabling the various parliamentary bodies to undertake democratic monitoring in a more appropriate and more suitable way.
Mr President, a nation has resources such as a police force, its own currency and an army. There are no practical reasons to justify the EU's now wanting to have these resources at its disposal. Cross-border crime could be combated through Interpol. Instead, Europol is to be the launch pad for a European FBI. The essence of currency union is not a common coinage for international trade, but the ban on national currencies which will lead to common economic government. Moreover, the purpose of the Rapid Reaction Force is not just that of peace-keeping, for that can be done through the UN and the OSCE. The ill-concealed agenda is the desire for a common EU military which in time will be able to supersede NATO. The EU is to be a state with a common police force, currency and military.
My group has another vision for Europe. We want a Europe of democracies in which independent countries cooperate on everything we cannot manage individually, but we do not want to see the EU developed into a new superpower with a superpower-style military. The EU is the world's strongest trading block. It includes powerful countries which have been colonial powers in the past. It is not certain that people elsewhere in the world see us in terms as peaceful as those in which we see ourselves. For the sake of peace too, it is better that we be satisfied with the UN, the OSCE and NATO instead of constructing a new military power.
Mr President-in-Office of the Council, Mr President, Commissioners, we must stop talking and take action. The sad fact that we must face is that, despite some positive signs, such as the decisions to establish the GALILEO satellite navigation system and to build the A 400 M military transport aircraft by 2008, following prolonged and arduous negotiations, we are not succeeding in providing European defence policy with a definite structure and we usually fail to get beyond semantics or comitology.
The reason why European defence policy is not going well is because we are not clearly applying the method of variable geometry, which would enable the Member States that are determined to take action to define some common strategic interests and thus identify the resources to use.
Since we are using the wrong method, we still do not have the essential elements to meet our common defence needs. We still do not have a European armaments agency. At the very time when combat air fleets are due to be replaced throughout the world, we in Europe are going to tackle this crucial problem in difficult conditions and in a disorganised fashion, unlike our determined and innovative American rivals. We have no anti-missile defence programme: we should be developing a European policy in this area instead of condemning the American project. Lastly, defence expenditure is falling throughout Europe, with the exception of the United Kingdom. Over the last ten years, most of our governments have used defence budgets as an adjustment variable, and the decline in both the amounts and the proportions spent is astonishing.
The shock of the events of 11 September and the realisation of having to engage in a now ongoing battle against terrorism have not provoked European leaders into taking the necessary action - which is strange, as we are all exposed to the same level of risk. It is high time, however, that we stopped using, once and for all, the misleading rhetoric of peace dividends. In order to respond to these new threats, our countries must make a substantial increase in their defence spending. The task will be even more difficult because we in Europe have become used to certain facilities; we need courageous politicians to fulfil this task. It may be worthwhile to stress this at a time when election campaigns are underway in many of our Member States.
Mr President, Mr President-in-Office of the Council, over the last ten years, European public opinion has gradually become aware of the fact that the European Union needs to have its own defence system in order to enable it to have influence, political influence on world affairs, which should be acquired from its moral authority and its economic power. The European Union, which did not play a part in resolving the crisis in the former Yugoslavia, was incapable of speaking with a single voice on this matter and engaged in a war in Kosovo which proved that it could not manage without American resources in a number of essential areas, is now absent from the international stage in Afghanistan and in the Middle East. This is because it was unable, in such a short timescale, to overcome its major shortcomings and, above all, did not have the necessary will to provide itself with the resources required.
Commissioner Patten, we shall not be asking for a 14% increase in spending, but it has already been two years since Parliament adopted the own-initiative report on defence by our fellow Member, Mrs Lalumière, and since it approved a crucial paragraph urging the Member States' governments not to rule out, a priori, the possibility of increasing budgetary appropriations, given the need for such a measure to ensure the credibility of the Union. We must recognise that this request is a dead letter and that, with the notable exception of the United Kingdom, European leaders have imperturbably continued to decrease defence spending on a regular basis, thus stripping their declared will of all credibility.
In the light of the considerable effort made by the United States following the shocking events of 11 September, the European Union is now faced with its responsibilities: either it agrees to let its American counterpart deal with the military problems on its own and takes upon itself to continue to manage the peace problems, more or less in conjunction with the US, thus playing, Mr Wiersma, Mr Lagendijk and Mr Bonde, the role of the Athenians in ancient Rome. Or it decides, at last, not only to spend better by making a joint effort instead of the dispersed efforts made so far, but yes, Commissioner Patten, to spend more. By again proposing this difficult decision, I think it is worthwhile to reiterate that defence technologies developed today still have two purposes and that they will, therefore, have an impact on all the civilian and military capabilities of the European industry. Yes, we must prioritise the construction of a legitimate European defence industry which should, initially, as you said, Commissioner and Mr President-in-Office of the Council, be given a single European budget dedicated solely to research and development. What do you think, Mr President-in-Office of the Council, of the proposal put forward by Mr Bayrou, who is a candidate in the French presidential elections, of making contributions to this budget which are limited to 0.5% of the GNP of each Member State, with immediate effect?
Mr President, Commissioner Patten challenged us to justify to our electorate a demand for an increase in defence expenditure. He is right to suggest that it would not be very popular.
However, what we can have is much more efficient and effective defence expenditure. In Kosovo we learned that while we spend 60% of what the Americans spend, we only get 10% of their power projection. I, as a taxpayer, would like to know what are we spending our money on in that case. The answer to that is: waste, inefficiency and duplication, and that is the issue we have to address. It is the Commission's job to drive that forward. In the 1996 and 1997 communications the Commission seemed to be willing to do that. But where the Santer Commission was prepared to go where angels feared to tread, this Commission has been cowering behind its barricades, frightened to take on the Member States on this issue and, in so doing, failing in its responsibilities to defend the Treaties.
Could Commissioner Liikanen confirm for me that the Court of Justice decisions C-70/94 and C-83/94 give the Commission the power to challenge Member States on their interpretation of Article 296, which they have taken as a carte blanche, which is not what the Treaty of Rome intends? We want the Commission to move forward. I welcome what Commissioner Liikanen has said, but I want to see more rapid progress. We cannot send our troops into action unless we have the capability to support them.
As George Robertson has said, being ready for battle is like pregnancy: you either are or you are not! You cannot proceed on the basis, as the Spanish Defence Minister has said, that we are addressing a third of our capability requirements. Why only a third? We have to address them all if we are serious about a European defence identity. So I want to see this agenda being driven forward. We need somebody with responsibility. In football terms, we need a Roy Keane to move this agenda forward to ensure that we have the capabilities we need.
Mr President, I thank the minister for his extremely interesting speech and for his support for the setting up of a Council of Ministers within a defence formation. What puzzles me is what exactly is the status of the draft agreement brokered between Britain, the US and Turkey, between the European Union and the non-European Union NATO European members? Despite the fact that the draft agreement remains fairly secretive, I read it with great care. It seems to me that it represents faithfully the conclusions of the Nice European Council, that the security interests not only of the European Union but also of Turkey should be guaranteed by the operation of the rapid reaction force. The draft agreement allows for the Council to decide to invite Turkey to play a part where NATO facilities are not required. That does not seem to me to represent a threat to the autonomy of the European Union. I should be most grateful for a clear explanation of precisely what the problem is inside the Council.
Mr President, I would like to raise an issue arising from the two policies that are the subject of this afternoon's debate, namely the problem related to the use of depleted uranium weapons and munitions.
On 15 January 2001, the European Parliament adopted a resolution calling for a moratorium on the use of these weapons and munitions. More recently, on 27 March 2002, the United Nations Environment Programme published the results of a study on six sites in Serbia and Montenegro that had been affected by the use of depleted uranium munitions during the Balkans War of 1999. The study confirmed that five of the six sites concerned were contaminated; in two of the sites, particles of depleted uranium were detected in the region's air. The results of the measures show that dust particles of depleted uranium have been widely dispersed in the environment as a result of the impact from these munitions.
Although the United Nations Environment Programme considers the level of radioactive pollution to be low, the fact remains that this pollution confirms the risks of using depleted uranium arms and munitions for soldiers, of course, but also for the civilian population and certainly for several future generations.
Today, although there is no official information to confirm this, there are many elements to support the theory that a large part of Afghanistan, which was heavily bombed, has been contaminated by depleted uranium. These include the statement issued by the US Secretary of State, Donald Rumsfeld, which mentions a contaminated site, the concern expressed by scientists in Pakistan and, more importantly, the confirmation of the use of guided missiles with extremely dense metal warheads, which are most likely made of depleted uranium.
According to the information at our disposal, the United Nations Environment Programme is due to begin a study on the impact of war on the environment in the coming weeks. I still have some questions, however, that I would like to put to the Council. Does the Council envisage taking any particular measures to protect troops and humanitarian missions on the ground in Afghanistan? What is the Council's view of the long-term use of these weapons and arms, when it is aware that these weapons are used indiscriminately and affect both the civilian population and soldiers?
Mr President, a common defence and security policy and the question of closer collaboration between the European Union and ???? are back on the agenda, even though the powers that be have yet to define the enemy which cannot be defeated unless we introduce the proposed structure and increase military resources.
It is clear to the Communist Party of Greece and other peace-loving forces in Greece that this policy does not foster peace. It is a policy of mainly military intervention at the expense of the people on any pretext: yesterday it was human rights, today it is terrorism, even the terrorism caused or supported by the intervening powers, and it always serves the interests of big business, the objective being to redistribute the markets among the most powerful. And let us be honest, the terrorist attack on 11 September is being used to serve this purpose, and to such a degree that one cannot but wonder exactly who was really behind it.
That is why this policy does not have our support, the support of peace-loving forces with visions of a different world, diametrically opposed to today's world which, unfortunately, relies more and more on the law of the jungle.
Mr President, the fact the EU's defence policy and the defence industry are being discussed together speaks volumes. Two separate resolutions may be before us, but the link that is being sustained between them is an artificial one.
I should like to see both topics separated from one another. Sensible things can be said about the defence policy in the context of the European Union. The coordination of national defence efforts, preferably within the larger framework of NATO, can do no harm. Member States do remain ultimately responsible, though.
However, European defence policy is subject to agreement on a strategic concept. And in my view, this is not about setting headline goals and outlining vague scenarios. What does Europe actually want from its defence policy? What are the concrete threats and how do we give an appropriate response? To this day, the Council has failed to come up with a unanimous answer.
It does not seem judicious to me to conclude agreements about the defence industry at European level. The argument that this would benefit European security and defence policy cuts no ice. It seems as if this is purely about the interests of large industries. In practice, defence material is often produced by joint ventures which transcend European borders.
Moreover, European industry is hardly unanimous at the moment. The interests of the individual Member States weigh heavily. In general, European projects do not run smoothly. The question therefore arises as to what would ultimately be of more benefit to our - currently very limited - military capacity: European materiel or other materiel?
Mr President, dividing the world into good and evil is not a very helpful definition when it comes to an active peace policy, especially if good and evil are defined in a one-sided way to suit particular interests. Every military conflict has a history. For example, we should not forget that the Taliban regime in Afghanistan was supported and promoted by multinational oil interests, which is no secret.
Back at that stage the dangers that could result from support of that kind should have been pointed out. The United States is now threatening to attack Iraq and possibly even other states such as Iran and North Korea; that is an incredibly dangerous game to play, and one that can easily get out of control. The European Union needs to play a stronger role than it has up to now as the guardian of international law, something that requires us to have a high degree of independence and the courage of our convictions.
Mr President, ladies and gentlemen, it is important that this debate today is also touching on industrial aspects of European defence policy. We should remind ourselves that the founding fathers of the European Union did not create it because they wanted economic cooperation, but because its prime task was to ensure peace, so that there was a plan for a European defence policy as far back as the period between 1952 and 1954. It is a good thing that we are picking up where we left off then.
Commissioner Patten has presented us with a challenge. He has asked us this question: would we be willing to demand that 14% should be spent on defence, as is the case in the United States? However, I would first like to make another demand, and that is the demand that the money we are already spending on defence should be spent more sensibly, instead of having 15 different policies in this area. We need to take advantage of the synergy that can be achieved if we work together in this field.
Part of this is that the rules of Europe's internal market need to be applied more in this field. There are some sensible exceptions here, but these exceptions are applied too widely, and we therefore need to make sure that these rules are applied more fully. For 15 different nations finally to work together implies a certain standardisation in this area, as otherwise there will be enormous problems of incompatibility. We have already developed standardisation procedures in the civilian world that could be helpful here, especially as regards dual use.
Lastly, we should not lose sight of the fact that the most important pilot project in this field is the crisis management force agreed upon in Helsinki. The question is this: should the European Union actually take over the leading role in Macedonia in the foreseeable future? I believe that we need to consider that very carefully. We should not put the cart before the horse here. We should not let ourselves get into a situation in which we can be blackmailed by either side, because this first European intervention will be of the utmost importance for us.
Mr President, Mr President-in-Office of the Council, Commissioners, first of all, Minister, I would like to say how pleased I am that you could be here. It is now customary, with each presidency, for the Defence Minister to attend a parliamentary sitting. This marks real progress. I would also like to congratulate you on your effort to apply your slogan 'More Europe' to the ESDP. In this respect, I would reiterate that the ESDP is very popular, since, according to the Eurobarometer surveys, more than 70% of European public opinion is demanding a European security and defence policy, on the condition that it is credible. I would also like to congratulate you on being ready to work on developing a Mediterranean dimension of the ESDP.
Along with these positive points, I would like to ask you two questions, the first of which is what is the Spanish Presidency doing to speed up the negotiations between the European Union and NATO, in order to overcome the resistance of some countries? You touched on this point, Minister. Could you elaborate on exactly what you have achieved so far? Equally, have you given any thought so far as to the future of NATO or as to what the effect of changes within NATO might be for our European security and defence policy, given the positions adopted recently by our American counterparts, the calls made by Russia and events since 11 September?
I should like to put my second question to both the Minister and the Commissioner. It relates to the consequences of 11 September, which concern both the civilian resources of the Commission and the military resources which are the Council's responsibility. Minister, you mentioned the fight against terrorism, but you did not tackle the question whether our ESDP, as defined since Cologne and Helsinki, is adapted to this new fight. Can we count on our ESDP, not only to fulfil the Petersberg tasks, but also to combat terrorism? Should we not rethink our system, or at least certain aspects of our system and, if so, which ones? Is the Spanish Presidency prepared to consider this once more? It seems to me that this needs to be done.
Mr President, the principle of European cooperation in defence procurement is well established. I have witnessed many projects in my own region, such as the Tornado, Eurofighter, even Airbus and its derivatives. Indeed, for a time, I was minister responsible for Aerospace and therefore for Airbus, so I am one of those who is very keen that the A400M flies as soon as possible.
The north-west of England has many deep and longstanding commitments in all its industry to working alongside skilled and professional colleagues throughout the European Union. They have hopes of participating in the future, for example, in the Galileo Project, whether or not it has a defence role.
The defence industrial base is hugely important to the Union. For strategic military reasons of course but also for the advanced technology which can often be put to civilian use and for the contribution to local communities in terms of jobs, infrastructure and profit. But there is wastage. There are cost over-runs, gold-plating, extra-contractual obligations - bribes, in English - and a lot more. To use military jargon: there should be a C3 for defence industries: cooperation, coordination and cost control.
I and many of my colleagues in the British Conservative Group have concerns about the EDSP in principle. For example, what is the control and restraint on arms exports going to do to the sovereign rights of Member States? What exactly is the European Armament Agency going to do? Why should absolute priority be given to fulfilling the capabilities requirement of the EDSP?
But generally these objectives are to be welcomed and, with a little finessing, I am sure can work. I support those broad objectives.
Mr President, Mr President-in-Office, ladies and gentlemen, Commissioner Patten said that we should not underestimate the non-military aspects of the common foreign and security policy. Quite right! On the other hand, it is quite right to say, as Elmar Brok and Gary Titley have done, that our military expenditure is marked by a high level of inefficiency, particularly from a European point of view.
At present, procurement policy in many EU Member States has descended into a state of uncertainty and chaos. That is an open secret. We need the Council and the Commission jointly to appoint a person responsible for defence, and in particular for military procurement. He or she would be accountable both to the High Representative for the common foreign and security policy, Mr Solana, and also to Commissioners Patten and Liikanen, and would be charged with developing a common defence and procurement plan.
Commissioner Patten, the main issue here is not increased expenditure for military equipment, it is the question of a mutually acceptable procurement policy in the EU Member States that is above all appropriate for European defence. That is what security, efficiency and thrift dictate.
Mr President, it has often been said that the European Union is a kind of economic giant, but a military and political dwarf. It was difficult for the outside world to take this in at the time. The wars in Yugoslavia ultimately proved this quite emphatically for everyone to see. High-ranking military representing more or less the entire European arm of NATO commented on television that the Yugoslav National Army, in a state of collapse, would prove invincible for us. This gave an extremely depressing insight into the extent of our capabilities as the European Union and as NATO's European arm. Fortunately, we have learnt from experience. We have learnt to be ashamed of what has happened, and progress has quite clearly been made. We even have the courage to assume certain tasks ourselves and to take over certain tasks from the Americans. Mention is being made of Macedonia and a specific role for the European Union, specifically in Bosnia.
So progress is being made. The courage to promote military expenditure, however, is still lacking. As Mr Patten stated a moment ago, there may be widespread support in this Parliament for an increase in the defence budgets, but one has to be extremely good at reading between the lines to establish that this is the case.
Even more important is, in fact, the lack of return on our efforts. It was demonstrated a moment ago why that is. Many factors come into play: different lines of reasoning, national arguments of a less rational nature, the reputation of the speaker, the economic industrial benefits and all kinds of other arguments which play a role when we talk about defence efforts and procurement.
We have, in fact, a great need for European policy based on a clear vision. And this is very obvious to the population, as was evident from the figures brought by Mrs Lalumière, but as we heard a moment ago, this message is not all that popular yet in many regions. In my view, we must continue to drive the message home. National sovereignty is to be welcomed, provided that it serves public security. And if this is not possible with a pure and simple disregard for national sovereignty, we should learn to take a broader view.
Mr President, Mr President-in-Office, Commissioners, ladies and gentlemen, one specific but important aspect of the common security and defence policy concerns relations between the nascent European powers and NATO.
One aspect of these relations is that ???? is the collective security organisation on which Europe depends for its defence. European defence is not intended - nor is it able - to supplant ???? in this role. That goes without saying.
Another aspect is that the European forces have no reason to acquire resources already supplied by ????, because we have no reason to duplicate costs. I am not sure if this second point has quite the same merit as the first. This view presupposes that there is a complete correlation and concurrence of opinion between the administration of European policy and the administration of NATO policy. We have no guarantee of any such complete concurrence. Of course, no one is contemplating opposition or hostility towards ????, but it only needs a minor disagreement for NATO to refuse its resources to the European forces.
A permanent agreement on the use of NATO resources by the European powers would of course be a step forward, but we all know that NATO itself is facing serious difficulties which we hope it will be able to overcome.
One speaker has said that Greece has to accept certain things. I am not sure what. The question of an independent European defence policy is not a local Greek problem and it would be ridiculous to assume that it is. There is much more at stake here; the credibility of this policy is at stake here and we all have a duty to defend it.
Mr President, I would like to congratulate the President-in-Office of the Council on having given significant impetus to the launch of the European security and defence policy with the scheduling of a specific Defence Council.
I believe that today's debate may be a great help to the policy which the President-in-Office of the Council intends to pursue, because there is a slight discrepancy between his views and those of many of the participants: the President-in-Office of the Council has insisted on the intergovernmental nature of the defence policy and here - on the one hand Mr Brok and, on the other, various other Members such as Mr Titley, Mr Marset, Mr Morillon, etc., and Commissioners Patten and Liikanen - have indicated that there are elements for a European policy in the field of the arms industry.
Article 296 is a locked door which can be unlocked. There is a key; there is the possibility of implementing it: we already have case-law from the Court of Justice which opens up this possibility and I hope that the Council will consider the possibility of implementing Community law specifically on Community level, in addition to the actions carried out at government level.
Mr President, I agree with the last comments by the honourable Member, Professor Medina Ortega. I must confess frankly that I have been surprised by the degree of support from the European Parliament, which I imagine none of my Defence colleagues have enjoyed - given all the shades of opinion its legitimate plurality implies - for the European security and defence policy and the many possibilities and variations suggested in each and every intervention, and I thank you for them and have noted them very carefully.
I think that Mrs Lalumière is right when she says that we can forecast following this sitting, and the opinion polls she has mentioned - which basically agree with those in my country - a good future for the European security and defence policy.
I would like to organise my replies according to whether they are considerations for the immediate future or those for the hopefully near, but rather more remote, future.
I was enormously interested in Commissioner Patten's approach on the budgetary issues and also the reply he received, amongst others, from Mr Souchet. If only such things could be heard every day and in every parliament. We Defence Ministers of the Member States can only be grateful for any progress in the European Parliament and hope that it sets an example.
I would like to take up Mr von Wogau's argument in relation to employing synergies. Ladies and gentlemen, it is not just a question of creating an additional budget within the Union. It is also a question of making an effort to harmonise our arms policies, because if we harmonise our requirements, programmes and management by means of a European agency which coordinates marketing and, of course, funding, we will be saving money. We will not just be increasing our efficiency, which is our obligation, but we will also be saving money. I confess that the gap that has been mentioned resulting from the 14% increase in the United States is unavoidable, but what can and must be avoided, are all those differences between our programmes, which must become common programmes. In fact, ladies and gentlemen, this does not hinder the SMEs, because every country has examples of small and medium-sized businesses being able to link their production to large programmes and to participate by means of their involvement with large European consortia, which are no doubt inevitably, and perhaps in a transatlantic sense, the future of companies. But I cannot go any further into this issue.
I wanted to reassure Mr Marset in relation to the law. Our Union, if I may put it this way, is based on law. This has obviously been the concern of the Presidency in scheduling the Salamanca meeting. We believe it is essential, and no less urgent, that amongst all of us - and with the completely indispensable cooperation of this Parliament of course - we start creating this law for Petersberg tasks, which can be applied from the start of any mission.
You ask about relations with NATO. Mr Marset called into question the principle of subsidiarity, and this was taken up by Mr Katiforis. It is a fact that NATO is currently completely irreplaceable as an instrument for collective defence. Ladies and gentlemen, we cannot even talk about a European army for the moment. I am sure that, just as so far there has been agreement, there could be serious discrepancies. Today, the task of collective defence is conferred on NATO by means of the Washington Treaty. As Mr Duff pointed out in his speech, we have a vision which is complementary to the Atlantic Alliance, which does not prevent us - quite the opposite - from having to make progress on this European security and defence policy by increasing missions, integration, arms policy and institutions.
Mrs Lalumière asks what changes are taking place within NATO following 11 September. I am obliged to speak very much in summary: firstly, constant meetings are taking place with Russia, which were unthinkable before 11 September. I must confirm here that without the cooperation of Russia, the operations carried out by the international coalition in Afghanistan would have been impossible and would not have achieved the results that some people say they have had in two months, although they are not yet over. Russia's relations with the Atlantic Alliance are currently so excellent that it would be madness not to take this opportunity to establish stable mechanisms through the necessary institutional reforms.
With regard to the enlargement of the Alliance, I believe that 11 September has left all of us with the feeling - certainly in the case of the Presidency and the Spanish Government - that enlargement should be oriented towards the ideological community rather than strict compliance with military requirements, because we have discovered that those common values we advocate and which are precisely those which underpin the European Union are not universally accepted, and they are at stake. Therefore, we must be particularly sensitive to those countries which have recently embraced democracy and the defence of those values and which wish to contribute to their common defence.
Mr Patten pointed out firstly - and later many Members also pointed out - that the security and defence policy should be considered on an interpillar basis. Undoubtedly, I would like to say to Parliament - I did not do so before - that the Torrejón satellite centre, which has been incorporated into the context of the Western European Union, already has this status, and the Institute of Security Studies in Paris should also have it, and that, in fact, it is currently carrying out a study - promoted firstly by the Belgian Presidency and now by the Spanish Presidency - on the European Defence White Paper. This White Paper may be of great interest, since so far I believe we all agree on the same goal, but we have a different vision in relation to our understanding of what the objective of the European security and defence policy should be.
You spoke of the institutional reform which is being developed through the study of the PSC and the High Representative. I will end, Mr President, by making some brief comments in response to the questions by Mr Salafranca on what my strictly personal and humble vision may be of the near future of the European security and defence policy: firstly, the Convention must reconsider the institutional structure of this pillar, bearing in mind the interpillar aspect. Therefore, we will have to rethink the bodies whose nature has rapidly changed from transitional to permanent, but they will have to be reconsidered nonetheless. Secondly, missions. There is no doubt that we have to increase missions. In fact, the Seville Declaration that we prepared on the problem of terrorist attack from outside the Union only would mean an increase in Helsinki Petersberg tasks. We also have to think of strengthened cooperation mechanisms which have been mentioned here. In some countries we already have Eurofor, Euromarfor and certain other forms of cooperation under way in the amphibious field. And finally we will have to think - and why not? - of certain convergence criteria, which - although I am not the person to point out what they are - should prioritise quality over quantity and competition for certain requirements.
Mr President, Mr Titley asked the Commission to reply to a very detailed question about the Court of Justice rulings on the use of Article 296. The Commission has used this case law to improve its regulation on the control of exports of dual-use goods and technology. More recently, and as I mentioned in my speech, the Commission is challenging 12 Member States over their misuse of Article 296 regarding customs duties on arms imports, preventing a common customs tariff from being implemented. The Commission will continue to follow this line.
I want to thank Parliament for a very interesting debate; it is very important that we continue to act to promote a strong defence industry and capacity in Europe.
I have a very brief point to make, Mr President, which is that I have not received an answer to my questions regarding depleted uranium weapons and munitions. Could the President-in-Office of the Council confirm whether or not he is able to give me an answer?
I think he is willing to answer your question. I cannot answer as to whether or not he is able to give you a reply.
Mr President, please forgive me but the necessary speed required by the time limits this House manages so well have prevented me from replying to the honourable Member. I am very happy to do so.
Firstly, I must point out that the honourable Member's information does not coincide with ours. According to my information, which should not be declassified at the moment, we can rest assured that ammunition containing depleted uranium has not been used in Afghanistan and this has also been indicated by the units with NBC detection equipment within Afghanistan itself, within the ISAF.
Secondly, and with regard to your question on what protection measures had been taken: apart from being supplied with NBC detection equipment, in the units which the various countries have deployed, either in Kabul, or - as in the Spanish case - in Bagram, the medical units observe very strict rules of conduct and carry out constant monitoring, both of this type of injury in terms of health, and of the risks resulting from the internal situation of the country and any resistance.
Thirdly, I must point out that the Belgian Presidency began a study, which is being continued by the Spanish Presidency, on the most appropriate measures for safeguarding the health of troops. And finally I must tell the honourable Member that the scientists who studied the problem in Spain - and they were independent academic and clinical scientists - guaranteed that no direct relationship between the use of depleted uranium and certain tumours observed amongst some combatants could be established.
That concludes the joint debate.
The next item is the statements by the High Representative for the common foreign and security policy, Mr Solana, the Council and the Commission on the situation in the Middle East.
Before I invite Mr Solana to open the debate I should like to place on the record, on behalf of the House, my thanks to Mr Solana and Commissioner Patten, both of whom have made particular arrangements to be available for this debate today, also with the Spanish presidency.
Ladies and gentlemen, since I took up my post, I have always tried to speak frankly, clearly and respectfully to the Members of this Parliament. I believe that this is one of the most difficult debates I have taken part in and we must approach it with our customary responsibility and political sense.
The problem we are dealing with this afternoon, which involves a region that is close to us, is important. It relates to our values, but it also relates to our security and our interests. Therefore, Mr President, ladies and gentlemen, I believe it is the obligation of all of us, of all the institutions present here this afternoon, to seek formulae to resolve the situation. We must not be part of the problem, but rather part of the solution to the problem.
Ladies and gentlemen, there is no doubt that the current situation in the Middle East is dramatic, tragic and dangerous, given its consequences, not only for the people who live there, but also for the region. And we must face this stark reality with the sense of responsibility we Europeans have always had.
I honestly believe that we have reached the limits of what is acceptable. The reality of what is going on on the ground leads nowhere; it does not lead to a solution to the problem and only leads to desperation and misery. I therefore believe that we must act on all possible fronts, not only to resolve the immediate crisis, but also to try to resolve its causes.
Mr President, I am going to make a few brief comments on these three points. I believe there is no doubt that everybody present in this House and all the citizens of Europe have condemned, do condemn and will condemn terrorism. I therefore believe that we can state, with the frankness with which we have always dealt with our Israeli friends, that we will condemn terrorism a thousand times, as many times as necessary, and that we will have nothing to do with it. With the same frankness, we can say to our friends that we do not agree with the activities they are engaged in.
(Loud applause)
I believe that today we are obliged to say what we think, from the point of view of friendship, and with a frankness which enables us to see how we have spoken on other occasions. To say it with the same simplicity, but with the same sense of responsibility.
Mr President, I honestly believe that the military response of the Israeli Government that we are witnessing in the occupied territories is intolerable and we must stop it immediately. It must stop immediately, ladies and gentlemen, because it takes us nowhere and it does not lead to the solution to the problem, which is, as has been said, to put an end to terrorism.
Ladies and gentlemen, we are aware of the enormous suffering of the civilian population, which does not want to take part in a war, which wants to live in peace, together, with two countries living side by side. To deprive whole populations of electricity and water are actions which are unjustifiable on security grounds. There is no doubt that this is taking place in violation of humanitarian law and military law, which we cannot ignore.
Mr President, the Israeli Government had the right and the obligation to protect its citizens. However, we do not believe that what we are seeing is going to serve this purpose. This is not just an anti-terrorist operation, but it leans dangerously towards war, and I am very sad to say this.
We have at least two clear, very clear, Security Council resolutions, which do not allow for differing interpretations, and the only possible interpretation of these resolutions is that the situation of the occupied territories at the moment must end. And these clear resolutions must be applied immediately. The military operation must end, and not in stages, and not city by city, but immediately and completely.
Mr President, ladies and gentlemen, international law must be respected by everybody, and this implies that it must also be respected by the citizens who live on the other side of the northern border. Israel must fulfil its obligations to the United Nations Security Council. We also condemn the attacks taking place from Israel's northern border against Israeli citizens. I insist: we will always be in favour of respect for international law.
Mr President, these military actions are not the right way to put an end to terrorism. We can ask many questions about these operations and we can ask whether, when they end, the citizens of Israel will be better protected or not, whether their security will be increased or not, whether this operation is going to fight and reduce terrorism. Unfortunately we do not think that this will be the case, that these operations will achieve this end, and therefore, honestly, as the United Nations Security Council has done, we ask that they stop.
Ladies and gentlemen, I am very keen this afternoon to stress that one of the consequences of this military operation is the destruction of the Palestinian Authority. This is of immense concern to us, because if we have to achieve a ceasefire, with whom are we going to establish that ceasefire if there is going to be nobody amongst the Palestinian Authority's people or institutions to speak to.
I have been able to do this on many occasions, on the many trips I have made in recent months - as the honourable Members know - with the security leaders of the Palestinian Authority. We worked with these people, together with Israel and the United States. Today some of them have lost their credibility and all means to act. Therefore, ladies and gentlemen, we must make an effort to recover the Palestinian Authority. Progress towards peace, after this military operation, is inconceivable with a ruined Palestinian Authority. Therefore, ladies and gentlemen, this Parliament, the European Union, must make a more serious and stronger appeal for the Palestinian Authority to be respected.
Ladies and gentlemen, we believe that the Tenet plan, the security plan, must be supported, but who on the Palestinian side can carry out the negotiation contained in that plan? Unfortunately we do not know, and therefore we will have to continue to insist that the Palestinian Authority should recover the status, the responsibility and the meaning established in the Oslo agreements.
Having said this, ladies and gentlemen, we must continue to act on all fronts. I honestly believe, and I will say this a thousand times, that President Arafat must be free to move and to meet with his colleagues.
(Applause)
Ladies and gentlemen, we are in a situation, a rather ridiculous situation, if you will pardon the expression, where after Mr Zinni met with Arafat to try to implement the security operation, the leaders of the Palestinian Authority who should have seen Arafat to subsequently negotiate that security agreement were not allowed to do so.
At 8 p.m. last night, the representative of all of us, Mr Moratinos, entered Ramallah for the first time and spoke to one of Arafat's closest advisors, Abu Mazen. The latter's only request, addressed to all of us, is that Arafat's political colleagues and leaders be allowed to see him. Fortunately, thanks to pressure from various parties, this has been possible and we must be pleased about it.
Ladies and gentlemen, it has been said and written that Europe has been humiliated. Ladies and gentlemen, I am going to refute that argument, since I believe that it has not been Europe that has been humiliated. There has been one Prime Minister who has not had sufficient vision to take the correct decision and the humiliation has been for the leaders of the Palestinian Authority, who on the same day were forbidden from seeing their President, their political leader, Arafat. That is the real humiliation, the one which is being experienced by the Palestinian people. We are still working within the capacities and resources available to us, and with the will which we have all shown in trying to resolve this dramatic problem.
Ladies and gentlemen, not only do we have our representative, Mr Moratinos, permanently on the ground, but also representatives of this Parliament have also been there and have witnessed the situation and needs in situ with their own eyes. I have had the opportunity to speak to them. I thank them for their work, which has been useful and very positive for everybody, myself included.
I believe that what we have to do at the moment is not just concentrate on the possibility of a ceasefire. While a ceasefire is absolutely essential, we will not achieve a lasting ceasefire unless there is a political perspective for the future. Our desire must therefore be to start as soon as possible to go beyond a ceasefire and move towards the possibility of a lasting political relationship.
We will wonder what the parameters of this political agreement must be. Ladies and gentlemen, the agreements and the parameters of that political agreement are well known to everybody, we do not have to invent anything much. We want at the end of the day to have two States, an Israeli State with fully-recognised and secure borders and a Palestinian State with borders which are also secure and guaranteed, which can live together side by side. That has also been the offer made by the political leaders of the region in Beirut, where the European Union was present and I had the honour of working in the preceding days in order to reach that resolution. Therefore, we have the objective conditions for reaching the end of the process, but what we do not know is how to get out of the hole we are in at the moment.
Ladies and gentlemen, in a few hours time we will have the opportunity to meet in Madrid with the Secretary-General of the United Nations, Secretary of State Powell, before he sets off for the Middle East, for Israel, with the Russian Foreign Minister, to see if we can jointly find a mechanism to end this situation. I believe that the only solution is correct, frank and intense coordination between the players I have just mentioned, in order to try to find a formula which will allow us to achieve that end.
(Applause)
I insist, however, that a formula allowing us out of this situation must not be strictly limited to the ceasefire, which is an essential first step, because if we are not capable of providing a political perspective, the ceasefire will be signed but not implemented by the parties. Therefore, ladies and gentlemen, I humbly dare to suggest that the position we should take should be to have the willpower and courage to ask for more than a ceasefire, to ask for a political solution to be put on the table as soon as possible.
Ladies and gentlemen, I said at the beginning, and I would like to repeat, that this Parliament, the citizens of the European Union, everybody, is against terrorism, and Israel can always count on us to be a serious and responsible ally in the fight against terrorism.
We believe that the current situation is mistaken and, as friends, we want to say that the sooner it ends the better. We will therefore do everything possible to ensure that the United Nations Security Council resolution is complied with and on this basis to seek a ceasefire that will allow us to begin a political process which leads to the goal of two States, two democratic States with secure borders, which can live together within the context of the countries of the region, which have already offered a contractual peace to Israel in Beirut.
Ladies and gentlemen, that is what I wanted to say this afternoon and I would also like to say, Mr President, on my return, when the honourable Members deem it appropriate - on the 24th, if you like - I will be very happy to come back here to explain the situation or give my impression of the development of the situation during this period.
(Applause)
Thank you for your contribution and also for the offer to report back, which I am certain the House would be anxious to avail themselves of. We will organise the detail of that.
Mr President, ladies and gentlemen, this Parliament has requested with some haste, which is justified given the drama and speed of the events, an appearance by the Presidency to explain the European Union's views on the crisis in the Middle East. The fact that I am doing so today, beside the High Representative, Mr Solana, and also Commissioner Patten, I believe is a good demonstration of the internal cohesion existing between us all.
I would like to take this opportunity to say that the Presidency unreservedly supports the High Representative and the Commission and the excellent cohesion and cooperation existing between us all in order to confront this crisis. You will all agree with me that the situation in the Middle East is critical. The Palestinian territories are on the brink of a humanitarian disaster. The Palestinian Authority's future is uncertain and the stability and security of the region are clearly in danger.
All attempts to relieve the crisis so far have failed and have not prevented the violence from increasing over recent weeks. A spiral of violence created by brutal Palestinian terrorist attacks and by resulting Israeli reprisals is leading to ever-greater suffering within both populations. We once again have to say that the conflict we are facing will not be resolved until the Palestinians are free from the 1967 occupation and the Israelis feel that they have peace and security; until the Israelis and the Palestinians can live in two States, with secure and internationally recognised borders.
Once again it is also necessary to insist that there can be no military solution to this conflict and that peace and security can only be achieved through negotiation. The international community and specifically the European Union have a responsibility and a role which cannot be ignored. It is also necessary that any intervention or initiative be rigorously coordinated, especially between the United Nations, the European Union and the main powers involved.
The Presidency of the Union has not been inactive over recent weeks. In the Barcelona Declaration of 16 March the European Union insisted on the need to deal with all aspects, both security aspects and political and economic aspects. The Declaration also reiterated the bases for a solution to the conflict, that is, Resolutions 242, 338 and 1397 of the United Nations Security Council and the principles of the Madrid and Oslo Conferences and subsequent agreements which would allow the two States, Israel and Palestine, to live in peace and security. As I said before, there is a double objective: the creation of a democratic, viable and independent Palestinian State, putting an end to the 1967 occupation, and guaranteeing that Israel has the right to live within secure borders, guaranteed by the commitment of the international community and the Arab countries in particular.
The latest phase of the current crisis practically coincided with the end of the Arab League Summit in Beirut. The Presidency of the Union, represented by the President of the Spanish Government, attended that summit in order to demonstrate the European Union's interest in the whole process and with the aim of supporting the Saudi initiative, which would have implied the possibility of normalising relations between Israel and its Arab neighbours, in exchange for an Israeli withdrawal to its 1967 borders, and a fair solution to the problem of the refugees, on the basis of the relevant United Nations resolutions. It was the first time a representative of the European Union has attended an Arab League Summit at the highest level.
The European Union has made constant efforts to achieve an immediate ceasefire, the withdrawal of Israeli troops from Palestinian towns, the restoration of total freedom of movement for President Arafat, compliance with international law and the return to political negotiations. Furthermore, we have unequivocally condemned the terrorist attacks, such as the attack in Netanya, and we have urged Mr Arafat to take all the necessary measures to prevent them.
Israel's right to combat terrorism cannot restrict the operational capacity of President Arafat as the legitimate representative of the Palestinian people and of the Palestinian National Authority. The Union demands an end to the attacks on the general headquarters of the PNA in Ramallah and the immediate withdrawal from the city by the Israeli army. The Resolution of the Arab League Summit in Beirut forms a solid base for progress towards a political perspective for a just and global solution in the region and for the normalisation of relations between Israel and the Arab world. The diplomatic contacts of the Presidency at all political levels with the other European capitals, with all the Arab countries of the region, as well as the United States and Russia, are attempting to impose the necessary coordination between all international players in order to end the conflict and begin resolving the crisis.
Recently, given the gravity of the situation, the Presidency of the Union summoned the Israeli Ambassador to communicate four points to him: firstly, there can be no military solution to the conflict; secondly, the Israeli troops must withdraw from Palestinian towns as laid down in Resolution 1402, which must be applied immediately, and the siege of President Arafat must end; thirdly, Israel must allow the special envoys to carry out their diplomatic mission and have free access to President Arafat; fourthly, Israel must guarantee free access by the European Union's diplomatic and consular representatives to their nationals, as well as guaranteeing that they can carry out their normal diplomatic and consular duties.
As holder of the Presidency-in-Office of the Council of the European Union, Spain called a special European Union General Affairs Council on 3 April in Luxembourg, with a threefold objective: to coordinate the actions of the Member States of the Union, to express the concern of the Presidency of the Union at the events and its will not to remain passive in an intolerable situation and to apply all the European Union's political weight to an action intended to move beyond the current stalemate. As a result of this meeting, as you know, it was decided to send the Presidency and the High Representative, Mr Solana, to the region with the aim of meeting with the parties at the highest level, in order to demand an immediate ceasefire, the application of United Nations Resolutions 1397 and 1402 and the return to negotiations on a political agreement.
The Israeli Prime Minister's opposition to the European delegation meeting President Arafat has unfortunately limited the scope of the mission, the absolute necessity of which the Presidency was and remains convinced of. It is also convinced that the speech by President Bush last Thursday was a further attempt to redefine the conflict and seek a short-term solution.
The European Union believes that subsequent steps must be directed towards the following objectives: the complete and immediate application of Security Council Resolution 1402; the urgent need for a real ceasefire and the withdrawal of the Israeli army from Palestinian cities, including the general headquarters of the Palestinian Authority in Ramallah, guaranteeing the safety and complete freedom of movement of President Arafat; the diplomatic efforts of the special envoys to the Middle East must not be hindered and in particular they must be guaranteed free access to President Arafat; the need for Israel's legitimate right to combat terrorism to be exercised within the framework of international law and in particular international humanitarian law; the Palestinian Authority, whose operability must be guaranteed, must make all the necessary effort to prevent terrorist activities; the grave humanitarian situation in the territories demands that medical and humanitarian personnel and institutions must be able to carry out their activities freely.
I would finally like to stress - as the High Representative did previously - that tomorrow the Spanish Foreign Minister, Mr Piqué, as President-in-Office of the European Union, and the High Representative, Mr Solana, are going to meet in Madrid with the United States' Secretary of State Powell, the Russian Federation's Foreign Minister, Mr Ivanov, and the Secretary-General of the United Nations, Mr Kofi Annan, in order to analyse the situation and seek solutions to this crisis, in yet another effort by the Spanish Presidency to coordinate the efforts of the international community in this respect.
Mr President, I should like to say at the outset how strongly I endorse what has been said by the High Representative and by the presidency of the Council.
How have we come to this? Almost ten years ago Israel and the Palestinians laid the foundation for a peaceful settlement of the Arab/Israeli conflict by recognising each other's right to exist and by concluding the Oslo Accord which helped to establish a Palestinian governmental structure for the first time ever. It equally helped Israel to improve its diplomatic and economic standing in the international community. The Oslo Agreement also offered a precise time-line, at the end of which, in 1999, we should have been able to witness the final Israeli/Palestinian peace agreement.
Alas, the promise of Oslo has not been delivered, partly because of what has happened on the Israeli side, with the rapid expansion of settlements and the non-implementation of agreed withdrawals from areas in the West Bank, and partly because of Palestinian violence perpetrated by extremist forces with the clear aim of sabotaging any Palestinian/Israeli peace deal. Subsequently, the meeting in Camp David in the summer of 2000 and the last-ditch attempts to find a negotiated solution at Taba in January 2001 also failed to bring a lasting peace.
Since then we have seen appalling destruction and misery. Israel - a democratic State that rightly takes pride in its democracy, rule of law and humanitarian principles, and which undeniably is threatened by horrendous suicide bombings - has, I fear, behaved in a way which contradicts much that it stands for.
Suicide bombings are totally unacceptable; they are horrendous acts of terrorism - and I say that without any qualification. They are wrong at every time in every place. Wrong always, wrong everywhere!
(Applause)
I have to say that I would have wished that Islamist leaders had been more outspoken in their condemnation of such attacks. Indeed, I wish they had been outspoken at all ...
(Applause)
... and I wish they would commit themselves to working more actively to prevent young people from taking such extreme action. No circumstances, I repeat, can justify such acts. I sympathise with all of those Israeli families who have lost their loved ones in such attacks, just as I grieve for all the Palestinian families who have also been bereaved.
It is clear that there are no easy solutions. In my view the only way to bring a definitive end to the wave of suicide-bombings is to tackle the source of the problems and to find a just and lasting peace. Without this there will be no guarantee of a cessation of violence. This is the only alternative, as has been pointed out by courageous people like the Speaker of the Knesset, Avraham Burg, whom we all recall speaking from that podium a year or so ago. He has openly spoken out against entering into what he described as "this insane cycle of violence".
(Applause)
The current Israeli response of blockading an entire population, withholding tax revenues, extrajudicial killings, destruction of infrastructure, destruction of Arab land, is not in any sense the answer. This kind of behaviour seems not only to be aimed at the elimination of terror but also at the elimination of the Palestinian Authority and any achievements of the Oslo Accords.
(Applause)
Let me just give Parliament the latest report that I have received, which I cannot vouch for but it seems to me likely to be true. We have just heard that Israeli forces have broken into the Ministry of Industry, have broken into the Ministry of Education and into the Ministry of Civil Affairs. They have destroyed computers, they have destroyed files, they have destroyed office infrastructure. The expectation is that they will break into the Ministry of Economy tonight, and presumably do exactly the same thing.
I wonder what on earth this has to do with stopping suicide bombing?
(Loud applause)
It is a deliberate and targeted attack on the infrastructure of government in Palestine. It is a deliberate attempt to destroy the legitimate political ambitions of Palestinians to live in a viable state in their own land.
The European Union has made clear that it will continue to support the Palestinian Authority, that it will continue to support its elected president because, as the High Representative said, there is a need for organised structures to run the Palestinian territories and to represent the Palestinian people in peace talks and internationally. As I have said here before, and as others have said, what on earth is the alternative to the Palestinian Authority? The alternative to the Palestinian Authority is Palestinian anarchy. Is that what the leaders of Israel really want?
(Applause)
In such circumstances, we Europeans, appalled by the daily deterioration in the situation, appalled by the horrific violence, must ask ourselves what we can do. We can in due course provide a minimum of humanitarian assistance if and when the situation allows. In this context we must implore Israel to uphold international humanitarian law, in particular the Fourth Geneva Convention. We must urge Israel to desist from denying medical services to those in need, to end the indiscriminate shelling of refugee camps, the humiliating treatment of prisoners and wanton destruction of public and private property. This will all only leave a legacy of bitterness and it will drag Israel's international reputation through the mire.
We must obviously support initiatives such as the proposed mission by the UN High Commissioner for Human Rights, Mary Robinson, to look into the human rights situation and to recommend any appropriate action which may be necessary to protect human rights according to international standards. There is no question that sooner or later Israel will have to justify, as a democracy which takes pride in its pluralist traditions, the way it is behaving at the bar of world opinion.
We support the international community's call on Israel to stop its military operation in the West Bank and stop it now. We support the Saudi initiative, which led to the historic decision of the Arab Summit at the end of March. We also support the latest UN resolutions and we have expressed our agreement with President Bush's statement urging Israel to stop its military operation without delay. However, Israel does not appear to be listening to any outside advice. It should care about the damage its current policies are doing to its international reputation. Quite apart from the fact that a policy based on repression and force, as the High Representative said, will not achieve the aim of bringing lasting security to Israel's population. All it will do is to give a malign new impulse to a cult of violence and death.
The General Affairs Council next week will want to consider the gravity of the situation and to discuss how we can make our concern felt to Israel in the most effective way. We want to keep open the channels for dialogue with Israel. This is what President Prodi himself certainly had in mind. However, Israel has to show for once that it is listening, that it will respect the international standards of behaviour that we have all agreed to uphold and that it will explore all avenues to peace, not just stick to a military approach.
Just about the whole world is united in its calls for an Israeli withdrawal from Palestinian territory and in the call for a return to the negotiating table. This is the only way to find an honourable and lasting peace which is so desired by the populations of the region and by the wider world. Unless we take that way, the only alternative will be more misery, more destruction and more death.
(Loud and sustained applause)
Mr President, Mr President-in-Office of the Council, Commissioner, my group, the PPE-DE Group, wishes to vigorously promote the future of two independent countries, Israel and Palestine, a future in which these countries live in peace and mutual cooperation. This must be the objective of all of us, and that objective must be achieved soon.
In the present frightful situation we strongly condemn all the terror attacks against Israel. Every territory that claims to be independent must be able to ensure that crime and terror do not surge across its borders, threatening its neighbour.
The Palestinian leaders have not shown themselves to be capable of this. Nevertheless, the use of excessive military force to destroy civilian areas in the Palestinian territory is totally reprehensible and cannot be justified, even though it is said to be a war against terrorism. Furthermore, the isolation of the Palestinian leadership, and Yasser Arafat in particular, must be broken. Neither should Israeli troops be allowed to prevent wounded and injured Palestinians from getting to hospital. The Red Cross has repeatedly reported that Israeli troops are doing this.
If Palestinian extremists believe that they can drive the Israelis into the sea by means of senseless suicide attacks, they are wrong. If the Israelis believe that their country's future can be secured only through the might of their army, in the long term, they will have made a tragic error. Only peaceful cooperation can ensure the existence and welfare of both countries.
As Commissioner Patten said in this House in February: 'How many more people have to die before the voices of the moderates who are left in the Palestinian Territories and Israel are actually listened to by the citizens of those communities?? In the same debate Hans-Gert Poettering remarked that it is extremely important for the future of us Europeans that we achieve peace in the Middle East and that we should work effectively and in peace with all the Mediterranean countries. That is absolutely right, but the Israeli and Palestinian leaders know that they also need Europe. We are Israel's largest trading partner and by far the greatest source of assistance for the Palestinians. If we do not see any sort of harmony or desire for peace in the region, we may alter our policy. We have the option of terminating the Association Agreement with Israel and we have no desire either to finance any operation that we may reasonably suspect is continually breeding terror and endorsing its use against Israel.
This morning's news concerning Israel's partial withdrawal is encouraging, but obviously it is only really a very partial withdrawal. What Commissioner Patten has just said in a way is totally inconsistent with this news. We are calling for total compliance with United Nations Security Council Resolution 1402. Hopefully, Secretary of State Colin Powell will now work swiftly and resolutely to bring about a cease-fire on both sides and Israel's complete withdrawal, naturally with the firm and effective support of the Council. The killing must end immediately. Some time in the very immediate future Israel, the Palestinians, the European Union, the United States of America, Russia and the moderate countries in the Middle East that want to see peace in their region must sit around the table and lead the region to peace.
Mr President, Mr Solana, Mr President-in-Office of the Council, Commissioner, ladies and gentlemen, these are grave times in which we have to work together in order to break the infernal cycle of violence by achieving a ceasefire which creates a window of opportunity and opens the way to negotiations in order that the states in the Middle East may live together.
The Europeans, for historical, cultural and even religious reasons, have an enormous responsibility which we cannot ignore. Therefore, on behalf of the Group of the European Socialist Party I propose that we send three messages.
Firstly, via the High Representative for the common foreign and security policy addressed to tomorrow's Madrid Summit. We ask the Presidency-in-Office of the Council, together with the Secretary-General of the United Nations, the United States' Secretary of State and the Russian Foreign Minister to express with one voice the need for a ceasefire and their joint willingness to send an international peace enforcement and observation force to support it. The State of Israel was founded as a result of a decision of the United Nations, a David which is an expression of a world political and moral commitment and that David must listen to us and conform to the repeated declarations of the Security Council.
The second message we should send is to the Sharon Government, which must completely end its attempts to turn David into Goliath through its unilateral declaration of total war in response to the suicide attacks against the civil population by certain Palestinian elements. The solution does not lie in an escalation of operations aimed at eliminating the Palestinian Authority and its elected President, Yasser Arafat, whose confinement must end immediately, nor in the flagrant violations of international humanitarian law or the law of war in the occupied territories.
In addition, the third message is a message of support for the Palestinian Authority so that it can play its role in the fight against terrorism, for which it needs resources that must not be destroyed - and we must remember that we, as the European Union, have actively contributed to these resources - and can act in the future as the core of a Palestinian State.
At the same time, we also want to express our concern at the occurrences of the conflict's spreading and polarisation that we are currently seeing throughout the world. We condemn attacks on Jewish symbols and institutions in Europe and we are also worried about the increasing tension, not just in the Arab countries, but also elsewhere in the world. We are linked to both parties by means of Association Agreements and treaties which imply reciprocal friendship and cooperation. Within this framework, we wish to express our disapproval of the Israeli Government's refusal to accept the mediation of a mission from the European Union on 4 April and we believe that, under these circumstances, the Association Agreement must be suspended in accordance with its Article 2 until we see a clear and unequivocal sign that the Israeli Government is willing to resolve this crisis.
Furthermore, we support and advocate an arms embargo on both sides by the European Union and will ask my Group, in relation to the transnational compromise resolution we have negotiated - although we go further - to vote in favour of Paragraph 8 of that compromise resolution.
Finally, Mr President, despite everything, we want to reiterate our conviction that, despite the gravity of the current situation, peace is possible. As you know, we have had a long and fruitful historic relationship with our colleagues in the Israeli Labour Party. We have publicly criticised their participation in this government, but we want to continue talking to them. Just yesterday I received a call from Simon Peres, a well-liked and respected person in this House, and we have agreed to hold a debate soon with the Labour Party in our group. I urge everybody not to cease in this effort and to use all possible opportunities for dialogue with our Israeli and Palestinian friends and partners to tell them that we are not condemned to endless violence. Our own history demonstrates this and what we have to do is support coordinated international action within the framework of the United Nations, taking advantage of the proposals of the Arab League so that Madrid may offer another glimmer of hope.
(Applause)
Mr President, this week we are debating military conflicts in two places: Chechnya and Palestine. Both have worsened since the Western World declared war on terrorism. It seems almost as if the dominant power in each conflict has taken advantage of the anti-terrorist cause to enhance its strategic position. The impact on the lives of those caught in the crossfire, both literally and metaphorically, has been devastating.
For reasons of history, humanity and security, we have a duty to intervene to prevent the fighting. Diplomacy, thus far, has failed, whether sponsored by the United Nations, the United States of America, the European Union or the neighbouring states. It is probably the Saudi peace plan which currently offers the most promising pointers to peace. The warring parties themselves offer little hope of a solution. Neither Mr Sharon nor Mr Arafat can secure peace, just as certainly as neither can impose it. Mr Arafat's record of involvement in terrorism and his continued acquiescence in abominable Palestinian terrorist acts are at least in part to blame for the current situation.
The best way forward, in the view of Liberal Democrats in this House, is to establish an immediate embargo on arms exports to Israel and Palestine, and to persuade the United Nations to mount an international mission to send troops to the region to enforce peace.
Only then might the extremists be moved aside and the moderates be brought together by an honest broker in a political process in which the arguments of force give way to the force of arguments. Reckless military adventurism on one side and cynical acceptance of terrorism on the other offer only further bloodshed and misery and the deepening of mutual hatreds, which will delay and render more difficult the achievement of lasting peace.
The recent Israeli military incursions into Palestinian territory have been as shocking as they have been self-defeating. The West does have levers of pressure. You, Mr Solana, must employ them. An urgent meeting of the EU-Israel Association Council should be called. On the agenda you should have Israel's refusal to allow our representatives to meet Mr Arafat; you should have its wanton destruction of EU-funded infrastructure and its violation of human rights provisions in Article No 2 of the Association Agreement. You might talk to Colin Powell tomorrow about threatening suspension of USD 3 billion of aid annually to Israel. Human rights observers should be deployed to document the plight of innocent Palestinian citizens, who suffer daily disrupted lives, random harassment, gratuitous humiliation and, in some cases, torture and death.
The international community is clear on where the borders must be drawn to secure the co-existence in two states of six million Israeli and some 4 million Palestinian citizens. We cannot stand by while United Nations resolutions are flouted by an aggressive policy of settlements and a refusal to seek peace. When international law is so blatantly ignored, such bloodshed, as we have seen, is unavoidable. Those responsible must, eventually, be brought to justice. On Thursday of this week, the statute for a permanent International Criminal Court will enter into force. From Sabra and Chatila 20 years ago, to what is happening in Jenin this afternoon, Mr Sharon might reflect on whether he wishes to be among its first clients.
(Applause)
Mr President, ladies and gentlemen, I returned yesterday from Palestine and I would like to take two minutes to give you an account of my visit.
Words cannot express the horror of the situation or the atrocities suffered by the people of Palestine who are denied the most fundamental rights. The hospital in Ramallah has been surrounded and the clinics are inundated by the number of people who are seriously injured. All the hospital buildings have been destroyed. Women are dying in childbirth, their babies too. Ambulances drive round under a hail of bullets to rescue the injured and to collect the dead that they are unable to bury. A single pit has been dug in the hospital yard so that the bodies can be piled into it. A child crossing the road was hit by a bullet which paralysed him for life. An old lady went outside to fill a saucepan with water in the yard, was hit by a bullet and was killed instantly. An ill man, leaning on his walking stick for support, who came to be treated for diabetes, was killed by a bullet as he climbed up the first step into the hospital.
When we arrived at Yasser Arafat's headquarters to bring him food and water, a tank pointed its gun at us. The soldiers, maintaining the firing position, forced us to retreat. In the light of these threats, we left taking the supplies with us. Are these children, these elderly people and these women, terrorists who are putting the state and people of Israel at risk?
There is also a curfew in force in Bethlehem. We were there on Sunday, the day of universal prayer. There was the sound of constant gunfire. We decided to accompany worshippers to church. Tanks were positioned at the bottom of the steps in Nativity Square blocking all access to the church. The soldiers ordered us to leave immediately, threatening to shoot us. We went back up a narrow pathway, past churches and schools that had been destroyed. We walked through ruins, past smashed up and burnt out cars, the rubble from collapsed houses and smashed pavements. Torrents of filthy water spewed out of crushed pipe work. Drinking water supplies stored on roofs were practically empty, meaning the inhabitants will soon be without water. They are already without electricity.
At the corner of a house, we were again surrounded by soldiers who pointed their rifles at us. You must be aware that our parliamentary delegation entered these towns secretly, using winding dirt tracks, through quarries and building sites, to hide from patrols, patrols of soldiers.
When they saw us, people of all ages came out to speak to us, to plead with us to intervene urgently. They expect so much from Europe. They are pinning all their hopes on us. They told us that they would never abandon Yasser Arafat, the person that they consider to be their only legitimate representative, despite the criticism that has been made of him.
As democratically elected representatives waving the white flag, we hid like terrorists to assist and protect these people who are victims of terrorist acts. Yes, it is war, but not a war of religion. No, it is a colonial war, where people are resisting military occupation and a state which continues, with utter impunity, to breach international law and the right to live.
In the birthplace of cultures and civilisations, universal values and human dignity are being treated with contempt and humanity is collapsing. We do not have the right to remain silent and we cannot say, in the future, that we did not know what was happening. We must face up to our responsibilities and make every effort to bring an immediate end to this massacre. We must make some genuine proposals. You must make some genuine proposals, Mr President-in-Office, Commissioner, Minister, to bring about a political solution.
If we vote in favour of suspending the Association Agreements, declare an embargo on arms exports to Israel and send a peacekeeping force urgently to protect the Palestinian people, we will be taking practical action to restore peace and security in these two states. We will also be taking action to promote peace for all the peoples of Israel and Palestine, for the entire region and the world. We will be reaffirming that a future and prosperity cannot be achieved by disregarding justice and the law.
Thank you, ladies and gentlemen, for making your own contribution to peace by supporting this resolution.
Mr President, I wept in front of the Israeli soldier who was preventing us attending to a wounded Palestinian. I wept for Ahmed who was lying on the ground, gesturing to us to come and help him. I wept - I have to say - for my powerlessness, our powerlessness. I wept for the Israeli soldier who had lost his humanity.
I told him: 'I am not crying because I am afraid of your machine gun: I am crying for you who are young. I am crying for Hetty Hillesum who, even in the concentration camp where she was interned, wanted to be the thinking heart of the barracks. I am crying because you are stopping me helping a dying man who - as you know - was not firing. I am crying because I saw you throw to the ground Palestinian policemen who had not fired on you and I saw you force them to kneel with their hands up against a wall. You forced them to strip naked and then you blindfolded them and tied their hands. They had all come out of their building - the front door had been knocked down by force - with their hands in the air. With them was an old man whom I have seen year after year in Ramallah. We would always greet one another. 'Kiffech' he would say to me. 'Mapsuta' I would reply. I am crying because, while the tank was firing on the building you forced us to evacuate - men, women and children - a young man was asking us for bread and cigarettes from the window of another house. I am crying because Mohammed Iska'fi, a doctor who had been wounded several times, did not hesitate to help a wounded Israeli soldier. And yet we have been stopped by tanks and by your machine gun. The wounded Israeli has been taken away; Ahmed is still lying in the street: you tore him away from us as soon as we had managed to lie him down on a makeshift stretcher.
Are these normal scenes of war? Is there an unfortunate need for military intervention to protect the Israeli State against the wave of suicide bombers threatening to destroy it forever? I believe, together with many Israelis with whom we have been working for many years for a fair peace that recognises the right of both sides to their own state, that the only way to save the Israeli State is to end the Israeli military occupation.
The spread of the settlements, the seizing of land, the curfews, the Palestinians imprisoned in their own villages, the summary executions, the ambulances prevented from reaching their destinations, the women giving birth at check points, the destruction of the Palestinian Authority: these are not mistakes or accidents. They are clear political policies dictated explicitly by Ariel Sharon, who, together with the parties of his coalition government, is demanding the transfer, in other words the deportation, of the Palestinian people, and not just the people of the occupied territories but the Arab citizens in Israel as well.
The reoccupation of land and the destruction are evidence of the Israeli Government's intention to annex the occupied territories. The policy of using suicide bombers, which, I am sad to say, is tragically no longer limited to Hamas or Jihad - organisations which, as a woman, I consider not just to be universally destructive but also to injure my rights too - must be stopped. There is neither moral nor political justification for these acts.
I understand the Israelis' fear, but I take courage from the organisation of Israeli and Palestinian relatives of victims who are saying, together: 'Military occupation kills all people'. I take courage from a Palestinian, Jamal Zakout, who bears the scars of torture on his body, who says: 'I am totally against attacks on civilians in Israel. Even though civilians are being killed by bombing, it is wrong to take the line 'an eye for a eye, a tooth for a tooth', it is wrong to say that because our own children and young people are dying every day theirs should die too. We must not lose our humanity. The future of the Palestinian people must not be shaped by the culture of death and revenge.'
The tragedy is two-fold. I wish we were all there, together with those Palestinians and those Israelis who continue to believe that the best form of security for all peoples, for all people, lies in the mutual acknowledgement of the right to exist and live in one's own land in democracy and freedom.
Shulamit Aloni, an Israeli woman, declares, every day: 'I fought in the Hagannah to establish a Jewish state in Palestine and I find we have a colonialist state. I do not support this, I am ashamed of this army, of our governments who are destroying lives and all our human values in the name of security.
I apologise to my group for using the common time available to us for such a personal testimony, although it is full of political relevance.
We call upon the European Union to take up a firm, clear position in line with international law and the protection of human rights. It must use all the means available to it to compel the Israeli Government to withdraw from the occupied territories. It must recognise the State of Palestine with the 1967 borders. It must call for the immediate deployment of an international force. It must suspend the Association Agreement with Israel for Israel has patently violated Article 2; there is no need for further analysis. Peace is vital for the Palestinians, for the Israelis, for the entire region and for us too.
I am not taking sides. I am for peace, we are for peace; there must be no victory on either side. But it needs to be established where the responsibilities lie and we must shoulder our responsibilities fully, so that we can all declare together that we want the reign of death, pain and suffering in Palestine and Israel to come to an end.
Mr President, Mr Solana, Minister, Commissioner, I have two sentiments that I would like to express.
The first is, of course, the emotion that the House feels in response to the account of what is happening in this part of the world, which concerns us all. The successive attacks and killings have led to war; this is what we are talking about here, war. It is war that involves many horrific acts of violence.
My second sentiment is, when I listened to Mr Solana, who spoke with a great deal of honesty - and I am more than happy to acknowledge this - and impartiality today, what I felt, as well, was a certain feeling of helplessness. It is true that the European Union has so far been unable to find the resources required in order to put all its weight behind finding a solution which would bring an end this situation.
Thirdly, this is not a straightforward matter, of course, and I am perfectly aware of this. I must, however, reiterate a number of things, particularly the fact that peace was almost achieved and that the reason it was not is precisely because the agreement proposed by Mr Barak was rejected, and since then the situation has only deteriorated. I am convinced that the proposal by the Arab countries will not bring an end to this situation either. The only way to bring this tragic situation under control is by sending a military intervention force to the area and the international community must also make a firm commitment.
We must be all the more attentive as there is a risk that this situation could have consequences in our countries, where we are beginning to see confrontations between representatives of various communities. We are also seeing an increase in some racism, and anti-Semitism, which is unacceptable. This is why I shall wholeheartedly support the proposals that will be made to send a peacekeeping force to the Middle East and to obtain the resources needed to put an end to this situation.
In December last year, the European Council demanded that the Palestinian Authority dismantle the Hamas and Islamic Jihad terrorist networks, arrest and prosecute everyone suspected of being involved in terrorist activities within its area of authority and publicly announce, in Arabic, the end of the intifada.
Mr President, four months on, we have to conclude that Arafat and the other Palestinian leaders have not met this demand by the EU Member States in any way. What is worse, evidence is mounting that the President of the Palestinian Authority is directly involved in acts of terror against Israeli citizens. What conclusions does the EU draw from this line of action, being, as it is, the Palestinian Authority's largest donor? Should we not seriously consider the option of financial sanctions in this instance?
It is legitimate that the Sharon administration, albeit only after numerous, extremely bloody Palestinian suicide attacks, has finally eliminated the Palestinian terrorist networks of its own accord. Western diplomacy is now bringing heavy pressure to bear on Israel to dismantle the military operation. However, what security guarantee do the EU and its Member States offer Israel? Can Europe promise that after the withdrawal, the Palestinian terror against the residents of Israel will not flare up again in all its intensity? I call on the Europeans and the Americans to specifically put this nightmare vision for the potential victims, the Israeli citizens, on the agenda tomorrow during their summit meeting in Spain.
Finally, the escalation in the Middle East has meanwhile led to extremely shameful expressions of blatant anti-Semitism in Member States of the European Union. I call on all the European institutions to unreservedly condemn these, and hope that the Member States can counter this anti-Semitism effectively.
Mr President, firstly, I call for the same urgent, necessary attention that Europe is dedicating to the violence and bloodshed taking place in Palestine to be applied to the genocide inflicted on the Chechen people - mentioned by Mr Watson - 20% of which has already been exterminated. And Europe - it cannot be denied - has produced nothing but a cowardly silence on this matter to date.
Europe cannot claim that it is being completely neutral as regards Israel and the Palestinian Authority. We will have no moral authority for any form of mediation if, most of the time, we only ever condemn one side, if we cannot show that we are making the distinction between a democratic country, the only one in the entire region, which is, moreover, committed to respecting human rights - although we do not know for how long - and a satrapy where those suspected of collaborationism are executed without even the semblance of a trial, if we do not acknowledge the fact that the Israeli army is engaged in an armed response which may be a futile mistake and which must not and, above all, cannot be the only response, but which is caused by the repeated massacres of unarmed, blameless civilians. Few tears are shed for them.
As the High Representative, Mr Solana, said, in attempting to eliminate the infrastructures of terrorism Ariel Sharon is likely ultimately to produce fresh armies of fanatical terrorists, but we must not for one moment think that, unlike those who destroyed the Twin Towers, the Palestinian suicide bombers are not backed by an authority which is just as bloodthirsty and cynical.
We call on Ariel Sharon to withdraw and stop using armed force. That is all well and good. But what are we going to ask Yasser Arafat? Always providing Mr Arafat has a choice of whether to say 'no' or not, as he has done thus far. When we ask Mr Sharon to stop his violent retaliation, what guarantees, what solutions, are we going to offer him? There is talk of economic retaliation against Israel. It would be interesting if the Palestinian Authority were to be asked to carry out an inquiry into European financing, at least to reassure the European taxpayers that they are not paying the salary of officials and leaders involved in organising suicide attacks?
Europe must take a clear step and offer the Israeli democracy full integration into the Union. This would be a way to overcome its authoritative behaviour, to stabilise the institutions of the State of Israel and to offer a strategic possibility of economic development too. It would be a way of giving the Palestinian and Israeli citizens tangible hope of peace.
I have received six motions for resolutions to wind up the debate
Mr President, we are clearly facing an unprecedented crisis in the Middle East, which is all the more serious given that there is a risk of it spreading. In the same area we must show our deep concern about the development of events on the border between Israel and Lebanon and call on the influential countries, such as Iran and Syria, despite their obvious indignation, to offer their good services to contain the climate of tension. But in other geographical areas we have also seen angry reactions of solidarity with the humiliations being suffered by the Palestinians, as in the case of the massive demonstration in Morocco.
The Israeli Government must understand that it cannot ignore the clear views expressed by the international community. We trust that tomorrow's summit in Madrid, with the Presidency-in-Office of the European Union, the United States, Russia and the Secretary-General of the United Nations, will serve to confirm the strong will and agreement of the sponsors of the peace process that the last resolutions of the United Nations be complied with. It appears that a partial withdrawal of troops is taking place and this is a step in the right direction, but it is clearly insufficient, especially if what Mr Patten has said today is true.
Mr President, I come from a country in which terrorism is the main concern of the citizens and we therefore feel particular solidarity with its victims. But not everything is acceptable in the fight against terrorism; the Rule of Law and international legality must always be respected. From this point of view, it is not acceptable, under any circumstances, to attempt to undermine the structures of the Palestinian National Authority, which is for the moment the legitimate representative of the Palestinian people, however worthy of criticism some of their actions may be. It is true that we must demand that it condemn the attacks: there are no good terrorists and bad terrorists; they are all equally detestable. They must do everything they can to prevent attacks and to arrest their perpetrators and instigators, something which unfortunately has not always happened.
In the European Union we must ensure unity of action. A divided Europe is like having no Europe at all. There has been progress between the Foreign Ministers of the Member States which I believe our public opinion considers to be insufficient. I believe there are other avenues; there are instruments in international practices which allow us to express our displeasure towards the policy of a government such as Israel's.
Mr President, we find ourselves faced with the worst situation in the region since the 1967 and 1973 wars.
Israel is demonstrating its total contempt for the resolutions of the UN Security Council, for international law, for international treaties and for international conventions. We must share the blame for massacres, crimes against humanity, and the repression and daily humiliation of a whole people if we remain silent and seek a balance between the oppressor and the oppressed. There can be no such balance.
What can we do? A great deal, I believe. For example, an embargo on arms to Israel, recalling our ambassadors to the European Union's capitals, freezing all contacts with senior figures in Israel's Government, and lastly suspending the Association Agreement.
Commissioner, I am now addressing you as the Commission's representative here, but these words are really meant for Mr Prodi, the President of the Commission, for whom I have enormous respect both personally and for what he has achieved. However, I simply do not understand his statements over the last few days. Let me quote:
Mr President, the nightmare in the Middle East never ends. While we stand here and debate, there is an orgy of violence and killing. As you hear, Mr Solana and Mr Patten, we all feel incredibly powerless, disgusted and frustrated. The suicide attacks are preventing Israelis from being able to move about freely. Having a cup of coffee with a friend or shopping for food involves mortal danger. The fear of new attacks has a paralysing effect, of course.
The European Parliament has condemned the terrorist attacks on countless occasions and urged Arafat and the Palestinian Authority to do everything in their power to stop them and to counter the hatred now also being spread to the Israelis.
Violence also prevails for the Palestinians on the West Bank and in Ramallah, with hundreds of Palestinians dead, among them many children. Those of us who are friends of Israel, those of us who defend the Israeli state and its right to exist must react vigorously when the military and the government act as they do. The escalated violence and brutality of the occupation is quite disproportionate. A whole world is now united in demanding that Israel withdraw from the Palestinian areas. Its action is indefensible, and the attacks against Palestinian civilians will lead to more, not fewer, suicide bombers. The violent offensive and the killing can never lead to peace.
If Israel is at war, as Sharon has stated, there are certain international conventions and laws which apply. Now, reports are flooding in that these are being violated. We do not know this with any certainty because no organisations or media are permitted in the area. Our fellow MEPs tell us that ambulances are not allowed to get through, either.
The hatred between Sharon and Arafat is bitter and long-standing. It seems as if the parties can no longer escape from the situation. Comprehensive international commitment and a clear list of demands are therefore needed. It is good that the United States has stepped up its commitment and finally sent Colin Powell to the region.
The EU too must do more, however. At the meeting on Monday, the ministers must ask themselves what we can do. An immediate weapons embargo? Yes. Obviously, the Association Agreement must be discussed. I do not believe that, in the present situation, this would be the right moment to suspend it, but the matter must be discussed.
It must be possible for Palestinians and Israelis to live in peace, side by side. There would be no more important contribution to world peace and the international fight against terrorism than if this conflict were to be resolved.
Mr President, Commissioner, Mr President-in-Office of the Council, Mr Solana, on behalf of the parties of Europe's stateless, I can assure you that we share the view of Mr Solana and Commissioner Patten. The violence must end and must make way for lasting peace. A Palestinian state alongside an Israeli state. However, we are disappointed with the resources used by the international community to achieve this goal, and more specifically, with the EU's powerlessness. We are ashamed by our powerlessness in the face of the suffering of so many people, so many unnecessary killings, the capture of so many citizens. The Oslo spirit is dead. Israel is guilty of state terrorism. In his government, Mr Sharon has appointed ministers who want to reclaim the West Bank. The serious human rights violations by Israel in Jenin and at many other locations in the reoccupied territories are tantamount to a cancellation of the Association Agreement by Israel itself, since respecting human rights forms part of the very substance of this Association Agreement. The EU must now suspend the Association Agreement. The proclamation of an arms embargo is not sufficient. The Israeli and Palestinian peoples are crying out for peace, water, bread and dignity, but instead they are swamped by violence and war. We must do everything in our power to stop this violence. This is why we must decide to send a peace force now, as this has become inevitable.
Mr President, there is no military solution to the conflict between Israel and the Palestinian people. Unless the root causes of conflict are addressed, no peaceful solution can be secured between the opposing sides. Prime Minister Sharon has offered an uncompromising war on terror, but he has not offered any diplomatic solution to avoid the escalating spiral of violence and brutality.
The Tenet and Mitchell proposals are still on the table and, together with the recent proposals from the Saudi Arabian government, they too provide a basis for the resumption of peace talks if there is a full compliance with the recent UN resolutions by the Israeli government.
I firmly believe that Yasser Arafat is the political leader that the Israeli government must be negotiating with at this time, and that seeking to topple the Palestinian Authority is a recipe for long-term instability and will only intensify the hatreds between the Palestinian and Israeli people as well as between Israelis and other Arab countries in the Middle East. The two sides will not be brought together unless there is an immediate and serious third-party mediation, and the US government must be seen to be vigorously involved in this process in a firm and meaningful way, as must the European Union.
Consideration must be given to suspending the EU-Israel Euro-Mediterranean Association Agreements which exist between the Union and Israel if Israel's military attacks on the Palestinian people continue.
I would like to conclude by saying that I condemn the recent and ongoing violence in the Middle East and any acts of anti-Semitism which have been and are being committed in Europe or elsewhere in the world.
Mr President, there is of course nothing to indicate that Sharon plans to comply with any of the requests from either the EU or the United States. Nor is there anything at all to suggest that Israel is concerned about its reputation at the moment. However, Israel does respect money, and the only way to put pressure upon Israel is therefore to demand preliminary talks on our trade agreements. I was in Israel in January when there were large demonstrations against reductions in the amount of support for students and the elderly. Like any politician, Sharon obviously wishes to be re-elected, and the prospect of re-election would fade from sight if Israelis were exposed to economic sanctions because of the way in which he governs. The EU has for all too long indulged Sharon's government in its attempts to obtain influence over it, and the only result is Sharon's refusing the EU access to talk with Arafat. All the friends I made in Israel when, in 1967, I landed there with the first plane-full of volunteers and subsequently stayed for two years are agreed that Sharon's state terrorism is destroying Israeli society from within, and we must therefore curb Sharon for Israel's sake too. When does the EU plan to say that enough is enough? And when does the EU plan to call a spade a spade and designate as terrorism what Sharon and his soldiers and settlers are doing, namely killing thousands of civilians and innocent people - men, women and children. For until we put that label on Sharon's actions, he can, as now, continue to cut off supplies of food, water and medical aid by shooting at ambulances, all in the confident assurance that we do not plan to do anything at all other than talk and that we shall never take action.
Mr President, many people have called for action to be taken regarding Israel and for a ceasefire, and we would like to add our voices to theirs. Much fewer were the voices which did not go along with the crowd and also spoke of the tragedy of the victims of the blind, brutal terrorism striking innocent civilians, of the 'loss of humanity', to quote one of the Members.
There is another requirement, in addition to these. Europe cannot continue to stand by and do nothing when weapons threaten to destroy the places which symbolise our civilisation, the Christian civilisation. Why has Europe itself never decided to propose, as has been advocated by the highest spiritual authorities for years, the internationalisation of the holy places?
I would ask the President to inform both the Israeli Government and the Palestinian Authority of the pain currently felt by millions of European citizens of the Christian religion at the sight of the holy places where Jesus Christ was born in Bethlehem desecrated by bombs, fighting and occupation by armed soldiers, transformed into bivouacs for soldiers and becoming targets for both sides.
Mr President, the abandonment of the path of dialogue and negotiations has brought terrible consequences all round. Violence does not bring justice, it does not put wrongs right, it does not address the root causes of a problem.
There are appalling violations of international law and human rights constantly taking place in the Palestinian territories at the moment, and the international community must stop this, as it must stop the madness of terrorism which is leading young people to sacrifice their young lives for a cause which, far from benefiting their own people, makes more innocent people victims and gives the leader of the Israeli Government the excuse to declare unilaterally outright war on the Palestinian Authority, its structure and members, starting with President Arafat.
One important development is that we have succeeded in organising a meeting, to take place tomorrow in Madrid, in which the United States, the European Union, Russia and the United Nations will, at last, be able to focus their efforts in the direction - it is to be hoped - of immediately sending an international peacekeeping force to the region which will be able to enforce the ceasefire and put an end to all the violations of rights.
In order to bring about compliance with the series of resolutions adopted by the UN Security Council, to bring about the immediate, total withdrawal of the Israeli army from the occupied territories and the release of President Arafat, we must put all possible pressure on the Israeli Government, not least placing a question mark over the EU-Israel Association Agreement. The establishment of a sovereign Palestinian State, together with an international effort guaranteeing Israel's security in line with the progressive position recently adopted by the Arab League, must remain our objective.
To this end, we will continue to support those who are fighting, even at this tragic time, for peace, for mutual respect, to bring about the peaceful coexistence of the two communities in both Palestine and Europe. Moreover, we must reiterate, with greater vehemence, our condemnation of all acts of violence and intolerance committed against symbols and members of the Jewish community.
Mr President, Commissioner, Mr Solana, we are dealing here with a struggle for existence between two peoples. That is very much how it appears from their own subjective point of view. It is a struggle for existence in which neither side exactly has the benefit of good political leadership. Given that situation and the fact that emotions are running so high, it would be wrong to try and establish how one action or another started. Anyone familiar with the more modern or more ancient history of the Holy Land knows that he who cast the first stone is impossible to find!
For that reason we should not be stirring up fresh emotions but rather trying to inspire trust, so that the peoples there can find some peace and thus be able to talk to each other again. So it is extraordinarily important for us not to throw oil on the fire. That is why I would like to thank you all for coming here today and for the meeting being held in Madrid tomorrow. If the European Union, the United States of America, Russia and the United Nations can reach a joint position worked out by their most high-level foreign policy representatives and jointly put this over to both parties, then for the first time there will be a chance of the seriousness of the situation being appreciated by both sides.
Above all, there is a credibility factor, because just as each party has a credibility gap on one side or the other, there is a collective credibility here. We should take advantage of that. Credibility that we are in a position to give security guarantees for a state of Israel and a Palestinian state, that we are in a position to take onboard the proposals of the Crown Prince of Saudi Arabia, including the recognition of the state of Israel by the Arab states, and on this basis to establish the credibility of the idea that it is now time to withdraw and to refrain from terrorism, which is a condition for entering into concrete negotiations.
We have got our own concrete interest here, not just a general interest in peace and human rights. Because of our close geographical proximity we are interested in the anti-terrorism coalition not collapsing and in a new fundamentalism not being used as an excuse, and we have an interest in our Mediterranean policy making successful progress under the Barcelona Process. We should therefore seek to ensure that Mr Solana, Mr Patten and the Presidency should not travel alone to Jerusalem with Vice-President Powell travelling there alone eight days later. Please try to ensure tomorrow that you will go there together. That would send a message from the world community to the warring parties as a way out of this appalling situation. I wish you all every success tomorrow.
Mr President, the other day, the Financial Times observed that the EU's Middle East policy lies in ruins, and Le Monde complains about the EU's impotence in the Middle East.
Listening to the Council's and the Commission's representatives, one can understand why. Fine words and self-praise, but no action. It is so much more gratifying to listen to MEPs and leaders of the political groups demanding that action should be taken, that the options under the Association Agreement should be used and that, in particular, peace-keeping troops should be despatched.
There is no question but that we must send tens of thousands of peace workers, both civilian and military, irrespective of whether the United States and Israel say we must not. We must not send them to Israel and we must not bomb Israeli towns. We must respond to the Palestinians' request for troops to protect Palestine.
There can be no impediment in international law to sending tens of thousands of military and civilian peace workers to Palestine at the request of the Palestinians. Why are you so afraid to act, Mr Solana and Mr Patten?
Mr President, for cultural as well as political reasons, I have always been a sincere friend of the Israelis and the State of Israel. I feel that the current duty of all those who are sincere friends of Israel must be to make the Israeli Government realise that, in many respects, it is making a mistake. Friends have to be frank with one another if they want to be true friends, and this is the time for plain speaking. That is why I feel that, while the European Parliament must call for peace and make every effort to bring peace to the region, it must also state clearly that a government which we respect, a country for which we have sincere affection and which we want to protect has a responsibility to change, and that it is precisely because we want to protect it that we are asking it to do so.
President Cox, we met with the President of the Italian Jewish Community, Mr Luzzatto, earlier today: you were with him a short while ago and he called for Parliament to take action. I realise how difficult it is, Mr President, but I feel that, if we too as Parliament, as the Presidency of Parliament, can make some contribution, however little, to this quest for peace, then let us do so. The European Union was right to try and do something, even though it came up against a brick wall. If we have responsibilities, we too must discharge them fully.
Mr President, the debate currently taking place, including the debate in this Chamber, is proof - if proof were still needed - of how different and divergent the proposals that have been made are. The sad conclusion we must draw is that there is currently no possibility of stopping the war in the Middle East. In any case, in the Middle East, two men - Ariel Sharon and Yasser Arafat - are continuing to jeopardise the stability of the world today, and although they talk of peace they do not genuinely desire it, they are shying away from it, avoiding it, for neither of them want peace: both hope, or believe they will win the war, one with superior military force and the other with suicide bomb attacks.
The effects of this crisis in the Middle East are starting to impact on our countries too, as Mr Pasqua said just now. Racism is on the increase and is attacking the rest of the world, Europe and the United States, leading to dangerous misunderstandings and differences of opinion between these two continents, between Europe and the United States. It is difficult to envisage any sort of solution but, as Mr Solana said just now, we need to establish a political perspective for the future, and I feel that the idea of a sort of international Marshall plan aimed at resolving at least a small part of the problems of the Palestinians could be a useful contribution.
The Italian Government has developed an initiative of this kind, an initiative to support the economy in the Middle East and, in particular, the Palestinian economy, an initiative which Mr Berlusconi recently proposed to all his European colleagues. I feel that all those who are calling and hoping for genuine peace in the Middle East must support this proposal.
Mr President, ladies and gentlemen, I support the proposal put forward in this debate by my friend, Enrique Barón Crespo, for the European Parliament to send three messages: to the Madrid Summit, to the Sharon Government and to the Palestinian authority, as he said. Words alone, however, are not enough! We have already said as much as can be said and no one has listened. Mr Solana is wrong: we have been humiliated by the treatment that the European Union delegation received in Israel, which is unacceptable. We must now translate our words into action to ensure that we are treated with the respect we deserve. At the point Ariel Sharon's Government has now reached, only action can be understood. Israel is no longer abiding by the rule of law, as hard as this may be for us to accept. It is not complying with international law or with its own laws. As Commissioner Patten said, the fight against terrorism that we all support cannot be used as an excuse to disregard international law. I therefore support the measure, which must be implemented as a matter of urgency, to suspend the Association Agreement between Israel and the European Union. This is the only option we have left. We must also insist that the United Nations sends a military intervention force to enforce the cease-fire. Following the repeated statements by President Bush, which have not yet led to any action, there is no other way. I used to have a great deal of respect for Israel, but - and it pains me to have to say this - its army is acting like a real colonial army and, in the war that it is waging on the Palestinians, is not even respecting the Geneva Convention.
Mr President, ladies and gentlemen, Prime Minister Sharon promised his people that he would create greater security and peace. In fact, his policies have lead to less security for Israel and less peace for the region as a whole. We in Europe too should criticise what Israel has done, because we should measure Israel by the yardsticks that we have in common, those of constitutionality and the protection of human rights. However, that statement should not obscure what this conflict is really all about. It is about the right to exist, the very principle of Israel's right to exist, and not about that of the neighbouring Arab states. One aspect of a secure existence is a life free from terror. The Israelis have always been denied the right to a life free from terror. Israel has constantly not only been threatened by terror, but terrorism has also been put into practice by organisations like Hamas and Jihad, who have been able to ply their bloody trade in the Palestinian areas almost with impunity.
Some responsibility for these acts of terrorism clearly lies with the Palestinian leader Mr Arafat, who has never firmly distanced himself from terrorism, let alone effectively fought against it. The inadequate measures taken to combat terrorism have destroyed a great deal of trust. We Europeans should not let our influence be diminished still further by creating the impression that we are no longer capable of distinguishing between cause and effect. No conflict can be solved through terrorism and violence. Accordingly both sides must end this violent conflict. Israel must withdraw from the Palestinian areas. The acts of terror by the Palestinians must cease. We need to make demands of both sides.
Mr President, Ariel Sharon is a man of war, it is part of him, he promised to destroy Oslo and that is what he is doing at the moment. He confuses the aim of fighting terrorism with the liquidation of the Palestinian Authority and the daily carrying out of massacres. Using his tanks, and with our consent, he has managed to establish a new political-administrative category: now there are occupied Palestinian territories and re-occupied Palestinian territories.
I welcome the advice given by President Bush that the perpetrators of the massacres withdraw from the places they have cruelly and unnecessarily destroyed. Powell has pointed out that the President does not give orders to the Prime Minister of a sovereign country, but it does not appear that the advice has done much good. Sharon will decide to order a withdrawal when the massacre is finished. Unless we all, those of us who do not carry out massacres, decide jointly that there is a limit, even for sovereignty, when that sovereignty is employed in a way that goes against the dignity and ethics of humanity.
I found Secretary of State Powell more lucid when he said that we may be radicalising a whole new generation of Palestinians and that many new terrorists are perhaps waiting to act when the current operation ends. That is the possible effect, to put an end to the moderates. The day before yesterday, as we know, almost a million Moroccans demonstrated in Rabat against Sharon and in support of Palestine. They are moderates or radicals. If amongst all of us we do not stop Sharon now, hate and radicalisation will spread throughout the Islamic world. We must take concrete and appropriate action now.
Mr President, I met both Shimon Peres and Yasser Arafat in the Middle East last summer. The situation was desperate then. There was a vicious circle of terrible violence but at the same time the recent knowledge that the ingredients for a solution had been on the table at Camp David and Taba.
Since then the security situation has deteriorated catastrophically. Terrorist extremists have committed the most vile acts and deliberately incited the emotions, prejudices, ignorance and anxieties of vulnerable peoples, particularly among the Islamic communities, and aroused the deepest fears among the Israelis. We should remember the strategic vulnerability of Israel, a tiny country whose people have been subjected to the most terrible terrorist attacks, at once unpredictable and random while organised and planned in order to have the most cruel and devastating effect.
I think of the Israeli mother who would not let her small children travel on the same school bus in case they should all be lost. I think of the parents of those teenagers and others murdered or maimed in countless terrorist suicide bomb attacks. There is no moral or political justification for such horrendous acts.
But I hold no brief for Ariel Sharon. In fact I am baffled and dismayed by his approach. On the one hand he has called for the Palestine authority to bear down on the terrorists in its midst but on the other he has crippled those very agencies which have the capacity to take such action. He has wanted to change the attitude of the Arab peoples to Israel, but by his own actions has helped stimulate primeval hatred in yet another generation of Palestinians and fuelled the martyr culture.
We must recognise the desperate plight of the Palestinian people, so many of them abandoned by their Arab brethren in refugee camps for generations, prey to extremists, so often lacking the quality of leadership at crucial moments that would help release them from their misery. These are the raw ingredients that we have to work with.
At this stage the European Union should not be self-interested, trying to promote some role for itself, but balanced, positive and constructive. It would certainly not be helpful for the EU to take one side in this matter by some policy of sanctions against Israel, for example. This would merely give comfort to extremists and sharpen the differences with the United States.
What is needed now is a bold, generous, urgent international initiative with the European countries, the United States, Russia and well-meaning Arab states, speaking with one voice. We need to come together with a clear offer of massive international assistance. There are other darker forces waiting in the wings of this conflict. Time is running out.
Mr President, Europe does not believe in war, it only believes in peace, and therefore in a political solution. This means that we all shoulder our responsibilities.
One of the Arab countries, Saudi Arabia - an influential country - has recently taken a major step by proposing a peace plan for the whole region.
Let us, therefore, shoulder our responsibilities, and I hope that tomorrow in Madrid, Mr Solana, Mr President-in-Office of the Council, Commissioner, you will be able to convince President Bush's envoy that the time has come to become involved in this conflict to find the solution, and this can only be a political solution.
This also assumes that, in the future, when the ceasefire is in place and the withdrawal from the occupied territories has been accomplished, the Security Council will be able to send an intervention and observation force to the area. Its task will never be to enforce peace but will be to remind each party of its responsibilities within the Security Council.
The majority of French Socialists is in favour of suspending the Association Agreement, but we must ensure that we find a solution where we are still able to address all parties and that we do not put in place mechanisms which might be overturned, which would strengthen support for those whom we wish to punish.
Lastly, nothing that happens in the Middle East can ever justify acts of anti-Semitism being committed in any of our countries, whether ad hoc or organised, acts which take us back to the darkest hours of the previous century and revive our memories.
I hope that everyone here will be able to make every effort to make others aware and that, in all our countries, we maintain a spirit of tolerance, mutual respect and secularity.
Mr President, what can we say in response to the tragedy that is unfolding in the Middle East as we speak, other than to state our belief that the escalation to the use of extreme violence can only lead to increased levels of already unbearable suffering for the people of all backgrounds.
Under these circumstances, we can only, first of all, support the very firm positions adopted by the President of the United States of America, who, as we all know, is the only person who can now really influence the decisions taken by Ariel Sharon. Secondly, and in order to consolidate this support, we can only call on the Council and the Commission to use all the resources at their disposal to facilitate a return to peace, bearing in mind the possibility of suspending the Association Agreements. Third and finally, we must urge the governments of the European Union to organise immediately their participation in implementing a peacekeeping force should the United Nations Security Council decide to use this option. I recall that I once said, in this very Chamber, to our colleagues in the Knesset that this was the only way to restore peace. It is on this basis, Mr President, that a motion for a compromise resolution was negotiated. Like you, Mr President, I hope that it receives as much unanimous support as possible.
Mr President, three days ago I was in Ramallah, and I am therefore one of those Members whom Mr Santini inappropriately accused of war tourism. I would like to reassure him: there was no tourism, only war. The eyewitness accounts of Members of this Parliament are one contribution to opposing this war. While we were there we saw things we would have preferred not to: we saw check points closed by the Israeli army, bursts of machine gun fire at old people and children, we saw Israeli army tanks parading in the courtyard of Ramallah hospital. If that hospital has not suffered the same fate as all the other Palestinian public buildings, if it has escaped the damage caused by roundups, that is due in part to the peaceful protection of these Members of Parliament, to their accounts of their experiences and to their power to condemn what they have seen.
Mr President, time is running out. With an army that has become used to occupying and a civilian population resigned to being occupied, it is difficult to imagine that a peace free of hatred can exist. Yet the world needs unqualified peace now; above all, as Mrs Morgantini said, it needs peace without victory on either side.
Mr President, while we sit here debating, a tragedy is unfolding in Palestine: a humanitarian as well as a political tragedy. If this policy is not stopped, it will not only destroy the present, it will also destroy the future for any political solution. For both the Palestinians and the Israelis.
In this sense, Sharon's political actions are to be condemned. At this stage, sitting on the fence - or going nowhere near the fence - is tantamount to complicity. It is time for action, initiative and intervention. Any further prevarication is pointless and destructive. Tomorrow, Mr Solana, you will be holding discussions with Colin Powell and the others. I trust that Mr Powell's opinion will sit with Mr Bush's opinion and Mr Rumsfeld's opinion and Mr Cheney's opinion. You know what I mean.
With Europe having to evaluate its values and principles now, however, its first message must be that it believes in what it says and will act on it and the proposals made by the various Members should be used as active guidelines for practical purposes. Now we are being tested, now we are showing what our policies are really made of.
Mr President, due to time restrictions, I shall make a few brief comments.
In view of the last intervention by Mr Souladakis, I would like to tell you that tomorrow will not be the first time we have spoken to Colin Powell: we speak to Mr Powell practically every day and it is certainly partly as a result of those conversations that the meeting will take place tomorrow. I do not share the frustrating feeling that the European Union carries no weight. Quite the opposite: as a result of these contacts, of this passion we have applied to trying to resolve the problem, tomorrow's meeting in Madrid has been called and the major players in relation to this conflict will reach a collective agreement to try to resolve it.
I would like to say that, at least for tomorrow, I believe there are three fundamental messages. Afterwards, we will return to this House to explain the development of the issue by means of a parliamentary debate.
The first message, which is fundamental, is that the representatives of the major players who are going to meet tomorrow must make an effort to ensure that the Security Council resolutions be applied immediately, without delay. I repeat: without delay.
I believe it is essential that for the first time a joint and public declaration of this kind should be made by the Secretary-General of the United Nations, the European Union, the Russian Federation and the United States. And I believe that we Europeans must support this proposal and this type of declaration.
Secondly, I believe we must do everything possible to ensure that the important players meeting tomorrow see to it that the Palestinian Authority is not degraded any further. Everything possible must be done to ensure that the Palestinian Authority recovers its capacities. It is highly contradictory - as has been stressed already - to ask the Palestinian Authority to sign a ceasefire agreement, to arrest the terrorists who are free in certain parts of Palestine, when it does not have the means to do so. This morning, you have seen the news that Israeli forces have withdrawn from a city. On leaving that city they have bombed and destroyed the general headquarters of the Palestinian Authority. At the same time it is very contradictory tomorrow to ask the Palestinian Authority to lead the way in finding the solution for a ceasefire. Therefore, and as a result of this reasoning, it seems to me fundamental that this message be sent rigorously and clearly. It is a message that must be understood and that must be expressed clearly so that everybody understands it and so that our Israeli friends also understand it. We all have many friends in Israel who agree on this point.
It follows from this approach that it is necessary for the international community to be willing to engage on the ground. This is something that I am saying with conviction, for the first time. I believe that we must begin to think seriously about it. But this is not going to happen in 24 hours, it is not going to happen without any mandate. When it was said that the Europeans should be deployed in a military or policing sense - or I do not know how - in the territories, it is clear that this will require some kind of mandate. And that is what we have to work on: on ensuring that the next Security Council Resolution allows, once the necessary conditions are in place, for the possibility of an international presence on the ground. I believe that is a reasonable measure which the European Union can support, but which it must support jointly with others, in particular the United States and the Russian Federation. That is what we must do.
Thirdly: tomorrow we must send a clear signal - not just the Europeans, but collectively with all the major players - that there must be a political perspective. And there is no need to invent that perspective, since one has already been invented: it consists of two states, with secure borders (one of which is the Palestinian State, whose borders must be set in accordance with the Security Council Resolutions, that is to say, those set in 1967) and able to live together. That is the final objective. How can that objective be achieved? That is the difficult question that we have been working on for many months. It is possible that the only way forward is the Tenet Plan and that, afterwards, the Mitchell Plan should be implemented, which I know very well since I drew it up jointly with Senator Mitchell.
I am beginning to rather doubt - and this causes me to be very pessimistic - that the Tenet Plan, followed by the Mitchell Plan and followed by a negotiation - and I do not know when it will take place - is going to be the ideal formula. If we do not have a negotiator on the Palestinian side, it is going to be very difficult - as I said before - for us to achieve our aim through this process of tiny steps. That is my worry and that is why I am pessimistic. I am not going to suddenly come up with some miraculous solution and it would be naïve, stupid and unworthy of you to expect it. However, if we have to seek some solution, I have said on previous occasions that we need an 'express' Mitchell Plan, a fast Mitchell Plan, not for the times in which it was conceived, but a much faster Mitchell plan, which would lead us as quickly as possible to a final agreement.
Finally, I think it is essential that we ask that the Beirut Resolution - which has not been read properly and it should be, since some of its points are very important - should also become a United Nations Security Council Resolution; that that commitment, this gesture from the Arab world towards Israel's security should also become a Security Council Resolution. I believe that that would be an additional element in terms of recovering the trust between the parties, a trust which unfortunately does not exist at the moment.
(Applause)
Finally, a comment of a personal nature: I know that many of you have suffered a lot. I have seen some people who have particularly suffered, some of whom have even been expelled from the region. I can say that I understand your feelings just as I understand the feelings of the Palestinians and the Israelis. I have seen many Palestinians die and I have seen many Palestinians suffer and I have also seen families of old friends on the side of peace in Israel who do not take their children in the same bus to school and who separate their children into two groups for fear of dying in a terrorist attack. We must understand all of this. If we do not understand the two things, we will never resolve the problem. Therefore, let us understand the problem in depth so that we can resolve it.
Lastly, as for me, Javier Solana, rest assured that I will never cease working for peace in the Middle East, as I have done up until now. I have been working for it since the Madrid Conference, many years ago, and I expect to continue working for it while I still have the energy and the strength.
(Applause)
Mr President, I shall be very brief. All I can say is that I, and the Presidency as a whole, support everything Mr Solana has said in response to today's debate in Parliament.
I would like to take this opportunity to make two observations. The first is with regard to the meeting that will take place tomorrow. I believe that we can allow ourselves to feel a degree of satisfaction, insofar as it is no coincidence that this meeting is to take place in the capital of the country which currently holds the Presidency of the European Union. This meeting is taking place on the EU's, and the Presidency's initiative, and therefore will be the most important event that has taken place until now with a view to achieving peace, and presents the only real opportunity to bring together all the major players, in one location, to break this vicious circle of violence. We hope that all present will share the Presidency's, and, naturally, the whole Union's, determination to see this succeed, a determination that has been expressed here in Parliament, with whose support a final effort will be made at tomorrow's meeting.
The second observation I would like to make, Mr President, refers to the need, that many honourable Members and leaders of political groups have expressed, for us to review our Association Agreement with Israel, in other words, that we should use our Association Agreement with Israel as an instrument. I would like to say emphatically that the Presidency totally agrees with this approach and this very morning the Spanish Foreign Minister, Mr Piqué, announced that he intends, in agreement with the Commission, to call on the Association Council to carry out a review of our relations with Israel.
Ladies and gentlemen, I have to tell you, however, that for any steps to be taken within the Association Agreement, we need unanimity from the Council. Put simply, and as you are all aware, these measures do not only depend on the determination of the Commission or the Presidency-in-Office, but on that of every Member State of the European Union. We are already well aware of this Parliament's determination. I believe that this will also be reflected in the resolution that will be approved tomorrow and I hope that this will act as a wake-up call to the conscience of every EU government.
(Applause)
The debate is closed.
The vote will be taken at noon on Wednesday.
I should like to thank the High Representative, the Council and the Commission for their participation in this debate as well as our colleagues who have contributed to it.
(The sitting was suspended at 7.10 p.m. and resumed at 9 p.m.)
The next item is the recommendation for second reading (A5-0095/2002) by Mr Sterckx on behalf of the Committee on Regional Policy, Transport and Tourism on the Council common position for adopting a European Parliament and Council directive establishing a Community vessel traffic monitoring and information system and repealing Council Directive 93/75/EEC (11367/1/2001 - C5-0635/2001 - 2000/0325(COD)).
The interest may not be overwhelming, but this does not detract from the significance of the legislation before us.
We have now reached the fourth report in the Erika package and in my view, these two Erika packages together can represent a considerable step forward in increasing maritime safety.
The first Erika package addressed the issues of port state control, the classification society and double-hulled tankers. We are now discussing the first report of the second Erika package, which covers measures to improve traffic monitoring and information systems onboard ships, as well as to enhance risk management, especially in adverse weather. This is the objective of the directive on which we are currently working. The measures are therefore mainly preventive - and extremely important in my view.
Firstly, traffic monitoring and information systems involve the onboard installation of transponders which automatically send data to shore. What is important here is not so much the list of what has to be sent - as we are all agreed on this - but that this data is understood among the various Member States. In other words, it is important for the computer systems, as well as the people, to be able to communicate with each other. In my view, we must pay particular attention to this aspect to ensure that this is achieved.
Secondly, I should like to comment on the scope of transponders, which should be looked at when we review the directive. At the moment, the scope is relatively restricted. I believe that when we review the directive, we - and I am looking in the direction of the Commission - would all benefit from endeavouring to achieve a more extensive scope, possibly combined with satellite communication, by working in tandem with the IMO, and we should ensure that this system has global coverage.
A third point is the black box, which was already mentioned in the report by Mr Watts. We had to fight a tough battle to achieve this, of course, but now it is here. The black box is not a panacea but a very useful tool, and we must ensure that this tool is used in the area of prevention, and we must learn from near misses and accidents in order to prevent future accidents.
We are focusing our traffic monitoring efforts mainly on ships which carry a higher risk on account of their cargo and their past history. And we must also ensure that each incident - and this is a very valid point in the Commission proposal, in my view - is reported from now on, so that we are better informed of what actually happens at sea, which currently only takes place to a limited extent.
Another point I want to bring up is related to the fact that the most serious accidents at sea, with major and serious implications, happen under adverse weather conditions, and concerns improved risk management in adverse weather and during storms at sea. We have managed to put forward a number of points which I believe may be helpful, and Parliament's contribution has been considerable in this respect. The authorities must take measures when the weather conditions are adverse: keeping the captain better informed, announcing a prohibition on entering or leaving ports which is specifically tailored to each situation in each port, banning refuelling at sea, etc. However, I would still like to emphasise that, whichever way you look at it, it is the captain who is ultimately responsible for the ship. In my opinion, we have stated this clearly in Parliament and this is very important point.
Moving on to another point, Member States have a duty of assistance to ships in distress. This is also essential in my view, and this is an example of where Parliament, together with the Commission and the Council, have tightened up the original provisions. These concern ports of refuge, safe havens for ships in distress - the Erika proved that these are necessary - sound equipment - and for me, this not only includes station tugs but also installations that can limit pollution - timing (determining a strict period of time within which Member States must have made their measures known, namely 18 months) - Parliament added this provision - and compensation for a port or coastal point which accommodates vessels. The Commission intends to look into this and to issue a report to Parliament within three years to assess the state of affairs.
Ladies and gentlemen, I should like to thank everyone involved for their contribution and the efforts made. In my view, we have delivered a sound piece of work. I should also like to thank the offices of the Commission, and the people of the Council, as I am of the opinion that this has been an excellent and constructive team effort and we have ended up with a sound piece of legislation.
Commissioner, what is important is that we also monitor what happens, both now and as and when we complete the six measures of the two Erika packages. The European Parliament, or, as far as I am concerned, the rapporteurs of these various reports, must, together with the Commission, check at regular intervals what has happened, how far we have got and what the problems are we are facing.
We have legislation - and I believe we have laid down sound legislation - but safety, including at sea, is man-made. In my opinion, we should invest in these people, also in the Union, the people who work on improving the monitoring of safety both at sea and on land.
Mr President, Madam President-in-Office of the Council, the Erika 2 package, like the Erika 1 package before it, is part of the attempt to establish reliable safety measures and protect the marine environment, the importance of both of which is recognised by one and all. That goes without saying.
The package of measures which we are being called on to adopt today does, I think, strike the right balance and demonstrates yet again that we can only protect and improve European shipping standards by improving safety at sea and protecting both human life and the marine environment and I should like to congratulate Mr Sterckx on his tireless work over a long period of time to achieve the result which we have before us today.
The Commission's initial proposal contained positive arrangements to improve safety at sea and reduce the danger of pollution from accidents. Ships are required to use a transponder and voyage data recorders or so-called black boxes. This has since been dealt with in the Watts report, which requires ships to comply with maritime traffic systems, improvements to be made to ship-locating systems and so on.
In turn, Parliament approved 29 amendments at first reading which, I think, improved the Commission proposal and most of which, I should point out, were subsequently adopted by the Council, which took a constructive stance. However, a number of questions have yet to be settled and I therefore think we are right - and this is the point of the nine amendments approved in the Committee on Regional Policy, Transport and Tourism - to insist on keeping to a specific approach to point the way both to the Commission and to the Council.
I should like to comment very briefly on three of these amendments. Amendment No 1 basically clarifies that a Member State may, in exceptionally poor conditions, stop a ship from entering port or even from leaving port, because ships in port sometimes represent more of a threat to safety and of pollution of the port itself. I think our Committee, the Committee on Transport, is right to assert that the decision as to whether or not the ship sails should be taken at the discretion of the captain, who must of course explain the reasons for his decision.
We have tried in Amendment No 2 to take a more realistic approach to the cost of pollution or damage which the accommodating port may sustain; obviously ports will be more willing to accommodate ships in distress if they know that they will receive fair and immediate compensation for cleaning-up costs.
Finally, Amendment No 3 basically endeavours to ensure that resources are immediately available so that the Member States can make the necessary arrangements to provide means and facilities in ports of refuge for assistance to ships, salvage and pollution response. And Mr Sterckx's proposed 18-month deadline is essential if these proposals are to become law in all the Member States of the European Union, rather than just a 'to-do' list.
Mr President, we are taking action as a Parliament, as a European Union, to make our seas safer because of tragic events like the loss of the Herald of Free Enterprise, the Scandinavian Star, The Estonia and, most recently, The Erika. We are putting in place a series of measures to ensure events like that can never happen again. We save lives and we protect the marine environment. I therefore applaud the Commission and the Commissioner for her commitment to improving the safety of our seas and the Council for its willingness to codecide with Parliament. In particular I pay tribute to the rapporteur for his determination both to strengthen and clarify an already good proposal.
The three key elements are monitoring and information, transponders on every ship and monitoring by every maritime authority, an essential component of our package of measures - the Erika package. This will ensure that there is no hiding place for substandard ships, that all ships will be watched and monitored and that they will not escape compliance with their international obligations. That is our message to substandard ships and the flags of convenience.
Secondly, the proposal dovetails with my own report on port State control. In particular the black box voyage-data recorder. As the rapporteur has said, this will enable us not just to learn from lessons but prevent problems occurring in the first place.
We are giving real help to ships in distress to ensure that they are properly handled in emergency situations, closing a loophole in the safety chain.
I, like the rapporteur, want to ensure that this and other Erika measures are complied with. This perhaps is the greatest challenge we face as a Community. We want to ensure all this new legislation, worthy though it is, is complied with not just by the ship operators but also by the Member States themselves who, sadly, over the years, have shown a reluctance to adhere to Community law. I hope that the Erika rapporteurs together can meet the Commissioner soon to help bring forward proposals as to how best Parliament can ensure that Member States comply with their toughened obligations.
Finally, I hope our amendments can be accepted in full in order to avoid codecision and to ensure this legislation, which will do so much to make our seas safer, comes on to the statute book at the earliest possible opportunity.
Mr President, I would like to thank Mr Sterckx for his thorough investigation into this issue and the excellent way in which he has prepared this report. The proposal for a directive as part of the second Erika package has focused attention on the matters that are essential for increasing safety at sea and reducing the environmental damage caused by accidents. Waterborne traffic is popular, partly because it is environmentally friendly. It is especially important for the EU's peripheral regions and in commercial transport between the EU and non-member countries. The risk of accident has grown, however, with the increase in traffic.
The committee has once again adopted some proposals to improve safety that are not contained in the Council's common position. It is particularly important to ensure there are adequate salvage facilities and equipment to deal with oil spillages in all coastal zones. Likewise, we must see to it that essential search and rescue services are properly organised. Besides tightening up the rules still further we must ensure that the decisions taken are realistic and, furthermore, feasible. It is important for the interests of all concerned, however, that the proposal is adopted swiftly and that we make real progress in matters of safety.
Because the directive should be adopted and implemented swiftly it is not appropriate to wait around for the decision of the meeting of the International Maritime Organisation in December. The directive's annexes can be amended through the comitology procedure so that they are made to accord with what the IMO has decided. This procedure allows internationally agreed deadlines to be incorporated into the directive easily and swiftly.
I would furthermore like to draw your attention to the fact that decisions taken by the Union alone to raise levels of safety at sea are not enough. We need global agreements to deal with such matters as responsibility.
First of all, I would like to congratulate the rapporteur on the quality of his work. Like him I believe that we are working towards an excellent text. Admittedly we still have a long way to go because, since the Amoco-Cádiz tragedy that everyone in Europe and particularly the people of France, can recall, no progress has been made. Quite the opposite, in fact; things have deteriorated, since oil companies have decided to withdraw from transport to avoid seeing their name on the hull of a wrecked ship, and to avoid being associated with ships that have run aground and acts of pollution. This decision had a dramatic effect, since maritime transport, oil transport had become a separate profit centre which was forced, like any other profit centre, to cut its costs, to make a profit and to survive under the pressure from those in charge, namely the oil companies. This had an undeniable effect on the quality of transport and on safety, since the average age of a ship doubled in the space of 15 years and so there is an obvious link between the average age of a ship and the number of accidents.
So, Parliament has a specific duty to intervene on these issues, not only because they concern the environment but also because they are transnational in nature and this is a good document that we are working towards. I would, however, like to stress one particular point. Of course, the control of illegal trafficking, data registration and identification are all well and good, but it would be quite reasonable, in the same spirit of resisting economic pressure, to ensure that the decision whether the ship leaves the port when sea conditions are difficult is not simply left to the captain alone, as he may be placed under economic pressure due to his position. Instead, the port authorities could take this decision as they can decide whether or not it is safe to set sail without having to take into account financial considerations.
Mr President, Madam Vice-President, I believe that it is vital for the Council to take a rapid decision on what we will be approving at second reading tomorrow.
The rapporteur has been very cautious. He has not gone too far at second reading, because we want rapid results, as, let us be honest, it is a long time since the Erika II sank. So we need to take measures without delay and I would like to point out that transponders are not only suitable for monitoring but first and foremost also for rescue purposes. So if a vessel really gets into trouble at sea and can no longer set off an adequate distress signal, it can be reached and rescued more quickly by using transponders.
Our requests to the Council with regard to equipping vessels with transponders and voyage data recorders are really very modest. We can only hope that the IMO will agree an accelerated timetable in the autumn, one that we can implement without delay.
Commissioner, the vital thing here is for us to react more quickly, and Mr Sterckx has been kind enough to give you three years to sort out compensation for ports that accommodate ships in distress. The Erika need not have sunk if it could have entered the port, and it is therefore a reflection of the situation here. We need ports that can accommodate ships in distress, but if those ports are to allow ships to enter, we need compensation arrangements. Commissioner, I urge you to sort out those arrangements more quickly, because ports will then be far more willing to accommodate ships in distress and a case like that of the Erika II can be avoided.
Mr President, ladies and gentlemen, I feel that those of us concerned about maritime safety and the protection of our seas - and, in this regard, the protection of crews is naturally the most important factor - are today witnessing the culmination of one more measure within the Erika I and Erika II packages, involving a series of measures which is providing the European Union with sufficient and appropriate instruments so that it can carry out genuine preventative action and prevent accidents at sea.
The sinking of the Erika reminded the world of the constant risk involved in the transport by sea of oil-based products, and made the need for a better understanding and monitoring of maritime traffic off the European coastline perfectly clear. The measures the Commission has proposed have gone much further and have not been restricted to proposals solely concerned with the oil sector, but have been extended to the maritime traffic sector as a whole. Today's proposal, which relates to the directive establishing a Community vessel traffic monitoring and information system, is a response to this concern. It sets up a global strategy with the intention of guaranteeing a high safety standard for this traffic along the whole of the European coastline, and its objective - I assure you - is prevention, through more precise identification and better monitoring of ships. It also has the objective of improving the response of the coastal authorities in the event of an accident or the risk of an accident, since, as Mr Hatzidakis mentioned, port control, the establishment of ports of refuge, and assistance to boats in difficulty are absolutely key issues.
I would like to say that, throughout the whole of the analysis and discussion of this proposal, the Commission has enjoyed Parliament's active support, as it has on all previous reports, particularly through Mr Sterckx's most constructive contribution. I believe that cooperation between both institutions has paid off and today we are very close to reaching a definitive agreement on a text that, from the outset, involved sensitive issues, such as the prohibition of setting sail in bad weather, the aforementioned ports of refuge, for example, or the obligation to carry transponders or black boxes. In this regard, once again I would like to praise Mr Watts' tenacity, thanks to which we have been able to secure Council's agreement with regard to conciliation on the directive regarding the control of the port state.
With regard to ports of refuge, I would like to say that compensation for possible damages are an absolutely fundamental feature, and here I agree with Mr Jarzembowski, if EU States are to make ports of refuge available, and this is an absolutely key issue.
Ladies and gentlemen, I would like to conclude by thanking Mr Sterckx once again for his magnificent work, and also all of those responsible in the appropriate committee. We share many of your concerns and we accept all the amendments you have tabled. In this regard, I would highlight the follow-up of the report after three years and the true-to-life assessment of the situation, the issue of controls in places of refuge and assistance to boats. In short, we shall accept all the amendments that have been tabled and I hope they will also be accepted by the Council, which will mean that we do not have to resort to the conciliation procedure.
We will shortly be presenting the last measure needed to complete this package, a package that will allow us to significantly improve safety in sea transport. After Commission's approval of the measures relating to the transport of passengers, we shall present the measures relating to crews, which is the human element and always a decisive factor.
Thank you very much, Commissioner de Palacio.
The debate is closed.
The vote will take place tomorrow at 12 noon.
The next item is the report by Mrs Palacio Vallelersundi (A5-0059/2002) on behalf of the Committee on Legal Affairs and the Internal Market on the proposal for a Council regulation on the Community patent (COM(2000) 412 - C5-0461/2000 - 2000/0177(CNS)).
Mr President, I would like to begin by telling you that I am satisfied with this report, which is the result of a lengthy process in the Committee on Legal Affairs and the Internal Market, a committee that I have had the honour to chair over much of this negotiation, in addition to being rapporteur in this particular instance.
Today we are presenting the European Parliament report on the Community patent. I have to tell you, first of all, that in this case the European Parliament only has the competence to present a report. This is the first - I do not really want to call it an anomaly - but, in short, the first issue that, from Parliament's point of view, I would like to draw your attention to.
We are dealing with a proposal from the European Commission that dates from August 2000 - in other words, some time ago - that was accepted by the Lisbon European Council, which stressed the importance of achieving a Community patent before the end of 2001; this importance has once again been highlighted at the Barcelona European Council, and the Council was urged to adopt a political position at the Internal Market Council on 21 May.
This characterises a debate that has not been easy, because the adoption of the Community patent is not a trivial issue. This is our second attempt, and I hope and trust that this time we will have a Community patent. We need a Community patent that covers the whole EU, which will complement the European patent and national patents and will be competitive worldwide. These are the three axes that the European Commission took as a reference point and which subsequently the Committee on Legal Affairs and the Internal Market took as their starting point.
However, for us, Mr President, and above all for the reason that we only have one single report, it was crucial for the Committee on Legal Affairs and the Internal Market to reach a consensus. I believe we have achieved this. I hope that tomorrow the vote in Plenary will basically support the Committee on Legal Affairs and the Internal Market's position, which is a position we reached after debating and discussing for many hours the following three fundamental issues that are the key elements of this Community patent:
Firstly, the role of the national patent authorities. Without a doubt, when we have the Community patent, the role of the national patent authorities will be greatly reduced, except that we trust that they will carry out complementary work. The Committee on Legal Affairs and the Internal Market's report includes the possibility for national patent authorities to participate in the first phase of the negotiation of the Community patent - the research phase - provided that they can guarantee a sufficient level of quality. This is the Committee on Legal Affairs and the Internal Market's first point on which consensus was reached.
Secondly, the legal question. The Commission proposal is ambitious and has no current legal basis in the Treaty, and it would be based on a provision of the Treaty of Nice that has still not entered into force, consisting of the creation of a centralised Community Court of First Instance. Therefore, Mr President, after much debate, the Committee on Legal Affairs and the Internal Market has adopted exactly the same approach as the European Commission, without going so far: for there still to be a national Court of First Instance, albeit with many elements that are already communitarised, and I feel that this is a possibility that the Council should follow if we are to have the patent we need.
Thirdly, with regard to the procedural languages: the intention of the Commission proposal was to uphold the European patent system, that is to say, to have three procedural languages - English, French and German. As rapporteur, and with reality in mind, given that English is much more than the language of one State of the European Union, that it is the lingua franca of research, I proposed the use of English alone. Finally, given that Parliament adovocates cultural and linguistic diversity, we reached a consensus, advocating the Alicante system, that is, to have five procedural languages. I think that in this regard also Parliament is sending an important political signal that should be considered in the Council in order that consensus can be reached. I am saying this in full knowledge of the latest news I have on the Council's working group.
Mr President, ladies and gentlemen, both personally and on behalf of my group, I would first like to thank the rapporteur very warmly for her report. Because this is a complicated and important topic it inevitably took some time to prepare, but we managed to find a workable compromise acceptable to the majority of this House. Not everyone will be happy, but that is in the nature of compromises. Nevertheless, it is a good result.
In view of the limited time I have, I wish to address just one very important aspect of our deliberations, and that is the issue of jurisdiction. The Commission originally proposed that in parallel, as it were, to the existing national structures, there should also be a system of purely European jurisdiction. I have always said, and I would like to stress this once again now, that I regard this approach as totally wrong.
We should not make the mistake that the United States has already made with its court system, so that on top of state courts there are also federal courts, with the guiding principle being that federal courts rule on federal law and state courts on state law. That is nonsensical, it cannot be explained to taxpayers, it costs a lot of money and leads to a divide in the administration of justice.
We very much believe that European courts are also national courts, and that national courts obviously have to apply not only national law but also European law. The approach adopted in this report by Anna Palacio Vallelersundi therefore represents a great step forward. That approach is that powers at national level can continue to be exercised with regard to European law in future, and that the court of first instance will be the existing national courts. In order to provide uniform administration of justice and avoid a lack of uniformity in Europe, the court of second instance will be a higher, European court. I regard that as a good proposal.
Mr President, please excuse me for having to leave this sitting very shortly, but I have another commitment and have to take part in another meeting. Please excuse me and thank you for your attention.
Mr President, like Mr Lehne, I too would like to congratulate Mrs Palacio Vallelersundi on the work she has carried out to produce a balanced report on this issue.
As Mrs Palacio Vallelersundi pointed out, the European Parliament's role in this particular case is of a purely consultative nature, for the issue is really in the hands of the Commission and the Council. However, I believe that the European Parliament is currently giving some very good advice. Firstly, as Mrs Palacio Vallelersundi pointed out, a Community such as ours is important in relation to the role of the National Patent Offices.
Secondly, as Mr Lehne stated, the field of jurisdiction. The other day several lawyers from large North American companies told me that the advantage of the North American federal system is that state jurisdictions are, generally speaking, more favourable to local businesses and consumers, whilst large companies prefer to go to federal jurisdiction, which is more favourable to them. We will probably have to consider whether the conferring of powers to a special Community jurisdiction could possibly create imbalance, or give rise to what the Americans call 'forum shopping', which consists of each lawyer or expert in legal matters bringing the matter to the jurisdiction most favourable to them.
I would like to refer to another matter, which is that we have arrived at this new European patent indirectly through adhesion to an existing international convention. This causes problems, for example, of a linguistic nature, a matter of some importance to the European Union.
The European Community is not a federal union, but more like some kind of confederation, in which different cultures and national traditions are very important. In specific terms, for a country like Spain and for the 500 million people who speak Spanish worldwide, submission to a language which is not their own is going to cause very serious problems when carrying out research, not only in Spain, but in all of those countries who have called on the Spanish Patents and Trade Marks Office to patent their inventions.
The European Parliament can only give a recommendation, using recital 2, with regard to Article No 5. This recommends recourse to the Alicante system, as Mrs Palacio Vallelersundi pointed out, which has functioned well in the past and is currently functioning well in five languages, thus permitting inexpensive and large-scale Community-wide participation. We notice that this system is particularly well suited to the European Union's requirements.
I believe that Parliament's proposals and the agreement we have reached in the Committee on Legal Affairs and the Internal Market are reasonable. Therefore, our group will support all the amendments approved by this committee, although we do not think that it would be appropriate at this time to vote for any of the other amendments, since this would upset the balance we have managed to achieve in this committee.
Mr President, Commissioner, ladies and gentlemen, on behalf of our group, I too should like to thank the rapporteur for the work she has done, and I should like to focus on three issues while adopting a very practical and less political approach, as many of my fellow MEPs have already mentioned.
The first issue is that of languages, and we have tabled an amendment on this, Amendment No 31, because it is indeed of major importance for the European patent to be established on behalf of industry in Europe, which forms one big market, and we therefore regret the fact that this was postponed during the Laeken Summit to 21 May. The discussion surrounding the language issue bears more witness to a political sentiment than to a sense of reality, as I have already stated. We agreed in Lisbon to turn the European economy into the world's most competitive knowledge economy, and I am of the view that, when it really comes down to it, we will not act on this intention, which is evident from the many amendments on this topic.
The linguistic costs will push up the price of the patent disproportionately high, which will adversely affect the competitiveness of businesses within this European market compared to businesses in other major markets, such as the United States and Japan. European industry has itself indicated that it will not be using the European patent if it turns out to be too costly.
Then I should like to mention the jurisdiction. We take the view, unlike Mr Lehne, that a European patchwork quilt, where each court provides a different interpretation of the European Community patent, would not be beneficial. We are of the opinion that one central court of law should be set up which passes judgments in first instance, and that the European Court of Justice should subsequently handle appeal cases.
Finally, I should like to touch upon the constitutional question. As Liberals we would welcome one European patent in Europe, independently of the Convention, in other words without joining the Convention, thus ensuring that the European Parliament retains a democratic hold on the European patent and that European legislation can be adapted to the European patent. Mr President, I thank you for this opportunity, and I thank you all for your attention.
Mr President, like everybody else here, I enormously appreciate the work which Mrs Palacio Vallelersundi did as rapporteur, partly because we appreciated so much her work as chair of the Committee on Legal Affairs and the Internal Market.
I agree very much with the three points she wanted us to focus on, although on one I take a different view. We are all agreed about the importance of preserving a role for national offices. On the second point about jurisdiction, it seems to many of us to have been a part of the genius of the development of the European Community that justice was largely decentralised and that the role of the Community courts in matters particularly of private law and commercial law was an advisory or secondary role, with the main jurisdictions being localised. That is a vitally important principle to keep - if it can be done without destroying the patent regime. As Mr Lehne said, there are wrong roads that we could go down that would end up with a dispersal of Community jurisdictions and parallel jurisdictions between the national systems and the Community system. That would be a great pity. So I hope that the jurisdictional proposals will be accepted.
Then there is the language regime, a question on which I differ, with great respect for Mrs Palacio Vallelersundi, and so does my group. We believe that sustaining the existing system inside the European Patent Office is important. On the other hand, we also believe that people should be able to put forward a patent claim in their own language. We then believe that it should be translated into all the other languages - not the whole process but just, as it says in Amendment No 20(c), "issued in the language of submission and in the official language in which the procedure has been carried out, accompanied by translation of the patent claims and of a short abstract in the other official languages of the Community", and then paragraph (d), "translations shall be performed by the Translation Centre for the bodies of the European Union and costs borne by the European Union".
Preserving the principle of linguistic equality is an important public good of the European Union. The Union should pay for that. It should not become a cost to patent holders. Therefore the objections about over-pricing the European patent would not apply.
Mr President, ladies and gentlemen, for me the issue of which national courts are responsible for a European patent and when is not the vital question regarding this report. As I see it, what is far more important is the purpose of this draft and exactly what a patent system of this kind is intended to achieve.
This report and other planned changes to the EU patent system are intended to make patent applications more attractive by making the protection offered by the patent directly applicable in the EU and thus extending it.
A patent suggests that the patent holder has invented everything that he or she wishes to patent. However, as a rule the invention draws on all kinds of knowledge that people have developed beforehand, and which can only be used at no cost if this knowledge is not itself covered by a patent. This absurdity is particularly apparent when you consider the present attempts to make more and more software patentable. Even algorithms in computer programs would no longer be freely available. This would deprive all developers of the building blocks they need for any new computer program.
Supporters of the patent system often put forward the argument that patents would benefit invention 'freaks' who do not work for companies but who come up with their inventions either privately or at least with limited financial resources. A patent would protect these people from having companies use their inventions without paying any fee to the inventors and thus not paying them for their work.
The problem with this picture is quite simply that it does not match the reality of the patent world. In Germany at least, most patents are held by companies that are constantly extending their patents. Private individuals often cannot access the system because of the high patent fees involved. As the term 'intellectual property' implies, patenting simply means exploiting intangible things such as ideas, inventions and even discoveries. I am not interested here in the fact that the proponents of capitalism are shooting themselves in the foot if they really believe in their credo of innovation and competitiveness. I say that because my aim is free access to and exchange of information and knowledge and its further development.
That is precisely what is needed for a self-determined lifestyle and an emancipatory political approach. However, in contrast to all this, Mrs Palacio Vallelersundi's report is aimed at treating an ever growing proportion of worldwide knowledge as goods that can generate profits for industry.
Surprisingly, the fact that the report that is before us today is attracting a great deal of interest in my country, Flanders, has less to do with the actual topic of the Community patent than with the proposed language regime, whereby, unfortunately, a distinction is once again being drawn between first-rate and second-rate languages within the European Union. Indeed, following on from the Council's position, the rapporteur suggests applying the procedure, the working method, of the Trademarks Bureau to the Community patent.
Let there be no doubt about this: this is unacceptable to us in Flanders. All EU working languages should be treated equally, certainly including Dutch, my language, which is spoken by more than 21 million Europeans. And I am quite aware that this will, of course, entail a considerable additional cost. We should accept this as the price we have to pay if we want to retain this diversity which makes up the richness of our continent. I have in fact noticed quite specifically that the Member States of these so-called 'major' languages would also be prepared to get the European Union to carry this considerable cost if their language were likely to be pushed aside.
In fact, the OVV, the Flemish Associations Consultation Centre, a large representative umbrella organisation for a large number of Flemish cultural-political associations in my country, is making similar demands, and has decided in this case that if the European Union fails to come up with the goods, Europe is at risk of becoming an increasingly alienated occupying force instead of a co-operative based on equality, with respect for the national identity of all Members, as is, in fact, enshrined in the basic treaties. This serves as a serious warning issued by a large and important cultural-political association. This voice should also be heard in the European Union.
Mr President, I, like other colleagues in the Committee on Legal Affairs and the Internal Market, would like to congratulate our ex-chairman Mrs Palacio Vallelersundi, on all her work on this dossier. It has been a real labour of Hercules but, despite that, I fear she has not, in the view of the British Conservatives, been able satisfactorily to resolve the issues that have been so vigorously debated in the Legal Affairs Committee. However, I should emphasise that I do not think that is any reflection on her. Rather it seems to me that, as has already been mentioned by a number of other speakers, there has been a series of real conundrums - serious issues - at the heart of this proposal. In particular, it indicates the more or less complete impossibility of reconciling our language policy with the needs of those who use and work with patents. I suspect that in microcosm this may be one of a much larger series of problems that we shall be experiencing in the Union in the not-too-distant future.
In my view, there is no point in having a Community patent, which could be a very useful development in intellectual property law, if those who use and work with patents find it no help. I am told by industry that the Commission's proposals could be helpful but what Parliament is proposing will not be.
Since this is not a codecision matter, the best thing Parliament can do is to give an opinion as required and then leave matters to the Council to see if it can succeed where we have failed.
I am the first to confess that I do not think this is a very glorious suggestion but it is a pragmatic one. I believe it is the correct course of action in the circumstance in which we now find ourselves.
Finally, just like my colleague Mr Lehne, I have another meeting and I hope you will bestow your blessing on my leaving as you did on his.
Mr President, I too would like to thank our rapporteur, Mrs Palacio Vallelersundi, for her excellent report and, more importantly, her consistent and energetic efforts to achieve a consensus on the Community patent in the Committee on Legal Affairs and the Internal market. It is those kinds of skills that we sorely miss now that she is ex-chairman of the Committee on Legal Affairs.
Her efforts, I have to say, have sadly not been helped by the failure of the Council to achieve an outcome in this area and, indeed, an unanimous agreement. It is clear that we need a Community patent and that it is a key element in underpinning the Lisbon agenda of encouraging EU innovation and competitiveness. But the system, as Lord Inglewood has said, has to be attractive to industry and business otherwise it will simply be an irrelevance.
Industry has given the Member States, the Commission and Parliament a very clear message: it wants consistent judgments under Community jurisdiction and a common jurisprudence, in particular regarding enforcement. In particular they want a cheap and user-friendly regime. If SMEs and especially inventors are to derive any benefit from this Community patent, what they do not want is a convoluted system which will tie them up in paperwork and red tape. I illustrate this problem with the experience of one of my constituents, John Hamson, an engineer and inventor who cannot afford to employ expensive patent agents. He has a UK patent. He cites to me in letters his problems in dealing with the European Patent Office and the litany of hurdles he has to go through to obtain a European patent. I do not want to repeat them, and it is not meant as a criticism of the European Patent Office. But the fact is that he has spent a lot of money and he still has no European patent. His comments are summed up in his last letter to me some weeks ago: "the process is clearly designed to discourage small inventors and favours large business equipped with legal and patent expertise to navigate its treacherous bureaucracy."
We owe it to industry, to small and medium-sized enterprises and individual inventors to provide a simple, affordable Community patent which in turn will help EU innovation and competitiveness. We must be able to offer industry and SMEs a better deal to ensure that the protection of intellectual property is genuinely an opportunity to create and encourage innovation.
Like Lord Inglewood, I do not believe that the Council has the answers to these problems. It will fall to Commissioner Bolkestein to try to find the solution. However, we have had a rapporteur who has made a Herculean effort to try to achieve this. It is no fault of hers that we have not got the right consensus, but I have to say that there is no compromise to be achieved on languages. Therefore I leave it to Commissioner Bolkestein to try to find a solution that will satisfy some of my constituents back in the north-west of England.
Mr President, Mrs McCarthy stated that it is up to the Commissioner to find such a compromise. I would take the liberty of proposing Amendment No 32, containing a simple system through which proposals can be submitted in English or another of the Community languages. Summaries of the applications would be translated into all the Community languages.
I wish to emphasise that this amendment would mean citizens' being given a glimpse of the monopolies that restrict their opportunities. I should also like to point out that there are other factors just as important as the Community patent when it comes to increasing the number of innovations within the Community. I believe, for example, that the inventions of universities and the latter's opportunity to exploit these are pivotal. In Europe, we at present have rules which are difficult to interpret and which mean that the universities cannot make the most of their opportunities.
I would urge the Commission to review this aspect which affects a relatively large number of countries, as well as the right of universities and researchers to their inventions. We are now in the process of creating a vigorously competitive system, and it is not necessarily only European inventors who may benefit from this. It is competing systems that are crucial when it comes to the Community patent.
Mr President, Commissioners, ladies and gentlemen, we insist that the fundamental equality of all languages be retained. This is one of our priorities. Needless to say, we endorse a Community patent. It is a service to the community of European citizens, and in my view, all European citizens should be able to address the Union's bodies in their own language, including in patent applications, and they should also be able to receive a reply in their own language. Discrimination on linguistic grounds would contravene Community law and the Charter of the Fundamental Rights. Consequently, we cannot sanction the selection of five languages as an honourable compromise. We would request Parliament, the Council and the Commission to endorse our amendments which allow everyone who submits a patent application to do so in their own language and to receive a reply in their own language, with translations into the other official languages of the Community.
Consequently, we believe that the discussion in the three working languages within the Bureau does not contravene these principles, because it would also have a cost-saving effect and avoids all procedures being conducted in English.
Mr President, creating a Community patent at any price is not acceptable, particularly if this jeopardises the interests of the small and medium-sized countries either in terms of the language arrangements or in terms of the role of the national patent offices, quite apart from the basic issues of the existence of Community patents and the serious problem of the potential impact of patents on fundamental areas such as life, our natural heritage or medicines, amongst other things, in which unacceptable scenarios have already opened up, mainly serving the interests of the big multinationals.
Applying the existing Munich arrangements for the European patent to the Community patent is unacceptable, since the Munich system only uses three languages and this would conflict with the principle that all the official languages are equal and create unacceptable discrimination from the procedural point of view as well as problems of legal security. However, the linguistic arrangements proposed in this report, the so-called 'Alicante arrangements' are totally unacceptable for the commercial framework since they only provide for the use of the five languages of the largest countries, which contravenes the principle of non-discrimination between undertakings, creates a directory of main languages, sets precedents for the future and threatens all the official languages.
In this context, we tabled our amendment suggesting that, at the forthcoming Diplomatic Conference on the Revision of the Convention on the Granting of European Patents, all the official languages of the European Union be used on an equal footing so as to ensure that everyone can use his or her own language throughout the process and in order to guarantee the legal security of the patent.
The second issue concerns software and the need for software to remain free of any European Community patent, as we also suggested in our proposal for an amendment. The unimpeded development of software, specifically of what is known as 'free' software, is a prerequisite for promoting innovation and more widespread use, for guaranteeing the continuity of its creation and its use by the public and for providing added value. It is, therefore, necessary to ensure that software remains, as it has done until now, free of any restriction imposed by any European Community patent.
Mr President, we should not allow the Community patent to pass as a wasted opportunity. Everyone is calling for it, but no one has managed to finalise it. There are two dates which stand out from all this to-ing and fro-ing: 1975 and 1989 and in the meantime, there have been many unsuccessful attempts to finalise this issue.
The Heads of State and Government made the Community patent a priority at Lisbon and it was due to come into being before the end of 2001. The Feira, Stockholm and Gothenburg European Councils reiterated that there is an urgent need for it. So what is the current situation? The Council did not reach an agreement and Parliament, through its Committee on Legal Affairs and the Internal Market, which was essentially responsible for this matter, proposed a political compromise which I welcome, Mrs de Palacio, but which I feel does not truly meet the expectations of future users, as it does not improve the existing system to any great extent.
Manufacturers and inventors are calling for the cost of the patent to be reduced, so that the patent can be competitive. They also want the respect of legal certainty to be guaranteed with the greatest fairness possible. The European Commission's proposal is a pragmatic response to these aspirations, focusing on reducing costs. This can be achieved, firstly, by using the language regime of three working languages of the European Patent Office, which, since it guarantees the threshold of international competitiveness, meets our specific linguistic needs. Secondly, by recognising the important role played by the national patent offices in providing specific information and technical assistance to inventors and SMEs. And, lastly, by using a legal system that guarantees single jurisdiction by establishing a Community court for intellectual property.
These three fundamental points have attracted the support of those working in the profession. They are the ones waiting for the patent. We must not risk creating a Community patent that they would not use because it is too distant from their concerns. This is the message that we must send to the Council with our vote tomorrow.
Mr President, Mrs de Palacio has demonstrated her legal and political skills and struck the right balance. My congratulations.
A Europe of free competition, especially in today's age of knowledge and innovation, needs a Community patent if it is to thrive. Even though we all recognise this, the way in which opposing views have been expressed in the past reveals something which we would do well to take onboard: the huge problem of reconciling straightforward national interests with straightforward Community interests which, in the final analysis, are supposed to serve the individual national interests.
The first attempt to grant a European patent was under the Munich Convention. However, once it had been granted, it became national law subject to national provisions. Today we are trying to communitise the European patent following the failure of the endeavour made in the Luxembourg Convention.
I should like to raise three issues. ?he first is language. Everything has been said and a compromise has, I think, been reached. However, it would be helpful if at least all the claims in a European patent were translated into every language. This would reduce the cost of granting a patent considerably, compared with the cost of a European patent applicable in 15 countries. As far as the main offices are concerned, the idea of giving the European Patent Office a central role, with some of its work delegated to the national offices, is a good idea. This would combine the advantages of a strong European patent organisation with the de facto strengths of the national agencies by reason of their geographical proximity, knowledge of local conditions, knowledge of the local language and facility to mediate between the public and private sectors.
Close contacts with national patent authorities are of crucial importance for the purpose of information, public support and the dissemination of the information technology contained in patents. They will also make it easier for small and medium-sized enterprises to access centralised information. I think that, if we can agree on this basic position, we can also agree on the type of work which could be delegated to the national offices.
Finally, jurisdiction. The proposed solution, that is, that the patent courts in the Member States should have jurisdiction at first instance, without discrimination, with the Community intellectual property court ruling at appeal, is a happy compromise between centripetal and centrifugal tendencies and will guarantee easy access to the courts, swift justice and affordable appeals, making innovation easier for small and medium-sized enterprises and hence fitting in with European employment policy in general.
Mr President. Industrial intellectual property rights are a useful instrument for the economy and for society in general, and I believe it is only natural to want to tailor them to Community requirements in an internal market. I therefore welcome the Commission's proposal to create a Community patent. I should also like to extend my thanks to the rapporteur for all the work she has done. However, I do not see eye to eye with her on one particular item, namely that of the language regime.
In my view, a Community-based approach also presupposes respect for the Community principle, including the use of language. And the fact that the discussions on the use of languages have never been absent from the agenda in the debates says a great deal, in my view. I have also listened very carefully to my fellow French, Italian, German and Spanish MEPs and have ascertained that everyone is calling for a scheme in which their own language is still used to the fullest extent.
Since as long ago as 1958, the citizens of the Member States have had the right to use their own official language in their communication with the European institutions, and also when they communicate before legal bodies of the Community. In fact, we even enshrined this in a treaty in Amsterdam. However, while the citizen is given the impression that progress is being made in their linguistic rights, these are increasingly being undermined, and that is certainly the case in the sector of intellectual property rights. First there was the Trademarks Bureau; this was followed by the drawings and models, and now there is also the patent regulation. Since then, we have also witnessed a - fortunately frustrated - attempt to no longer translate even generally binding standards which enhance our book-keeping into all official languages.
Ladies and gentlemen, I would therefore urge you to vote consciously tomorrow, to send out a signal to the Council and the Commission to very carefully reconsider the articles concerning the language regime. We must really prevent a new clause from being added to the list of incidents of unjustifiable discrimination against languages when the regulation on the Community patent enters into force. I therefore call on you to study these language amendments very carefully and to support them.
Mr President, ladies and gentlemen, after many years of working towards an effective Community patent, we must make it clear that a number of issues still remain to be resolved: the language regime, the differences between the role of the national patent offices and the role of the European Patent Office, and the legal arrangements. Despite repeated invitations from the Heads of States and Government and successive European Councils, most recently the Barcelona Council, the situation has not improved.
We encountered the same problems in the Committee on Legal Affairs and the Internal Market over the language issue. After lengthy debate, the committee opted for the language regime already used in the context of the Community trademark, under which applications can be filed in any of the official languages of the Community. However, the applicant has to specify a second language as well, known as the language of proceedings, which can be one of five languages - English, French, German, Italian or Spanish - the use of which he accepts as a possible language of proceedings, particularly opposition, revocation or invalidity proceedings. If the application is filed in a language which is not one of these five languages, the Office will arrange to have the application translated into the language indicated by the applicant.
As I see it, this is not an ideal solution. For reasons of economy, it would have been preferable to use just one language, English. Moreover, European industry has called for this. However, that has not proved possible and so we look forward to the introduction of the Alicante model, which, although perhaps not the best solution, is the only solution possible.
As regards the legal arrangements, the Committee on Legal Affairs and the Internal Market proposes that first instance jurisdiction should be at national level, such that appeals can be made to national courts with experience in patent cases as first instance courts for Community patent litigation, while second instance decisions would be the responsibility of the European Chamber for intellectual property. This is a compromise solution. We would have preferred one single, centralised first and second instance jurisdiction, which would have ensured greater uniformity of interpretation. However, the opposition was extremely strong on this matter too.
Lastly, assurance is given that the national patent offices will be able to continue to play an important role in the procedures for granting the Community patent.
In other words, in our opinion, the solution adopted is not completely satisfactory, but it does mean that this complex issue is closed. I believe that, in her heart of hearts, even the rapporteur, Mrs Palacio Vallelersundi - whom I do, of course, congratulate on her work - shares these concerns. However, Parliament has merely a consultative role in this procedure, it is not colegislator. We therefore give the report the thumbs-up, in the hope that the Council of Ministers will be able to come to a swift agreement without hiding behind any excuses.
The Commission welcomes the report prepared by Mrs Palacio Vallelersundi. At a moment when the Council is still struggling with the Community patent, it is important that Parliament should deliver its opinion on this difficult and complex issue. The report of Mrs Palacio Vallelersundi addresses all the key issues that are relevant to the Community patent.
Several of the proposed amendments enshrine principles that the Commission is ready to consider favourably. Firstly, there is the principle enshrined in Amendment No 8 to allow testing for the sole purpose of receiving market authorisation after the expiry of the patent - the so-called Bowler exception. The Commission has already proposed a similar line in its revision and whilst not committing myself to the exact wording, I can inform Parliament that the Commission will carefully consider the issue, taking into account the need for the Community patent and Member States' national patents to produce identical rights. But Amendment No 18 on the same issue goes too far and cannot be accepted.
A second example regards Amendments Nos 1, 6, 7, 21, 27 and 39. These amendments refer to the national patent offices. The Commission recognises the important role of those national patent offices. The Commission can also agree in principle that they should participate in the processing of Community patent applications provided that four conditions are met: first, to ensure the quality and uniformity of Community patents, national patent offices and their participation should be set in a properly defined framework. Partnership agreements with the European Patent Office, with quality criteria and mechanisms for quality control would constitute a proper framework.
Secondly, national patent offices' participation could go as far as doing the prior search - a suggestion made earlier this evening by Mrs Palacio Vallelersundi. Thirdly, the applicant should always be free to ask that his application should be processed exclusively by the European Patent Office.
Finally, national patent offices and their participation should be restricted by clear quantitative limits. But even with this clarification, I should like to stress that the participation of national patent offices is a matter on which the Community alone cannot decide. It is thus not an issue for the regulation but should be negotiated in the framework of the European Patent Organisation.
A third example is Amendment No 9 on the distribution of income from renewal fees. While the Commission can agree to the principle of distribution of part of the fee income to Member States or their patent offices to be used for innovation promotion purposes, it nevertheless considers that this issue should be dealt with in the context of the European Patent Organisation. It remains to be discussed whether the importance of the patent office is the right distribution key.
Some of the proposed amendments are not in line with the objectives of the Community patent and cannot therefore be accepted. Today the driving force for a Community patent is the competitiveness of European industry at a global level. There is no point in creating an instrument unless it is affordable enough and offers a sufficient level of legal certainty for it to be used by our inventors and our industry. The Commission continues to believe in affordable language and translation regimes. Here two different issues are involved.
The first one is the language for the processing of patent applications and for the granting of the patent, including translations of applications. The European Patent Office functions well with a three-language regime. It is not necessary to modify it, whether by reducing the number of languages, as has been suggested by some, or by adding more languages. In particular, adding two or more working languages to the European Patent Office would considerably complicate its work. It would put a heavy burden on its cost-effectiveness. The European Patent Convention allows, in principle, EU citizens to submit the initial application in their own language and compensation is provided for those applicants who must translate their applications into one of the working languages of the European Patent Office. I should also like to add that the language regime of the European Patent Office cannot be decided by the Community alone. That is the first issue.
The second issue concerns translations of the patent once it has been granted. If the amendments imply that the patent would have to be translated in its entirety into all official Community languages which soon will be either 19 or 20, depending on whether Maltese becomes an official language, this would make the patent so expensive that the Community patent system would simply not be used. I remind Parliament that we have been here before. There has been a Luxembourg Convention which required translations of the whole patent into all the official languages. That convention has remained a dead letter - it has never been used. Surely we do not want to repeat the same mistake.
Let me give some examples of the costs that would be involved: there would be EUR 17 000 for translations just in the Community of 15 Member States. Last but not least, costs must be evaluated, taking account of enlargement. Translations into 19 Community languages, excluding Maltese, would cost around EUR 31 500 per patent.
For all these reasons the Commission cannot accept the following amendments: Amendments Nos 2, 22, 31, 32(2), 32(3), nor Amendment No 36. The Commission would like to accept Amendment No 34.
This does not mean that the Commission would systematically oppose any translation requirements of a part of the patent or patent application or of other information. After all, there is the patent in its entirety, a summary and the claims. So we may be talking about different requirements for translation. The Commission could accept such translations of parts of the patent provided that they were truly useful and that the overall Community patent system remains affordable, simple, cost-effective and legally certain.
In this respect Amendment No 25, part of Amendment No 19(1), 30 and parts of 32(1) and 32(4) merit closer evaluation. But parts of Amendments Nos 19(1), 19(2), 19(3) and 19(4), part of Amendments Nos 20, 28 and part of Amendment No 31(4) are unacceptable.
Firstly, there is no reason to require a translation of the patent into the language in which the initial application has been submitted. That already exists.
Secondly, the Community budget should simply not be used to finance translations, nor should applicants be obliged to use the translation services of the European institutions.
Thirdly, the patent should be published by the European Patent Office in the Community Patents Bulletin and not in the Official Journal of the European Communities.
Fourthly, Article 44(3), as proposed by the Commission, offers sufficient guarantees to protect third parties in good faith. There is no reason to require further formalities from a patent holder who wishes to enforce his patents. On the other hand, Article 11(3) cannot be deleted because it corresponds to Article 44(3); it just applies in the pre-grant phase.
Finally, the procedural languages of the courts will have to be determined in a separate context and not here.
The Commission also has difficulties with Amendments Nos 23, 24 and 38 on the relationship with the European Patent Organisation. The Commission continues to believe in a user-friendly system where applicants can obtain a European patent and a Community patent in one go from the European Patent Office. The accession to the European Patents Convention will enable this. It will also enable sufficient legal and political control over the European Patent Office, taking into account that the European Patent Office is not a Community body.
As far as the judicial system, about which a number of Members have spoken, is concerned, the Commission is prepared to consider Amendments Nos 26 and 29 in principle, but in the light of the new EC Treaty provisions - namely Articles 225a and 229a - adopted by the Nice Treaty. The Treaty introduced the possibility to set up Community judicial panels to handle cases in first instance with the possibility of appeal to the Court of First Instance of the European Communities. The setting up of such a system would naturally be possible only once the Nice Treaty has entered into force and it requires a separate Commission proposal.
However, the Commission has major difficulties with Amendments Nos 3, 4, 5 and 10 to 17. There should be a high level of expertise and unitary case-law right from the start. That pleads for a centralised Community jurisdiction. The system proposed in the amendments would not provide this, because some national courts would have so few cases to handle that they could not build up or maintain the necessary expertise. That could result in divergent case-law and quasi-systematic appeals to a higher court. This would imply higher litigation costs and also that parties would have to wait longer for the final decision.
I should also like to recall that it is highly doubtful whether the articles of the EC Treaty, to which the amendments refer, would allow a system as proposed in those amendments.
As regards reporting on the application of the regulation, the Commission is ready to prepare the first report at the latest within five years of the entry into force of the regulation. Should the Commission believe that earlier reporting is required, it will do so. Moreover, the formulation in the Commission proposals, which focuses on the costs for obtaining and renewing the patents, should already cover all relevant cost factors. It also goes without saying that the Commission will propose amendments whenever this is appropriate. Therefore the Commission cannot, regrettably, endorse Amendment No 33.
Finally, the Commission considers that Amendment Nos 35 and 37 are unacceptable. The Commission has presented a proposal for a directive on the patentability of software-related inventions, which is now before Parliament and the Council. Therefore a debate on this question should be carried out in that context and not in this.
I would like to thank Members for their support and collaboration on this important regulation. I hope that Europe will soon be able to improve its performance at the global level by offering its industry a competitive, unitary, affordable and legally secure Community patent.
Thank you very much, Commissioner.
The debate is closed.
The vote will take place tomorrow at 12 noon.
The next item is the joint debate on the two following recommendations for second reading:
A5-0100/2000 by Mr Florenz on the adoption of a European Parliament and Council directive on waste electrical and electronic equipment (11304/1/2001 - C5-0636/2001 - 2000/0158(COD));
A5-0097/2002 by Mr Florenz on behalf of the Committee on the Environment, Public Health and Consumer Policy on the Council common position for adopting the proposal for a European Parliament and Council Directive on the restriction of the use of certain hazardous substances in electrical and electronic equipment ((11356/1/2001 - C5-0637/2001 - 2000/0159(COD)).
Mr President, Commissioner, as rapporteur I regret the fact that a relatively interesting report on the issue of how electronic scrap is to be recycled in Europe in future is being debated in the middle of the night.
When I tell people in my constituency at home that we discuss subjects like this at anything up to midnight, nobody believes me. But the administration cannot seem to find any other solution. I am often asked why we need a directive of this kind. Do we need yet another European law to address the issue of electronic scrap? The answer is relatively simple. We have seven to eight million tonnes of scrap in the European Community every year, and every year there is an extra million tonnes. That alone is sufficient for us to acknowledge that we are really not just talking about scrap here, but about recyclable material which future generations should not be deprived of, and which should certainly not be dumped on landfill sites.
That brings me to the European Parliament's first request. In the course of our various deliberations and committee decisions, we have written a ban on disposable equipment into the directive, which should send a message to the European public that an electric shaver should no longer be thrown into the dustbin, but that it should be collected separately, because it is recyclable. The EU Member States, and above all my own country, have very limited ambitions in this area and believe that it is not necessary to make such demands of the Member States and of Europe's citizens. The Member States have an equally low level of commitment as regards what collection targets we should aim for in future. The Member States believe that an optional collection rate of 4 kg is the right way to go. I can only say this: why should a Parliament like ours bother with this report if the end result is not binding and is actually lower than the targets already being achieved? Because the United Kingdom, believe it or not, is already achieving far more than we are calling for, namely a binding 6 kg collection rate.
An important point here is of course who meets the costs. Opinions on that are divided in this House as well. I believe that the Commission originally brought forward a very good proposal, which it unfortunately subsequently departed from again. With regard to costs, there are two models, one for historical waste and another for new equipment. As far as historical waste is concerned, the costs should be borne collectively, because this can no longer be achieved individually. You know that there are a great many orphan products; there are non-branded products and it is no longer possible to allocate precisely those products. That is why collective financing is needed here.
However, up to the point of collection, for example in the city centre, the costs are to be borne by the companies. There are a few individual Members of this House who believe that in future even a toothbrush should be collected by the producers from the user's bathroom. I am of course exaggerating somewhat, but I want to make it clear that enormous costs are involved here: exactly 50% of the costs are incurred between the front door and the collection point. I am convinced that in many cases this will impose a heavy burden on medium-sized companies throughout Europe. That is why I believe that in future the costs borne by companies should be from the collection point and not from the front door.
In the case of collective historical waste, we have proposed an alternative form of cost allocation with the voluntary visible fee for companies. That also helps to answer the question of whether there will be any retroactive effect in this area. Particularly in cases where costs are borne collectively, and are separately identified, this issue of retroactivity, which we debated so passionately in this House when we were discussing the end-of-life vehicle directive, might be addressed.
When it comes to the financing of new products, as I see it, and as this House in general sees it, we are looking at individual cost allocation. There are many good reasons for doing that, and in fact that is where there is scope for innovation and motivation, because, in future, companies will have to accept that their fridges will be returned to their yard. They will at long last have to find a way of dismantling them more easily and more cost-effectively. It is precisely for that reason that we are proposing individual responsibility here. We would not grant the Member States any individual scope for decision making; it should be the companies that do that on an individual basis. As far as I am concerned, it is very important that costs should be borne up to the point of collection in this case too.
We are at present going through the implementation of the end-of-life vehicle directive, on which this House also decided that companies should pay everything, so that the companies are now saying - and I mean real blue-chip companies in my country - that if you pay everything, you should also set the price! It is precisely that which is not consumer-friendly. That is why I would really like to warn you against thinking that collection from people's front doors is a consumer-friendly act, Mrs van Brempt. It is not, because the companies alone are then responsible for how high the collection and recycling costs actually are. There is then no third-party control. I am enough of an entrepreneur to know that it is an opportunity for companies, if you say - as the Council and unfortunately now Mrs Wallström too are saying - that the costs should at least be borne from the collection point. We will then end up again with exactly the same patchwork quilt that we were trying to get rid of by means of this directive.
We have said that we want to harmonise the various different regulations in Europe in the long run, with the aim of achieving comparable rules. That was one of my great ideals and reasons for getting involved in Europe, because I said that this enormous internal market should take advantage of its synergies. And then - because we are such good people - we go and allow for individual and even 15 separate options in this internal market. That just cannot be right.
I would like to draw your attention to the fact that this directive serves those Member States which are already working hard, achieving targets and have built up systems and that we are anxious that those Member States, and I particularly have in mind countries such as the Netherlands and Belgium, should be able to keep their existing systems. I would have to be crazy if I wanted to penalise those countries and say that they have to adopt the European system now. Of course not, they should achieve the targets, and if they comply with those targets and rates and guidelines, then they should be able to keep their financing systems over a period of about 10 years.
Over the last few days, industry has written some angry letters, because a decision in the Committee on the Environment, Public Health and Consumer Policy missed the target, namely how can we prevent free-riders in future when it comes to new products? You all know about those special offers just before Christmas, when big companies buy 10 000 fridges in the Pacific Rim which are then marketed any old how through some kind of agent, and then, all of a sudden, once the fridges have been sold this agent and importer disappear and the SMEs who then have to foot the bill are the ones that suffer. Industry itself has to develop guarantees to protect itself from free-riders. Industry is clever enough to protect itself against such free-riders, or, if you will excuse the expression, these wolves. I regard this as a very up-to-the-minute form of protection for SMEs.
There is a rather euphoric tendency, Commissioner, to overuse the word 're-use' in this area. Re-use sounds very good at first, but is it really as good as we think? A ten-year-old fridge is an incredible power-guzzler. The amount of water consumed by a twenty-year-old washing machine is phenomenal. So re-use is not necessarily the best solution - it needs to be considered with a critical eye. I hope that you will agree with me.
I have made a very modest 10% increase in the rate of recovery, because in the foreseeable future we can expect a ban on landfill. I have left the recycling and re-use rates, because they are entry rates and because industry, including smaller industries, needs to follow these entry rates. It is no great feat to increase the rates by 20% - for example, for a mobile phone like this - and nor is it a political masterstroke, but the vital issue for me is what they do with the recyclable material. We are seeking a ban on six dangerous substances as quickly as possible. We have brought this forward from 2008 to 2006. Commissioner, I would be pleased if you would follow these initiatives and motivate your colleagues in the Member States. They were not particularly ambitious about the electronic scrap regulation.
Thank you very much, Mr Florenz. I have every sympathy with your complaint about the timing of this debate. However, and this is by no means false modesty, I must point out that it is neither the administrators nor the President of the Parliament that sets the agenda, but rather, in all their wisdom, the political group chairmen. If the powers that be decide that we should discuss issues like NATO and defence, for which we have no responsibility, during the day, then so be it. Many of them base their actions on the principle that detailed knowledge simply obscures their judgment, and then we end up with agendas like this. I cannot do anything about it either!
Mr President, I fully support the idea behind this directive but there are certain tests to which we should submit the proposal and our amendments.
Firstly, would existing successful arrangements for dealing with electronic waste be allowed to continue? I believe there is a danger that they would not. Parliament's amendments emphasise individual producer responsibility so that none can escape the net of the directive, but this means changing existing collective responsibility systems. The rapporteur has dealt with this by allowing for such collective responsibility agreements to continue for 10 years after the entry into force of the directive. That will create two systems in one EU and lead to distortions of competition. I look forward, with some trepidation, to the problems which we will encounter at conciliation on that one.
Secondly, are we legislating with open eyes about the cost of what is proposed? No, we are not. The cost impact assessment in the original proposal is inevitably inadequate. The British Government has done a cost-impact assessment, learning from the fridges debacle. It has estimated a possible annual implementation cost for this directive at EUR 500 million, with a maximum save in landfill costs of approximately EUR 15 million a year. Do we have similar estimates from other countries? No, we do not. Will they legislate without counting the cost? Yes, in all probability they will.
Thirdly, should we consider the interests of small businesses? Clearly the rapporteur thinks not because he has deleted in Amendment No 15 the possibility of giving micro-companies five years' grace to comply with the directive and take advantage of the technical changes that bigger companies may pioneer. I very much regret this and will not support that amendment.
Fourthly, does what we are doing help responsible companies? Not yet. As it stands, the directive creates the possibility that some companies may end up paying for free-riders on the system. We look forward to hearing the Commissioner's reply on Amendment No 92.
Fifthly, are we being fair to local authorities? No, the amendments ignore them.
Sixthly, is it wise to increase the recycling targets? No. It is not done on the basis of any assessment of cost or practicability. Parliament habitually increases targets - any targets. It is a very bad trade union habit and one that we should get away from.
Thank you, Mr President, ladies and gentlemen. The rapporteur has already emphasised the importance of the directive, which, like many in this Parliament, I support. I also endorse his important additions to the directive, such as the duty to collect all electronic waste, the higher compulsory collection target of 6 kg which, as the rapporteur has already stated, is very realistic, and thirdly, the very important compromise which we struck with the different groups at first reading in this Chamber and which we must continue to support, namely individual producer responsibility.
Without revisiting these three points at great length, we can, in my view, ensure in this way that less new waste is produced, which is, therefore, the best prevention possible, that waste will become more environmentally-friendly and that it will be easier to recycle. I therefore believe that these points are essential to this Parliament, and I would like to pre-empt events slightly and inform the Council that we will be able to back these three principles when we leave for conciliation - hopefully unanimously, or at any rate jointly.
Nevertheless, there are a few points on which I fail to agree with the rapporteur. Something which he himself dwelled on for quite a while was the question as to how far this individual responsibility extends and who is now responsible for paying for collection and the collection points. If we do not address this, then it will be the local authority that will be picking up the tab, as Mrs Jackson said. I must say, I am not in favour of this. If we wish to implement the principle of responsibility and of 'the polluter pays' to the letter, then we will need to ensure that manufacturers bear their share of these costs. Consequently, we must at any rate ensure that Amendment No 67 of the rapporteur is not supported on this score.
Waste prevention also means that products must be re-used as long as possible. I certainly agree that certain refrigerators which use up far too much energy should not be re-used, but since there is now a tendency for these products to have increasingly shorter life spans, we can ensure that products that are being made now can be re-used in future. This is also an essential social objective, which I want to support 100%, and I therefore ask you to back Amendment No 73.
As far as the consumer is concerned, it is also important to us that he should be informed of the dangerous substances currently present in products, such as mercury, lead and such like.
Allow me to finish off on a controversial note, namely the topic of light bulbs. I should like to broach this subject again, mainly because it is an aspect that has been lobbied heavily for, and I sometimes have the feeling that the more we lobby in this Parliament, the more productive it seems. In my view, it is too ridiculous for words that we should keep light bulbs outside the scope of the directive, while many other, often less polluting products are included.
Mr President, on a final note, I should like to support you and the rapporteur in the fact that we are holding this debate far too late in the evening, and that attendance is disappointingly low. A fellow MEP said to me today: surely this is sheer madness. It is undoubtedly the most important directive we are bringing to the vote this week in the plenary session, and yet we are discussing it at an impossible hour.
Mr President, travelling across the Union can sometimes seem like travelling in a time machine. Starting off in Britain, which still has a poor recycling record, the WEEE Directive looks like the future. But when you visit Denmark or the Netherlands where electrical and electronic waste is routinely collected, you see that the Commission directive is really only an attempt to harmonise and build on the best practice of the present. It is only those of us who still live in the past, Mr Bowe, who find it challenging and ambitious. It certainly will play a major part in waste-management policy and that is for the good. The Group of the European Liberal, Democrat and Reform Party wants to encourage recycling, good product design, best-use resources and reduce pollution. We strongly support the principle of producer responsibility.
There is a lot still to be agreed between Parliament and the Council through the conciliation process and the fact that we are going to be engaged in lengthy discussion is a tribute to the rapporteur, who has done so much to bring all the political parties in this House together so that we are united and will almost certainly secure qualified majority voting on many amendments tomorrow.
In particular I welcome his latest compromise proposal on paying for the costs of dealing with orphan waste. I do not believe that large legitimate manufacturers should have to pay the costs created by other companies, whether they be free-riders or small organisations. I am pleased that encouragement is now being given to re-use materials where environmentally appropriate, and I thank my colleagues across the House for the support they have given me in opposing the development of these so-called clever chips.
My words may fall on some deaf ears here but I would ask Members to consider giving their support to a couple of amendments I have tabled. Amendment No 82 attempts to address the concern of cable manufacturers by making clear that financial responsibility for WEEE rests with the producer of the finished equipment and not with individual component manufacturers. I thought we were all agreed on that point.
Amendment No 71 represents a plea for help for plastic recyclers. I conclude by saying with a certain mischievous glee, as someone who has campaigned for better recycling in my own country for 30 years, that I rather hope that this directive puts a bomb under my own local authorities and recalcitrant government.
Thank you, Mr President. I too should like to add my words of praise to Mr Karl-Heinz Florenz, the rapporteur. In addition, I should like to thank the other shadow rapporteurs for their fruitful cooperation. This is modern environmental policy. We are supporting pioneering businesses, instead of what we usually do, namely coasting along at a European mean rate, and granting the countries that are lagging behind another three years' respite.
Nearly the whole of Parliament will be voting in favour of individual producer responsibility tomorrow. This is new. Nine years ago we saw the adoption of the packaging directive. We Greens were on our own with our plea. We opted for producer responsibility rather than individual responsibility in respect of recycling cars. And now, tomorrow, the long-awaited moment will arrive. Individual producer responsibility. Why are both major groups now adopting the Green line? One reason is that pioneering businesses have now started lobbying. Electrolux in Sweden deserves credit in this respect. A year ago, Philips was still opposed to the concept, but it is now keeping a low profile. The well-known environmental principle is: the polluter pays, not: polluters pay. And certainly not: consumers pay, as is the case in the Dutch system.
There is a collective system in the Netherlands. Everyone - every consumer - pays a waste disposal fee. This system encourages laziness in producers. Responsibility for individual products stands for innovation, which benefits the environment and, ultimately, pushes the price down for the consumer. If a business makes a product which lasts twice as long, the recycling costs will be twice as low. If they stop using dangerous substances, they will not need to pick up the bill for disposing of these later on.
The new regulation will enter into force in 2006 if it is up to Parliament, or in 2007 if it is up to the Council. In my view, this would be a good time to review the Dutch system as well. In that case, we will be able to avoid the two Europes which Mrs Jackson referred to, and we will not have to wait for the ten years on which we agreed as a compromise. We must, however, convince the Council tomorrow, as the Council has produced shoddy work. Countries can choose between an individual or a collective system. That does not work. We have one market and we thus need one system for the whole of Europe.
Mr President, our political group regards the main features of this proposal very favourably. The problems associated with waste are among the greatest environmental problems we have to tackle, and we like the idea of finding an overall solution whose objectives are, in the end, to reduce the total quantity of waste, to increase the amount of recycling and, at the same time, to reduce discharges of hazardous substances in connection with the treatment of waste.
A cleverly thought-out directive can also give a boost to better product design on the part of the big manufacturers. Even at the first reading we had achieved fairly broad compromises in Parliament, and I think it has been a strength that we have been able to retain most of these compromises at the second reading too. It also means that we are in a strong position in relation to the Council of Ministers when we reach the conciliation stage. I would thank the rapporteur for his valuable cooperation and open-minded attitude.
When it comes to the directive on hazardous substances, there is one aspect we are particularly pleased with, and that is the proposal that a ban on hazardous substances such as lead and cadmium be introduced by no later than 2006. Nor must this present any obstacle to those countries which wish to progress more quickly and which already have more progressive legislation in quite a few of these areas.
Where the WEEE Directive is concerned, the fundamental issue for us is that of manufacturers' direct liability, which must be as clear as possible. On the one hand, it is an issue of principle that manufacturers should pay their own costs. On the other hand, direct and total liability on the part of manufacturers means that there would be a genuine incentive for product development and for making different products as easy to recycle as possible.
The Council's proposal can be improved in a number of further respects. For example, small manufacturers should be included. We also wish to avoid the problem of free-riders, to which I think Amendment No 92 may be a good solution. We also, of course, support the demands for higher recycling quotas, as well as the specific minimum levels of collection per person.
Thank you, Mr President. I should like to congratulate Mr Florenz on his report. I support the thrust of his approach. However, there are a few points with regard to which we must continue to keep a check on reality. I am talking about light bulbs, television tubes and fire retardants.
Light bulbs only have a limited impact on the environment. The separate collection of these is not environmentally effective. It is therefore not sensible to ban lead in the glass of light bulbs. This would result in light bulbs becoming very fragile, which would be a problem, particularly during manufacture.
For reasons of safety, I am in favour of the use of lead in television tubes. If we were to prohibit lead in these, we could definitely expect more accidents to happen.
In actual fact, the same applies to fire retardants. I am in favour of the ban on brominated fire retardants, which have clearly been demonstrated to be harmful. However, I believe that to prohibit all fire retardants would be taking matters one step too far.
The disposal of gases with a considerable global-warming potential is not very effective. The contribution which would be made to controlling the greenhouse effect is virtually zero.
Moreover, I should like to call attention to the risk of electronic waste being dumped in countries outside the European Union under the guise of re-use. The Member States must therefore ensure that only usable electrical and electronic equipment which will actually be re-used is exported to countries outside the European Union.
Finally, I should like to ask the European Commission, namely Mrs Wallström, when she will be reviewing the batteries directive. The European Commission's argument has always been that this review proposal could become a reality as soon as the proposal for a directive on electronic waste has been drafted. I hope that this is now the last time I will have to prompt the European Commission on this matter.
Mr President, the two proposals we are debating tonight - which I agree are taking place far too late, given their importance - are pertinent for a variety of reasons. Firstly, because they are going to test the capacity and will of the electrics and electronics sector to maintain an attitude of active commitment to the protection of the environment, but also because they are going to test the capacity and will of the European institutions, Parliament in particular, to take a realistic and coherent approach, that can be adopted by the industry.
The rapporteur, Mr Florenz, has had a difficult task in his attempt to produce a solid and effective proposal that can be accepted by all parties concerned. Now, as is apparent from this debate, in dealing with a complex and pioneering initiative in this field, there are still, in my opinion, many gaps and problems coming to light in its practical application. Two of these are of particular concern to me. One such example is consumables, such as those that have been mentioned here tonight. I believe that if we use this concept in an excessively wide sense we will be jeopardising those Member States who already have collection systems in place, in breaking up existing re-use circuits, inasmuch as we would be favouring recycling over re-use, before asking ourselves the question whether we are favouring the most ecologically sound system.
Secondly, I would like to refer to 'free-riders'. I believe that the compromise amendment presented is an appropriate solution, given that it did not seem logical that, taking the issue of individual financial responsibility as an example, we should have to make product manufacturers who disappear from the market or those who refuse to be identified responsible for their actions. I think we should take on a demanding approach with manufacturers who do not face up to their responsibilities with regard to waste, in order to defend those responsible manufacturers who have no reason to take on costs caused by these 'free-riders'.
Mr President, like everyone else I should like to congratulate the rapporteur for the work he has done on this proposal. He has worked very hard on it and moved it quite fast, in parliamentary terms. When you consider the full implications, what he has achieved has been quite phenomenal. This is the most extensive recycling scheme we have ever seen in Europe.
Unfortunately, we live in an increasingly throw-away society where we produce more and more waste. What I am pleased to see with this proposal is that we are finally moving in the direction when the days when we can throw fridges, televisions, toasters, mobile phones and other electrical goods into a landfill are over. We all want to see a new era in which environmentally-friendly electric goods are fully recycled or reused. We all need to play our part in this as consumers and become habitual recyclers.
But are these proposals going to help us? Furthermore, are Parliament's amendments going to make things better?
In large part I can say 'yes', but not entirely. Too rigid an application of the principle of individual responsibility will cause major problems for small- and medium-sized enterprises across Europe and prevent sensible collective schemes being implemented. Enforced mandatory separation of electronic waste at each household, which could then, when non-compliance is found, be threatened with punishment is not a sensible way to encourage the cooperation of consumers nor is it, in every case, technically feasible.
Do we really want to include consumable spare parts and sub-assemblies in this proposal even if they add contamination and enormous technical problems to the recycling process? Does not everyone realise that small firms throughout the European Union need some extra time and assistance to cope with their full responsibilities and do this job properly?
All this leads me to think that we need a bit more time. After tomorrow's vote we should all pause for some thought about how we can make this directive fully environmentally friendly, cost-effective and attractive to the public.
Mr President, in the part of Helsinki where I grew up, a waste truck is doing the rounds this week. WEEE waste can also be put into it upon payment of a special fee. One kilo per person per year is collected in the district.
In another part of Finland, where 'Rosk'n Roll' operates, waste is collected and advice dispensed in return for a special eco-fee. Europe's fifteenth largest waste recycling company also operates here - on the principles of the market economy. Eight kilos of WEEE waste per person is collected.
I think we have something to learn from this practical example, as we also have from the matter of oil waste at sea and the way in which it is treated. There must be common systems in which the principles of the market economy apply. There must be no benefit from throwing things away.
I support the rapporteur's proposal because I believe that it fulfils these requirements. I would nonetheless observe that the proposal on brominated flame retardants does not in reality take account of the environment because it may lead to our having a great need to collect waste as long as we are not able to use plastic in some other way. I do not in actual fact believe that the amendment concerning flame retardants is of any benefit to the environment.
Mr President, I welcome this directive and thank the rapporteur for his hard work.
This will mean that electric and electronic waste will have to be collected and recycled instead of dumped - as in my own country - with negative effects on the environment. Producers need to be responsible for their own products to ensure that future products live up to a more environmentally responsible design. For example, the insides of televisions can now be made completely of plastic instead of plastic and metal, making them easier to recycle. Such producers should be rewarded for designing to reduce waste at competitive prices. Consumers need to be involved in this process in order for the directive to be a success. Easy access to collection systems is absolutely essential and consumers must be able to return products free of charge.
Making producers responsible for their own brand products will lead to improvements of design and have a direct effect on the costs. The loosely-framed common position must be tightened up to discourage free-riders who do not take responsibility for their own waste. Here I welcome the amendment on orphan waste products.
Finally, it is vital to have comparable rules implemented in all Member States. Otherwise we will simply have chaos.
Mr President, I wish to congratulate the rapporteur, Mr Florenz, on this milestone in environmental policy. I would like to comment on two great causes of concern. The first is that existing collection systems could be destroyed. I do not share Mrs Jackson's viewpoint, in fact I believe that they could continue to operate. But it would not be unreasonable if some change were necessary after ten years.
Secondly, cities and municipalities are terrified that it will be incredibly expensive for them. However, it need not cost the municipality anything at all, because they would of course be able to recover the cost from consumers via waste charges. I regard it as being very dangerous to take over costs from producers at least from the collection point. In view of the late hour, I will take the liberty of becoming literary: I almost regard this as an un-European way of doing things.
One final word about Finland. I am sorry for the Finns that things are in such a mess there, but it not the only thing to go wrong in Finland. They even want to build a new nuclear power station!
Mr President, ladies and gentlemen, in my opinion the directive on electronic waste should first and foremost serve the environment. We support all amendments that reinforce the environmental objective. However, the environment does not benefit from European rules that are opposed to collective systems. Producers must be individually responsible, that goes without saying. Producers must be encouraged to use eco designs, I agree on that score too. However, individual funding is not the answer. Different makes of hairdryers, electrical toothbrushes, hand blenders, kettles, TV sets etc., hardly differ in terms of recyclability. Individual funding will therefore hardly benefit the environment. Collective systems, however, are less bureaucratic and more practical. There is therefore no reason why collective systems should only be called upon in exceptional circumstances.
My second point concerns the waste disposal fee. Why should this not be visible? I can understand the underlying rationale, that environmental costs must be incorporated in the price, but should this be done invisibly at all costs? Would it not be more transparent if it were mentioned? Visibility would certainly enhance awareness on the part of the consumer, and this is of major importance, as consumer cooperation is crucial if we are to achieve the environmental objectives.
Mr President, I warmly congratulate the rapporteur, Karl-Heinz Florenz. Under his direction Parliament has been able to have a central role in bringing together the views of consumer associations, environmental organisations and producers also. The prevailing and uncommon mood of consensus is a resource that all parties should cherish, also bearing in mind future plans for acts.
The directive will be an important application with regard to the producer's responsibility. I am satisfied that in many respects I have been able to strengthen and clarify it through my amendments.
Producer responsibility will have a huge impact on the volume and quality of waste electric and electronic equipment, greater than any other possible decision that Parliament might take regarding waste. It will create incentives for more environmentally friendly design and for innovations before products have yet come on the market and so reduce the ecological burden of products throughout their lifetime.
Similarly we are now creating alternative methods for treating waste to act as an incentive, resulting in an ecological burden that is as light as possible.
The amendment I tabled with this in mind was adopted by Parliament at first reading and the Council adopted it in its common position in a formulation that was further improved.
The European Union is now making legislation that will clearly show to the rest of the world that the conflict between consideration for the environment and the economy is not unavoidable but one that can be settled through carefully considered legislation. That is why it seems foolish that the Council wanted to allow collective financing - in practice a waste tax - not just with regard to historical but also future waste.
For one thing it would not be an incentive for ecodesign, which in practice would mean the whole directive would be watered down. Secondly, it would allow an opportunity for 'free-rider', which would penalise honest and respectable producers. Thirdly, it would increase the public tax burden since no proportional reduction in existing taxes can be anticipated. The Council's common position therefore means fiscal greed to be endured by consumers, producers and the environment alike, although, fortunately, it would seem that Parliament is on their side.
I think Parliament's work in connection with this directive has succeeded so well as a process that it would be worth exploring and clarifying what courses of action we could adopt more frequently for the future. If we were in the habit of erecting statues to legislative projects we might now build one gladly.
Mr President, I wish to begin by thanking Mr Florenz for the work carried out in the Committee on the Environment, Public Health and Consumer Protection and for the cooperation with the Commission.
Let me briefly recall why we are tackling the specific problem of electrical and electronic waste. It is the fastest-growing part of the waste stream, indeed it is growing three times faster than the average. Each of us produces on average about 14 kgs per year of this waste and by the year 2010, when this directive is fully operational, electrical and electronic waste will account for over 8% of the entire municipal waste stream. Once adopted and implemented the directive on waste electrical and electronic equipment will allow us to divert this type of waste from landfills and incinerators to environmentally sound re-use and recycling.
The directive on restricting hazardous substances in electrical and electronic equipment will prevent the presence of unnecessary hazardous substances, posing risks for human health and the environment in various stages of the life-cycle of such equipment, including its waste management.
The work undertaken by the European Parliament substantially reinforces the original proposal, and I welcome the majority of the amendments tabled. In particular I support the strengthening of individual financing, as proposed by the Committee on the Environment, and limiting collective systems to those cases where these are necessary for practical reasons. This can help to internalise waste management costs into the product price and give incentives for a better design for re-use and recycling. It is a first step towards fuller integration of environmental considerations into product design and consumption patterns.
We also need to find appropriate solutions for the financing of historical waste put on the market before the entry into force of this directive. One of the options to achieve this may also be the use of a visible fee. This should, however, be done in line with Articles 88 and 89 of the Treaty.
I welcome the principle of increasing the collection target to 6 kgs per capita and per year, though the timetable foreseen needs to be more realistic and take into account the time needed to collect and process data.
I also support the proposal to advance the phase-out date for the substance bans in the RoHS directive to 2006, though this should be done in accordance with the principles set out in Article 95 of the Treaty.
Let me also answer some of the points raised during the debate. I can assure you that we have carefully evaluated all aspects of this proposal, including its costs. For the overall target of 4 kg per capita collected waste, we estimate that the costs will be in the region of EUR 500 to 900 million. We also base our estimates and evaluation on the existing systems, of which there are not many: the Netherlands is the one example from which we can draw conclusions and learn lessons. These figures have been confirmed by practical experience, for example in the Netherlands. If Parliament wants to increase the collection target, this is obviously a political decision, and we agree with that.
When it comes to subsidiarity, we have tried to strike an appropriate balance between harmonising certain elements of the proposal and leaving others to subsidiarity. This is why the way the collection systems operate is left to the Member States. We also think it is not necessary to define at Community level who is to finance the collection point up to the moment the equipment is brought to it. This is why we reject both Amendments Nos 69 and 83.
What about small and medium-sized enterprises? The Committee on the Environment has voted in favour of deleting a temporary exemption for SMEs from the financing obligations of the directive. We can accept this point as we think that practice has shown that there are no excessive costs for these companies and that such an exemption is not needed, and it might even lead to market distortions.
Mr Blokland, I hope that any day now we will be able to present the batteries proposal and I am working hard on that.
Finally, a total of 82 amendments have been tabled on the WEEE directive and 18 on the RoHS directive. On the waste electrical and electronic equipment proposal, the Commission can accept 32 amendments in full, two in part and 20 in principle. The Commission can accept Amendments Nos 9, 11-19, 24, 27-37, 39, 40, 43, 44, 45, 50, 57, 65, 76 and 77. In Amendment No 23, the Commission supports a new paragraph 1 and paragraph 1(b), last subparagraph in full and paragraph 1(b), third and fourth subparagraphs as well as paragraph 2 in principle. In Amendment No 73, the Commission can accept the first part. In Amendments Nos 1, 3, 5, 6, 7, 10, the first, third and fourth sentences can be accepted in full. In Amendments Nos 20, 21 and 41, the first sentence can be accepted in full. Amendments Nos 42, 48, 49, 51-55, 66, 78 and 92 can be accepted in principle.
On the RoHS proposal, the Commission can accept four amendments in full, one in part and seven in principle. The amendments acceptable in full are Nos 3, 4, 10 and 17. Amendment No 5 can be accepted in part - first paragraph - and in Amendments Nos 2, 6, 7, 8 and 9, the first paragraph can be accepted in full and Amendments Nos 13 and 15 in principle.
I thank all Members for this important debate.
Thank you very much, Commissioner.
The debate is closed.
The vote will take place tomorrow at 12 noon.
The next item is the recommendation for second reading (A5-0090/2002) by Mrs Ries on behalf of the Committee on the Environment, Public Health and Consumer Policy on the Council common position for adopting a European Parliament and Council directive amending for the 24th time Council Directive 76/769/EEC relating to restrictions on the marketing and use of certain dangerous substances and preparations (pentabromodiphenyl ether) (12332/1/2001 - C5-0638/2001 - 2001/0018(COD)).
Mr President, Commissioner, ladies and gentlemen, on 27 October 2000, the Council of Ministers adopted its common position on this draft directive on the marketing and use of certain dangerous substances, specifically pentabromodiphenyl ether, a flame retardant used - I would reiterate - almost exclusively in the manufacture of flexible polyurethane foam. PentaBDE builds up and remains in the environment, it escapes from the foam and enters our blood stream and nervous system via the atmosphere.
I therefore welcome the fact that the common position - as, in fact, was suggested by Parliament at the vote at first reading - is placing a ban on pentaBDE in all its forms, including when it is the residue from the manufacture of a related chemical product, namely octabromodiphenyl ether. This ban is due to come into force in July 2003.
As far as the rest of the text is concerned, however, I would say that we still have a great deal of work to do. The Council, which is supporting the opinion of the Commission on this issue, has rejected Parliament's proposal to extend the scope of the directive to cover all the polybromodiphenyl ethers on the market, namely octaBDE and decaBDE. We must make it clear there are two arguments for justifying this refusal, which a majority of the Member States opposes. The first is that we must wait for the final results of the risk assessments in progress; the second is that we must ensure, before any ban is placed on a flame retardant, that equally effective substitute products are available.
I would like to reiterate that this is precisely the reasoning that Parliament followed at first reading, and also that used by the Committee on the Environment, Public Health and Consumer Policy during its vote on 21 March, with regard to decabromodiphenyl ether in both cases. In other words, by calling for a deferred ban on this substance to come into force no later than 1 January 2006, depending on the final results of the risk assessment, Parliament is taking into account the latest available scientific information forwarded by the United Kingdom, which is the Member State acting as rapporteur on the environmental aspects of the risk assessment. The British experts concluded with a proposal to the authorities responsible to consider the need to apply the precautionary principle to both octaBDE and to decaBDE.
The European Parliament is also responding to the Council and Commission's desire to respect the rules laid down by the 1993 regulation on the assessment and control of existing substances, on the existence of substitutes and on the difficult balance that needed to be found between the obvious advantages in terms of safety in the event of fire, on the one hand, and the harmful effects of these products on the environment and health, on the other.
In this respect, I would point out that decaBDE, which constitutes 80% of bromine fire protection products, is a particularly resistant and effective flame retardant. In the United Kingdom in 2000 alone, 155 lives were saved and thousands of cases of severe burns were avoided thanks to these substances.
That is why the Committee on the Environment wanted to phase in the precautionary principle rather than apply it rigidly, as I said. This is the purpose of Amendment No 4, which was unanimously adopted, and it is also why I am opposed, as I was at first reading and during the vote in committee, to Amendments Nos 9 and 10 tabled by Mrs Schörling and Mr Sjöstedt. I am, however, in favour of Amendment No 7, tabled by these Members, which is much clearer in its wording in that it explicitly refers to decaBDE in the recitals.
As regards octaBDE and its imminent ban, which I believe is justified, there is no further information to reassure us on this substance and Parliament is therefore unable to change its position adopted on 6 September 2001. The results of the risk assessments currently in progress forwarded by the French Government remain applicable; they are preliminary results revealing that octaBDE is harmful to human health and the environment.
There is a further reason for our request to limit the marketing of this flame retardant which justifies the reintroduction of Amendments Nos 1, 2 and 3, and that is that octaBDE is used in a fairly small number of products and can be replaced in many cases by decabromodyphenl ether, and this is why my fellow Members and myself call for the precautionary principle to prevail over all other considerations.
To sum up, I have some brief comments to put to the Commissioner. The Commission is developing programmes, greatly increasing the number of initiatives in order to ensure even greater levels of protection for human health and the environment. The new strategy on chemical products launched by your services is the best example of this. It would be a strong, reassuring signal if you made a commitment to implementing a risk reduction policy for all polybromodiphenyl ethers without delay.
I have, of course, noted the progress that the Commission has made in this area with its declaration attached to the minutes of the common position, where it undertakes to consider as a matter of urgency the need for a new proposal to restrict the marketing and use of octaBDE and decaBDE, but the conditions applied - namely, that it is still necessary to wait for the results of the risk assessments - mean, in this case, that the timetable for introducing urgent measures is at risk of being further overloaded. Where scientific doubt persists, it is necessary to make a political choice. That is why I think that we do not need to wait for a never-ending story to unfold to analyse the risks but to unite and promote a balanced solution. The most important thing is to reconcile the immediate safety of our citizens from fire risks with the longer-term benefits for public health and the environment.
Mr President, this is the second reading on restrictions on the marketing and use of certain dangerous substances. I believe that we should be asking ourselves what we actually need this incredibly important product for. PentaBDE is used exclusively in the manufacture of flexible foam for furniture and upholstery. This is certainly a highly important area. The Council common position is generally in line with the Commission's amended proposal, and I am delighted that the Council welcomes the amendment removing the derogation for octaBDE with a pentaBDE content of less than 5%.
It is also to be welcomed that the Council has partly accepted an amendment demanding that octaBDE with a pentaBDE content of over 0.1% should no longer be tolerated in view of the restrictions on the use of pentaBDE.
During the second reading in committee, my group fully supported all four amendments tabled by the rapporteur, as we also did at first reading, the aim of these being to achieve a ban on octaBDE. We will of course also support Amendments Nos 1, 2, 3 and 4. As I am only speaking on behalf of Mrs Ria Oomen-Ruijten, I shall take the liberty of using her words as regards the remaining amendments, which my group will not be supporting. She felt that the other amendments were 'pure nonsense'.
Mr President, I thank the rapporteur for the work she has done, and the cooperation she has had with other rapporteurs has been very helpful. This is an interesting issue. These substances are dangerous, they are toxic. But they also have an extremely useful and important role in that they save lives in their role as fire-retardants. There is absolutely no question about that fact. We have to very carefully consider how we deal with these substances. It is quite clear that penta and probably octa are really not necessary and that the risks they pose to the environment and human health do not justify their continued use as flame-retardants.
But I urge Parliament to pause for a moment and think seriously about what alternatives there are to these very useful flame retardants. Can we still use deca in a sensible and serious way? Will the risk assessments finally rule out its use? We simply do not know because we have not had the risk assessments. The Commission has to press Member States to come forward with them as quickly as possible. We want this issue resolved. We want to know exactly what to do with these substances. For the moment it is an open question. I hope that we use our intelligence in this question and realise the importance of these substances in protecting human life as flame-retardants.
Mr President, Commissioner, ladies and gentlemen, I do not think it is acceptable for most environmental matters to be debated as late as this in the evening. Environmental policy and legislation really need a bit of 'prime time' here in Parliament. It is a big responsibility to take decisions about public health and the environment that are to apply for a long time into the future. This directive and the report on brominated flame retardants are good examples of this responsibility's being exercised.
After the first reading in September 2001, there was a reappraisal of the EU's risk assessments in relation to oktaBDE and dekaBDE. That took place in November of last year.
The European Chemicals Bureau believes that, when it comes to oktaBDE and dekaBDE, the risk assessment and situation are now the same as they were for pentaBDE, when the result was a total ban.
These substances are persistent and bioaccumulative. The scientific proofs in relation to oktaBDE and dekaBDE are now so alarming in terms of public health and the environment that the Bureau has recommended the Member States to take a political decision, that is to say to use the precautionary principle.
In the European Parliament, we must also accept our responsibility as co-legislators. Following the reappraisal and the new risk assessment, we must also arrange for the precautionary principle to prevail. Those of us from the Group of the Greens/European Free Alliance, the Group of the European Liberal, Democrat and Reform Party and the Group of the Party of European Socialists are therefore re-tabling Amendments Nos 7 to 10, according to which dekaBDE too must no longer be used. There is no reason to wait any longer. There are substitutes. In 80 per cent of cases, the use of brominated flame retardants involves the use of dekaBDE.
In view of the new knowledge we have acquired, we cannot continue to gamble with the environment and public health. We therefore hope that the political groups will vote in favour of the amendments and that Commissioner Wallström too will confirm that the precautionary principle is to be applied.
Mr President, the rapporteur's proposal and the proposals adopted by the committee entail a tougher attitude than the Council's common position, and that, I think, is good. Just like Mrs Schörling, I nonetheless believe that we now have arguments for being able to go still further. Now, we have arguments for banning not only pentaBDE and oktaBDE but also dekaBDE.
If we are to wait for the risk assessments, we are in danger of having to wait too long. Moreover, we are in possession of the arguments right now, and we know that these substances, which are hazardous, accumulate in the human body and are increasingly present in our living environment. We really have all the arguments needed for taking a decision right now.
There are also alternatives to these brominated flame retardants, which are otherwise in danger of becoming a major health problem in the future. Just like Mr Bowe, I think we must take an intelligent decision which, in this case, means daring to take the lead and ban what we know to be hazardous.
Mr President, brominated flame retardants constitute a serious threat to public health and the environment. After decades of industrial use, we find them everywhere, including in fish, birds' eggs, polar bears, agricultural products and mother's milk. It might be imagined that this information had been taken from a paper written by fundamentalist environmental organisations, but that is not the case. One of the signatories of the paper is the Director-General of the Swedish emergency services authority, comprised of experts on, for example, fire protection, and that authority too is prepared to say that flame retardants have had their day.
I think that this view should be listened to, for the major argument in the debate against a ban on oktaBDE and dekaBDE is that we cannot expose people to the danger involved in not using adequate flame retardants in buildings, furniture etc. At the same time, we know, however, that there are substitutes, that there is the possibility of using other materials and that there is the ability to produce in different ways than we do today. In a way, it is almost absurd that we are compelled to use chemicals to combat those chemicals we use in our buildings today. The reason our products burn as well as they do is that we already use chemicals in them.
The Commission should have a proper think and try, for all that, to make a serious effort also to ban oktaBDE and dekaBDE. The issue is one of how long we have to wait, following the assessment, before a ban or a restriction on the use of oktaBDE and dekaBDE is introduced. The Commission has nonetheless said that it is prepared to act quickly. So how quickly is it prepared to act?
Mr President, I wish firstly to thank the MEPs for their interest in this proposal, and I naturally want to convey special thanks to the rapporteur, Mrs Ries, for her constructive work.
This is certainly an important directive, involving a ban on the use of the substance pentabromodiphenyl, or pentaBDE, which a risk assessment has revealed constitutes an environmental risk. The substance accumulates in nature and, as has already been pointed out, it has been found in mother's milk. The directive is far-reaching, covering all uses of pentaBDE and all types of goods containing this substance. The directive is based on the precautionary principle. The proposed directive does not entail the risk of fires starting or an increase in risks to the environment, because there are already suitable alternatives available.
I can understand and share the anxiety felt by MEPs regarding other, closely related substances not included in the original area of application of the proposed directive, and I wish to comment on this, as well as on the issue of timing.
The Commission is actively investigating the risks presented by the two closely related substances, oktaBDE and dekaBDE, as well as the risks which might arise due to fire if these substances were to be banned from the market. The Commission's attitude is that we must minimise the overall risks. We shall soon have finished this risk assessment in relation to oktaBDE and dekaBDE, and we expect to have information before the end of the year about the consequences of banning these substances in terms both of a reduction in the chemical risk and a possible increase in the risks due to fires.
On the basis of the results of this work, the Commission will table a new proposal at the beginning of next year, that is to say at the beginning of 2003. The Commission will also give clear instructions to all the parties concerned to hurry up and complete the assessments, if possible before the end of the year. Against this background, it is not now possible for the Commission to approve those of Parliament's amendments designed to extend the scope of the proposed directive to include a total and immediate ban on oktaBDE and dekaBDE as well. The amendments concerned are numbers 1, 2, 3, 7, 8, 9 and 10.
Nor is the Commission able to approve the amendment according to which there would be a total ban on dekaBDE as from 1 January 2006 if the risk assessment were to show that there are risks associated with the substance. That is because it would be possible for suitable measures to enter into force much sooner than 2006 if these should prove necessary.
I assure MEPs that, at the first possible opportunity, the Commission will take action in relation to these substances so that the precautionary principle is complied with. I also hope that MEPs are aware of the fact that the Commission has proposed a ban on these three substances - penta-, okta- and dekadiphenyls - in our proposal for a directive on the restriction of the use of certain hazardous substances in electrical and electronic equipment. We are concerned here with Mr Florenz's report, which has also been debated during this sitting. Let me emphasise that the Commission will ensure that the proposal we shall table early next year concerning oktaBDE and dekaBDE will be compatible with our proposal to restrict hazardous substances in electrical and electronic equipment.
Because the risk assessment in relation to oktaBDE and dekaBDE is far advanced, it will be possible, if need be, for the Commission to take measures much earlier than in 2006. Once the risk assessments have been concluded and an investigation made into the availability of replacement products, it should be possible to establish in which cases there are risks associated with use of the substances. Suitable measures can then be taken immediately. Because the assessments will be ready shortly, it will be possible for the measures decided upon to begin to be applied well before 2006.
On the basis of the assurances I have now given on behalf of the Commission, I look forward to this very urgent draft law's being adopted as soon as possible. I should like to thank MEPs for this debate.
Thank you very much, Commissioner Wallström.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Before I close the debate, I would like to point out to the Sittings Service that the formula for octabromodiphenyl ether is wrong in Amendment No 4, where it says C12H2Br10O. The two hydrogens need to be deleted.
(The sitting was closed at 11.37 p.m.)